       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 1 of 177 PageID #: 6




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 18878827
Notice of Service of Process                                                                            Date Processed: 10/25/2018

Primary Contact:           Robert B. McIntosh
                           WestRock
                           1000 Abernathy Rd
                           Ste 125
                           Atlanta, GA 30328-5639

Electronic copy provided to:                   Abby Holmes
                                               Patricia Benjamin
                                               Lindsay Wilson
                                               Yvonne Kot
                                               Carol Francis

Entity:                                       Multi Packaging Solutions Of Kentucky LLC
                                              Entity ID Number 2611480
Entity Served:                                Multi Packaging Solutions of Kentucky, LLC
Title of Action:                              Mary Patricia Leenerts vs. Multi Packaging Solutions of Kentucky, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Jefferson County Circuit Court, KY
Case/Reference No:                            18CI06095
Jurisdiction Served:                          Kentucky
Date Served on CSC:                           10/23/2018
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Timothy Denison
                                              502-589-6916

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 2 of 177 PageID #: 7


 AOC-105               Doc. Code: CI                               *uH ,r
                                                                         ~                Cal~ .' ri it FAS !
 Rev. 1-07
 Page 1 of 1                                                         ,.:s :               Cou rt       n Circuit n District
 Commonwealth of Kentucky                                       i 3O~ ~,,,~~
 Court of Justice www.courts.ky.gov                                                       County      Jefferson
 CR 4.02; CR Official Form 1                                  CIVIL SUMMONS


                                                                                          .lEFFEF~~~e'•. C o?,C4p1 AC~ FRT
                                                                                                   i~IVi~1C~t`~ :7~r. ~~~

      MARY                                         PATRICIA            LEENERTS




VS.
                                                                                                                  DEFENDANT
      MULTI PACKAGING SOLUTIONS OF KENTUCKY, LLC




Service of Process Agent for Defendant:
Corporation Service Company
421 West Main Street


Frankfort                                                                          Kentucky                  40601
THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief ag i st you shown on the document
delivered to you with this Summons.
                                                           DAVID L. NICHO ON, CLERK.
Date:                            2                                                                        Clerk
                                         ~                      By:                                                         D.C.




                                                          Proof of Service
      This Summons was served by delivering a true copy and the. Complaint (or other initiating document) to:


      this         day of                          2
                                                                      Served by:
                                                                                                                      Title
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 3 of 177 PageID #: 8




                                                  JEFFERSON CIRCUIT COURT
                                                                 DIVISION
                                                                     ~ UR"


  MARY PATRICIA LEENERTS                                         PLAINTIFF

  V.                       VERIFIED COMPLAINT



 MULTI PACKAGING SOLUTIONS OF KENTUCKY, LLC                    DEFENDANT



       Serve: Corporati.on Service Company
                421 West Main Street
                Frankfort, Kentucky 40601




       Comes the Plaintiff, MARY PATRICIA LEENERTS, by

 counsel, and for her Veri.fi.ed Complaint, states as

 follows:

                                  Tf7T'nR1-r1M0




       1. At all times material and relevant herein,

 Plaintiff was and is a resi.dent of Louisville,

 Jefferson County, Kentucky.
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 4 of 177 PageID #: 9




        2. At all times material and relevant herein,

  Defendant Multi Packaging Solutions of Kentucky was and

  is a business entity, organized, operated and existing

  under the laws of Delaware and doing business i.n the

  Commonwealth of Kentucky, and hay.ing its principal

  place of business at 1703 South Brook Street in

  Louisville, Jefferson County, Kentucky.


                                JURISDICTION


        3.     This action arises under the Kentucky

  Constitution, particularly under the provisions of KRS

  18A.025.


        4. That this Court possesses jurisdicti.on for this

  case as a court of general juri.sdiction under KRS 17.01

  et seq.


                              MATERIAL FACTS


        5. Plaintiff was hired by Defendant on or about

  October of 2006.




                                       2
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 5 of 177 PageID #: 10




          6. In early 2013, during Defendant's restructuring

   of business, Plai.nti.ff was promoted to job planning and

   scheduling of all office sales orders (without the

   attendant title or additional remuneration).

          7. Almost immediately, Plaintiff began being

  subjected to hostile and harassing work conditions,

  including cursing, verbal abuse of Plaintiff and her

  work skills, having items thrown back at her and the

  1 i. ke .

      8. In early 2013, Plaintiff's Department Manager,

  Mike Mull.ins held a department meeting to new "Policies

  and Procedures," hostile work environments and

  guidelines not bei.ng followed by all department

  employees. He also covered transi.ti.on job

  responsibilities for the planning department, overlap

  and lack of clear parameters set by managers, Plaintiff

  had become the main planner for the Planni.ng Department

  at same title and rate of pay. Several members of the

  department became very hostile over this decision and



                                       3
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 6 of 177 PageID #: 11




   deliberately did things to undermine her work.

   Plaintiff had no authority so she could only report to

   her manager that his new policies and procedures were

   not being handled per his request. On the following

   dates, the following employees violated the procedures,

  reflecting poorly as Plaintiff's.work when in fact it

  was co-worker sabotage.


     •1/14 - Keith Carter comboed one hot item on one
      combo early in the day.
     •1/24 - Dave Wyatt comboed late Feb dates not due
      instead of working on earlier orders.
     •1/25 - Dave Wyatt comboed one hot item on one combo
      early on the day.
     •1/25 - Keith Carter comboed all different dates on
      one form.


      9. When Plaintiff brought this and other examples to

  Mullins' attention, nothing occurred nor was the.

  individual sanctioned. The Department began being

  managed with a shotgun management style. Wyatt and

  Carter continued to work independently of the rules and

  the hostility increased.



                                       4
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 7 of 177 PageID #: 12




     10. In August of 2013, after Plaintiff's doctor's

  suggestion for a much-needed surgery to correct a

  deteriorating medical issue, Plaintiff approached

  Mullins to arrange time off required for the 2-4 week

  recovery. Mullins had previously allowed a co-worker

  many days off (over 30) throughout the past year

  (without the knowledge of Human Resources Department)

  to address her medical needs. Plaintiff only needed 2-

  3 additional days to cover the 2 week recovery time and

  thought he would extend her the same courtesy.

  Plaintiff even offered to delay the surgery until the

  end of the year so she could use holidays as part of

  her recovery time. However, not only was Plaintiff

  denied the requested time, she was not offered any

  other solution or accommodation to her situation.

     11. Plaintiff sent Dennis Kaltman, Vice President,

  an email asking him for any assistance. Within minutes

  of sending the email, Plaintiff received a call from

  Defendant's Lansing's HR Department, explaining that



                                       5
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 8 of 177 PageID #: 13




   Defendant had a short-term disability plan for all

   employees. She explained the full medical benefits and

   told Plaintiff she was covered @ 1000 of her rate of

   pay for up to 22 weeks. Lansing directed Dawn Cope,

   Louisvi.11e's HR coordinator located in the Indianapolis

   facility, to follow up and complete all paperwork for

   FMLA and STD (short term disability). Cope made the

   comment to Plaintiff dur.ing the paperwork process for

   her to "'not to let anyone else know about this

   (benefi.t) or everyone will want to take this type of

   time off as well." Plaintiff remembers specifically

   thinking how odd that statement was coming from HR

   personnel, especially since this was an "employee

   benefit."


      12. When Plaintiff returned to work (her actual

  recovery time was six (6) weeks), several employees

  asked her "how she was able to take the time off."

  Plai.ntiff shared wi.th them the information about the




                                       .
                                       M
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 9 of 177 PageID #: 14




   benefit they had through Defendant against Cope's

   warning.


      13. Incidents occurred repeatedly and often with

  Manager Mike Mullins, including:

     •Walki.ng up quietly behind Plaintiff's planning
      table and standing directly behind her until she
      moved. This would cause Plaintiff to bump i.nto his
      front side wi.th her backside;
     •Mulli.ns would slam his hand down loudly on the
      planni.ng table startling Plaintiff;
     •Mullins would qui.etly come up behind Plaintiff and
      suddenly smell her neck very closely;
     •Mullins would reach over and touch the back of
      Plaintiff's leg if she was discussing a work issue
      next to his desk;. and
     •Mulli.ns would mouth the words "I love you" when no
      one else would look.
     14. On or about December 3, 2013, Plaintiff hung a

  green paper on her door to alert staff sh.e would be on

  vacation until December 10, 2013. This was protocol

  and done so no work was left in her office during her

  absence.

     15. When Plai.ntiff returned to work, the green paper

  onher door had several handwri.tten notes (Exhibit A)


                                       ~
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 10 of 177 PageID #: 15




    from co-workers expressing how "nice, quiet and happy"

    it was while she was gone.

       16. On or about January 3, 2014, Plaintiff brought

    pictures of her 11 and 14 year old nieces to her office

    to display on her desk. Mullins made the remark to

    Plaintiff, "if they were a couple of years older they'd

    be fair game." Plaintiff told him he was disgusting and

    offensive and ended up taking the pictures home.

       17. On or about Janu-ary 17, 2014, Mullins came to

    Plaintiff's office to let her know per Dawn Cope's

    request, someone had overheard her using the word

   "idiot" in a private conversation and was offended.

    Mullins told Plaintiff to be careful what she said

    around people and that was the end of it. Mullins told

   Plaintiff to stop using the word idiot.

      18. On or about January 29, 2014, an anonymous note

   (Exhibit B) was left on Plaintiff's screen saying "nice

    you can leave work when you want to." This referred




                                        :
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 11 of 177 PageID #: 16




    to the fact that Plaintiff had left 15 minutes early

    the night before.

       19. On or about January 31, 2014, there was a

    Department Meeting on Bleeder Bars. There was also a.

   "look-a-like" problem with a job by Carter which

   Plaintiff had checked for errors previously.

   Plaintiff found the error and told Carter to add the

   missing information. Carter failed to add the missing

   information and it created a problem in th.e bindery.

   After the meeting was over, Carter went into a loud

   rant starting with "HELL MARY...." Plaintiff left the

   offi'ce and went to her work area. Mulli.ns, Debbie

   Crogh.an and several CSR's were present when Mullins

   came to Plaintiff's office-and reprimanded her for

   Carter's outburst.          Had the example of Carter's error

   not come up during the meeting he wouldn't have been

   angry and yelling.

      20. On or about February 11, 2014, Wyatt threw a

   thi.ck green marker from the doorway of Plaintiff's



                                        4
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 12 of 177 PageID #: 17




    office all the way across the planning table towards

    Plaintiff in anger. The marker flew onto the floor.

    D.ebbie Croghan witnessed this event asked Plaintiff if

    Wyatt was joking. Plaintiff replied, "no, he was mad

   because Plaintiff had asked him not to take some orders

   he wanted to put in that would have been inefficient.

   It simply made him mad.." Croghan understood this

   perfectly as he demonstrated the same behavior with her

   previously.

      21. On or about April 4, 2014, Plaintiff thereafter

   received one disciplinary point on her record for an

   error on another planner's job. Carter had entered the

   job into the system.           The job was an Emmy Lou Harris

   oversized cd booklet and the planner entered as a

   standard size cd booklet. The planner did not get a

   point to Plaintiff's knowledge nor had anyone ever

   received a disciplinary point for this type of error.

      22. On or about May 19, 2014, Plaintiff received a

   hostile email from Tim Reichle, the lead day shift



                                       10
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 13 of 177 PageID #: 18




    electronic pre-press (EPP) operator. Plaintiff had

    tried to facilitate information for CSR to get an item

    off hold but instead received a hostile email (Exhib.it

    C) from Reichle,.which was condoned and encouraged by

   the EPP Department Manager Steve Wolfe. Despi.te

    Plainti.ff reporting this incident to Mullins, no acti.on

   was taken against either Reichle or Wolfe.

      23. On or about October 3, 2014, Plaintiff gathered

   information using a job number (#431226) to Mullins

   expla.ining how the statistical data was used to

   determine the amount of work each planner enters on a

   daily/weekly/monthly basis was inaccurate. The data

   was skewing the information to sway the data to benefit

   th.e male work force and diminish the work flow of the

   female work flow.          Thi.s informati.on was posted to

   Mullin' s window for publi.c viewing (Exh.ibit D) .

      24. On or about November 3, 2014, Mullins sent an

   emai.l for a new policy based on the honor system to

   record "revised combos" to see if Plainitff's theory



                                        11
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 14 of 177 PageID #: 19




   from October 3, 2014, was valid. Plaintiff explained

   how this wasn't going to validate his calculations and

   his pie charts were continuing to show unfair charting

   of work produced by individual planners. Again Mullins

   would not listen to Plaintiff's concerns and how it

   would affect her negatively (Exhibit E).

      25. On or about December 18, 2014, place holders

   were made by Plaintiff for December 24th and 25th for

   the sales order bins. Since Plaintiff was the only one

   to plan orders, it was a way to prevent bad dates

   getting by her. When Plaintiff came into work this

   day, her place holders were torn down and laid across

   her desk (Exhibit E).

      26. Plaintiff is unsure of the exact time frame but

   Benita Wilson (former Senior.Planning Manager) returned

   to MPS employment after leaving for retirement in 2013.

   Her title and job responsibilities upon return were

   unclear. Plaintiff asked Mullins to clarify if she

   (Plaintiff) reported to her because Wilson's continual



                                       12
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 15 of 177 PageID #: 20




    interruptions to reconstruct work needed to be

    clarified because Plaintiff was having to do work over

    and over repeatedly and was wasting time. Mullins

    determined that Plaintiff did not report to Wilson and

    was to follow the parameters set out by upper

    management.

      27. On or about February 6, 2015, Mullins went on

    vacation. Wyatt and CaFter both left over an hour

   early from work without pre-approval or permission,

   despite the fact that the office was busy and needed

   the extra hands. No consequences were assessed against

   Wyatt and Carter for this behavior (Exhibit F).

      28. On or about March 6, 2015, another issue arose

   with files from EPP employee; Jason Berry and Plaintiff

   were assisting to resolve. Wolfe had responded to his

   employee that the CSR onlyneeded to respond to him.

   Plaintiff figured out the issue and the item was

   released from hold (Exhibit G).




                                        13
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 16 of 177 PageID #: 21




       29. On or about Apri.l 8th and 9th, 2015, Carter

    repeatedly began to walk by Plaintiff's office maki.ng

    sounds like a cow.          Other times he would pass by and

    make sound li.ke a big rig backing up. He was h.eard by

    several people including Mull.ins on more than one

    occasion.

       30. On or about April 17, 2015, Wyatt threw a large

    stack of sales orders from the planni.ng table at the

    Plaintiff. He was extremely agitated and mad.

    Plaintiff had asked him to please stop planning the

   "press ahead" orders since Mullins had specific

    planning instructions he had asked Plainti.ff to follow

    previously. Carter was present during this occurrence.

       31. On or about April 20, 2015, Plaintiff was called

    i.nto Mullin's office at 5:45 p.m. He started the

    meeting by explaining why Wyatt "hated the Plai.ntiff."

    Plaintiff reiterated to Mullins by him ch.00sing her for

   this posi.tion, wi.th no title or authority, i.t put her

   in an adversarial posi.tion with her peers and created



                                        14
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 17 of 177 PageID #: 22




    hostility. Moreover, Mullins was not giving her the

    support he promised he would give her when she took on

    this role. Plaintiff described Wyatt's volatile

    behavior, bad attitude and actions and said Mullins was

    not holding men to the same standards he did for women.

    The rules didn't apply to the guys. The standards were

    different for Wyatt and Carter than they were for

    Plaintiff. Plaintiff expressed this to Mullins and

    told him that he was setting her up for failure.

      •Job 478953 had a hand-written note for special
       stock. Wyatt ignored the note and ran on a
       different stock. Plaintiff was thereafter called
       out for the error since the job ran on the wrong
       stock. Wyatt claimed there was no note, it was
       Plaintiff's fault and Mullins believed him sight
       unseen. Plaintiff pulled the planning sheet
       (Exhibit H) from Wyatt's garbage to prove she had
       given correct instructions about the stock on the
       sheet. No consequences were meted out to Wyatt
       running the job on the incorrect stock were taken.

      32. On or about January 31, 2016, work-up templates

   that Plaintiff had create for f_uture layouts had been

   saved in her "MPL" master layouts on her computer.

   These saved templates began to be anonymously deleted,

                                        15
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 18 of 177 PageID #: 23




    causing Plaintiff to have to re-create the layouts and

    doubling her work load. Plaintiff put in a Helpdesk

   ticket to Information Technology (IT) to Brandon Holmes

   see if he could determine whether the deletions were -

   being done intentionally, but IT was unable to resolve.

      33. On or about February 1, 2016, Plaintiff asked

   Mullins for a salary increase after successfully

   performing six (6) months at newly created position

   with additional workload and responsibility (Exhibit

   I). No action was ever taken despite several inquiries

   from the Plaintiff.

      34. On or about March 2, 2016, Plaintiff reached out

   for personal financial assistance to PNC Bank and

   Quicken Loans td help manage her money, create a budget

   and eliminate debt because she wasn't receiving any

   raises, bonuses, or additional compensation.

      35. On or about March 29, 2018, Plaintiff had a

   place holder card similar to the one noted on December

   23, 2014. The place holder was removed and placed



                                       16
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 19 of 177 PageID #: 24




    across her computer. Plaintiff emailed Mullins to

    report it as a form of continued harassment. Mullins

    action was to leave a post-it note on the place card

    once it was back in its original place (Exhibit J).

       36. On.or about March 30, 2016, Mullins called

    Wyatt, Carter and Plaintiff into his office. He was

    visibly. angry and he slammed his hand down on his

    marble desktop and said in a loud and jarring tone

    "'STOP IT and STOP ACTING LIKE FUCKING CHILDREN!!"

    Plaintiff learned this reaction was in response to the

    place cards holders being removed from her office twice

    in one week. Mullins said "we need to work together

    and stop acting like kindergarteners." He then looked

    directly at Plaintiff and told her "she needed to stop

    being so emotional." Mullins would not take any of

    Plaintiff's complaints of harassment, bullying and

    preferential treatment seriously and was instead was

    blaming her for continuously reporting Wyatt and

    Carter's bad behavior.



                                        17
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 20 of 177 PageID #: 25




         37. On or about April 30, 2016, several special

    planning notes on saved sales orders were intentionally

    disregarded solely to create more work intensive jobs

   f or Plainti f f ( Exhi.bit K) .

         38. On     or   about May 11, 2016, Plaintiff alerted

   Mullins that orders h.andwritten by Plai.ntiff for

   planners were being ignored and causing reworks and

   errors. This was correlated back as "bad preplanni.ng"

   on her part, but essentially if i.nstructions were

   followed as Plaintiff had prov.ided, all errors would

   have been avoided. (Job # 5751888 Foil Stamp job Los

   Rukis) .

         39. On or about May 12, 2016, Carter took a job

   with spine wraps. Plaintiff had a schedule set up on

   the sales order for that job. Carter said her schedule

   was no good as th.e vendor was too busy and the

   customer's schedule would need to be pushed out.

   Plainti.ff called the vendor di.rectly to verify and

   determined that no such conversation had occurred and



                                       18
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 21 of 177 PageID #: 26




    her schedule was fine. Carter simply made up a story

    to undermine her work and make a customer's job late

    solely to make Plaintiff look bad.

          40. On or about May 12, 22016, Plaintiff wore a

    navy silk top with pineapple designs all over it.

    Mullins commented he "liked her pineapples" while

   looking directly at her breasts.

         41. On or about June 21, 2016, Plaintiff emailed

   Mullins requesting a benchmark for increased salary.

   She had been successfully planning two manufacturing

   facilities, outside facilities and vendors all while

   keeping up with continuously changing rules and

   regulations based on industry standards (Exhibit L).

         42. On or about July 5, 2016, Job 589334 was

   planned and sent to the Allmond Avenue facility by

   planner Pam Herman, which was against SOP (Exhibit M).

   This was done while Plaintiff was on vacation, which

   would have fallen under her responsibility but was

   completed by Planner Pam Herman.



                                        19
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 22 of 177 PageID #: 27




          43. On or about August 6, 2016, Plaintiff continued

    to get "no answer yet from Gilland and Hesketh" from

    Mullins concerning her attempts at a raise or

    benchmark. Plaintiff asked Howard (HR Generalist) if

    her benchmark request had crossed her desk. Howard had

    no information regarding a request having been made but

    agreed to ask Cope and get back to Plaintiff.

          44. On or about August 8, 2016, there was a 1:30

    p.m. meeting with Howard and Cope to discuss the

 ...benchmark request. Plaintiff expressed her concern

    that her request was never forwarded to upper

    management or Human Resources. Plaintiff had no

    support from Mullins, management and the Planning

    Department was an extremely hostile work environment.

    Plaintiff was continually asked to prove the accuracy

    of her work right after it is presumed incorrect during

    staff ineetings. Cope had no knowledge a benchmark

    request was made but would "find out why the buck

    stopped where it did."



                                        20
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 23 of 177 PageID #: 28




              45. On or about August 8, 2016, Plaintiff inet

        again with Cope, Howard and Mullins. Cope explained

        "the planning department budget was 2% and Plaintiff

-       got the highest raise of the 20. No benchmark increase

        would be issued because everybody's job

        responsibilities had changed and they were all taking

        on more work as the business was in a constant state of

        change." Cope offered support for the hostile

        environment and said that Mullins would direct all

        questions and inquires for planned work to her and he

        would no longer answer or undermine the work Plaintiff

       put out. He would also support her decisions.

             46. On or about August 9, 2016, Carter sent out a

       daisy chain of emails about a non-existent Standard

       Operating Procedure (SOP) on die vinyl's going to

       outside foil stamp vendor. It started at 1:56 p.m. on

       August 8, 2016 and was settled at 6:12 p.m. on August

       9, 2016 (Exhibit N). Carter was undermining her work

       and he put another job on hold for an entire day



                                            21
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 24 of 177 PageID #: 29




    causi.ng a customer to lose time on their work solely to

    make Plaintiff look bad.

         47. On or about September 6, 2016, Carter told

   Planner Debbie Croghan that he deliberately ran a

   serialized insert at 24 positions that had 28 positions

   leaving 4 positions blank to make a po.int. Plaintiff

   had indicated on the planni.ng sheet to run 24 up.

   Carter wanted someone to ask "why" he did that so he

   could explain "how bad Plaintiff was at her job."

         48. On or about October 10, 2016, Richmer pushed

   back to get Plaintiff to give him an email address for

   a vendor MPSe had been doi.ng business with for over ten

   (10 ) years (Exhibit 0) .

         49. On or about October 14, 2016, Croghan

   undermined Plainti.ff's combination (one job with

   several jobs on i.t) and called Mullins at home so it

   would be an easier combination. Mulli.ns didn't support

   Plai.ntiff's planning yet again. Plaintiff had two (2)

   forms due to large quantity rule. Mullins violated his



                                       22
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 25 of 177 PageID #: 30




    own SOP and said it was okay to just run one form'at

    25k sheets.

          50. On or about October 18, 2016, a bindery email

    complaint led to the investigation of a bad layout that

   Plaintiff had entered on job 617024. The master layout

   was not changed by Wyatt and Mullins himself checked

   th.e combo. No action was taken against anyone (Exhibit

   i. .

          51. On or about November 3, 2016, around 4:42

   p.m., Benita Wi.lson came into Plaintiff's office and

   told her what the General Manager (GM) and Regional GM

   (RGM) had in place for Beth McShane (the Planning

   Manager who succeeded Mullins) when she transferred to

   the Brook Street facility. There was no position or

   job for her yet but "they were going to create a new

   posi.ti.on (ie; benchmark) for her and she would be

   placed i.n Plaintiff's offi.ce with Plaintiff so she

   could "train her and show her what and how we do

   things" (Exhibit P) .



                                       23
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 26 of 177 PageID #: 31




          52. On or about November 8, 2016, sales order

    1016583 h.ad size issues. Plaintiff worked with the CSR

    for approval to change the size and handwrote

    information on the sales order. Carter later took the

    job and undermined her i.nstructions. Plaintiff inquired

    of Mullins why he didn't support her work and he said

   the size question came from Quality Assurance (QA)

    Department. Plaintiff confirmed this was untrue as the

   planner handwrote on the original so 1/32" "can not be

   changed." Mullins was simply siding with Carter

   (Exhibit Q) .

         53. On or about December 9, 2016, a formal

   complaint was filed by Pam Herman and Benita Wi.lson

   against Plainti.ff for allegedly being angry, bossy,

   stomping her feet, making hand gestures and yelling in

   a public area. Debbie Croghan agreed to be their

   witness.

         54. On or about December 20, 2016, Plainti.ff was

   called into Bob Gilland's office and was made aware of



                                        24
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 27 of 177 PageID #: 32




    the formal complaint. In attendance were Plaintiff,

    Gilland, Hesketh,-Howard and Mullins. The complaint was

    read aloud and Plaintiff was asked to sign it.

    Plaintiff refused and said this allegation was false.

    Howard said "how could it be false when three (3)

    people, not just one, made this claim." Plaintiff

    continued to say "it did not happen and this claim is

   completely untrue." Howard.continued to get aggravated

   with Plaintiff and insisted it did happen and she

   should sign it. Plaintiff asked "what if I don't?" and

   was told "she would be fired." She signed the document

   and hand wrote over the typed document that the

   allegation was completely fabricated and untrue.

   Plaintiff disagreed with everything said against her

   and asked for a copy of the signed document and was

   denied.

         55. On or about December 21, 2016, Plaintiff inet

   with Gilland and Hesketh to go over the complaint

   against her as it had taken her completely off guard.



                                        25
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 28 of 177 PageID #: 33




    Plaintiff went over the actual events and explained the

    relationships between the three (3) women involved in

    the complaint. Wilson and Herman are sisters-in-law

    and witness Croghan is their best friend. These women

    all spend time outside of work and vacation several

   times a year together.

         56.. On or about December 22, 2016, Howard called

   to say she was instructed to schedule a meeting with

   Cope per Gilland and Hesketh to determine if there

   merit to the complaint or if it would be "downgraded to

   a non-formal complaint."

         57. On or about January 4, 2017, a 3:00 p.m.

   meeting was scheduled with Howard and Cope to discuss a

   resolution of complaint. Howard called instead and let

   Plaintiff know verbally the complaint was "downgraded

   to a non-formal complaint and only a consult was needed

   and Plaintiff could consider it done. No salary freeze

   or consequences would result from this incident." This

   was determined because "Plaintiff had the best interest



                                        26
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 29 of 177 PageID #: 34




   of MPS at heart during the Department Manager's

   absence. Plaintiff was asking for Herman's help in

   order to keep the work flow going and they felt it was

   retaliatory for fear of being called out for not

   working. These three (3) ladies had colluded against

   Plaintiff.

        58. On or about February 26, 2017, temporary staff

  member Juanita Henderson was told she was not allowed

  to park in the reserved parking lot before 5:00 p.m. by

  Brian Motsinger, who was the press room manager (PRM).

  Henderson was angry about this and complained to

  Plaintiff on several occasions. She also complained to

  several people about poor treatment on many occasions.

  Plaintiff was in the front conference room with Howard,

  Gilland and Brian Motsinger when a discussion came up

  about Henderson being angry this week about the parking

  lot incident and Motsinger said "she needs to read her

  fucking name tag! It reads TEMP!" Howard said "and

  with that I will excuse myself" and left the room.



                                       27
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 30 of 177 PageID #: 35




          59. On or about March 14, 2017, Best Companies

    Surveys were announced and everyone was instructed to

    fill them out. They were confidential and "individuai

    answers would not be revealed to our employer." Surveys

    were "completely anonymous."             Surveys had individual

   eight (8) digi.t numbers followed by five (5) digits

   assi.gned to each employee's survey. Hesketh's email

   indicated 1000 of th.e Finance Department had completed

   the survey, however, he sh.ould not have been able to

   access this information if the survey was confidential

   (Exhibit R).

         60. On or about May 19, 2017, Herman left

   Plaintiff a note explaining why she left a combo undone

   due to the level of difficulty. Her lack of training

   and knowledge was well known and supported by Beth

   McShane (Exhibit S).

         61. Sometime in June of 2017, Rick Spears, the

   Bindery Manager, continued to have serialized i.nsert

   policy changed on "look-a-likes" items and "remove



                                        28
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 31 of 177 PageID #: 36




    color bar information from master layouts" issues. The

    main cutter operator was found to be color_blind. This

   had a direct impact on the main reason why they were

   experiencing product mixing. Spears was trying to keep

   an employee (Jerry Robinson) in a position where he

   could no longer perform the duties accurately. Jerry

   Robinson is also the husband of QA Manager Jackie

   Robinson.

         62. Sometime in July of 2017, Spears made comments

   on several occasions and in daily production meetings

   how the "planners on Second Street (all female

   planners) are stupid and fucking dumb asses." Second

   Street refers to the hallway that houses only female

   planning staff.

         63. On or about July 17, 2017, Plaintiff received

   one disciplinary non-conformance point for additional

   cutting time added to process from the QRB reported by

   Spears (Exhibit T). This was retaliatory against

   Plaintiff for the exposure of Jerry Robinson.



                                       29
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 32 of 177 PageID #: 37




         64. On or about July 18, 2017, Plaintiff received

   a core process card and a$20.00 gift card from Gilland

   and McShane as a"thank you" for supporting MPS core

   values and processes. This was for covering a Saturday

   work schedule and delaying her vacation by one day in

   order to make work a priority.

         65. On or about July 28, 2017, Plaintiff inet with

   the QRB board to appeal my non-conformance (NCR) point

   from July 18, 2017. Plaintiff argued this was the

   first NCR point ever awarded for additional time or

   time lost. According to the "Accountability Procedure

   LB-P-804," by definition, lost or additional time is

   not an applicable accountability factor               to   determine an

   NCR. It is rather determined by monetary loss or

   customer rejection and Plaintiff supplied several

   examples of lost time by other planners that didn't

   result in NCR's being assessed against them. She also

   noted the hostile work environment they were under with

  constantly changing parameters of rules from the



                                       30
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 33 of 177 PageID #: 38




    bindery with no support from management, along with

    unacceptable language being used in open forums when

    referring to the female planning staff. Her appeal was

    ultimately denied (Exhibit U).

         66. On or about August 4, 2017, Lead CSR Justin

    Popp duplicated sales order 1129464 for the PS4 NBA

   2K18 with 1,533,500 DVD wraps. Popp disregarded

   Plaintiff and Wyatt's insistence to follow SOP for

   placing sales orders on hold within the hub order board

   to avoid possible duplication of large order quantity

   and the bad implications it could have and huge loss of

   revenue. Popp disregarded the warnings and the order

   was duplicated and the order was placed, ran and

   produced twice on jobs 686869 and 687003 resulting in

   an over run of the job by over one and a half million

   pieces of material. There was no NCR or disciplinary

   action taken on Popp (Exhibit V). Note: Popp was

   promoted in mid-2018 to Customer Service Manager.




                                        31
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 34 of 177 PageID #: 39




          67. On or about August 8, 2017, a new policy was

    announced by McShane per Gilland and Hesketh that same

    titles with similar graphics sales orders must be

    approved by upper management prior to getting planned.

    Plaintiff expressed concern about the slow-down in

    planning this would create. Her concerns were not

    acknowledged and this new procedure fell flat and was

    dismissed less than one week in to it based on the

    criteria (Exhibit QQ).


         68. On or about August 15, 2017, Plaintiff was

    accused by Beth McShane of incorrectly planning four

    (4) separate jobs running on the same special stock on

    four (4) separate jobs. Job numbers included - 687238/

    687250/687256/687281. After Plaintiff investigated

   these four (4) jobs, she found all four (4) jobs were

   planned and entered by Wyatt. No support came from

   McShane and Plaintiff was again assumed wrong until she

   proved her innocence. No follow up or apology or

   consequence was assessed to Wyatt (Exhibit W).


                                        32
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 35 of 177 PageID #: 40




           69. On or about August 18, 2017, Plaintiff had her

        one on one employee performance review with McShane.

        McShane read the comments she wrote about Plaintiff and

        all were very favorable and overall result was very

        favorable. Plaintiff took this opportunity to go over

        several subjects they had discussed many times prior

        with no results, for example:
,

          •Juanita Henderson's constant interruptions in
           Plaintiff's office throughout the work day for
           months on end were to complain need of assistance,
           lack of training and computer access. She was in
           her office constantly and was hindering Plaintiff
           getting her own work completed.
          •They talked about reconfiguring Plaintiff's. office
           for better efficiency and no proper office space
           was an issue for not allowing Plaintiff the privacy
           needed to perform her job effectively.
          •They discussed the effects of more work load and
           less positive incentives and the low morale issues.
           McShane's lack of respect for her non-friend
           employees was hurtful.
          •They talked about either replacing Juanita with a
           more efficient temp or staff inember or bringing her
           on as full-time employee. McShane said "no way
           would she allow MPS to hire her! She's a ticking
           time bomb/crazy!"




                                            33
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 36 of 177 PageID #: 41




       70. On or about August 18, 2017, Plaintiff sent

    McShane an email asking if she could add some comments

    to her review. No response was received from McShane.

      71. On or about August 19, 2017, McShane again

   undermined Plaintiff's work by putting a job on hold

   that Plaintiff worked on. McShane indicated she didn't

   trust her ability, thus making it look like she didn't

   know how to do her job. Ultimately, the job was

   released "as is" and the customer lost time on their

   schedule due to the hold (Job 691604) Exhibit X).

      72. On or about August 24, 2017, yet another example

   of unclear expectations of job responsibilities

   occurred as Plaintiff again did not receive an answer

   from McShane when she asked for clarity (Exhibit Y).

      73. On or about August 29, 2017, still another

   example of McShane undermining Plaintiff's work and not

   understanding the processes in place and the

   complicated work she created by making snap decisions




                                       34
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 37 of 177 PageID #: 42




   based on no informati.on. The next day, she deleted her

   hold request and released the work "as is" (Exhibit Z).

      74. On or about August 30, 2017, CSR Kevin Dockery

   requested a hot order to be entered at 7:05 a.m. Thi.s

   was approved by upper management. At 3:20 p.m., the

   order was still not entered by CSR. Eight (8) hours

   lag time for a hot order he was made aware and that

   Plaintiff was waiting on was completely unacceptable by

   company standard.

      75. On or about October 11, 2017, preferential

   treatment of Herman occurred again. Herman's start

  time was 4 p.m. daily. Herman had a size revision

   waiting on her desk since th.e morn.ing to work on upon

  her arrival. The revision should have taken 5-15

  minutes at best. Wilson was in Herman's office as soon

  as sh.e arri.ved. The revision was not completed until

  5:05 p.m., provi.ng Wi.lson impeded Herman's abi.lity to

  get her work completed .in a reasonable amount of time.

  Wyatt witnessed this occurrence (Exhibit AA).



                                       35
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 38 of 177 PageID #: 43




      76. On or about October 12, 2017, Electronic Arts

   Serialized inserts on Job 709754 were set.up to run on

   the serial 3 machine against SOP. Per the Bindery, this

   was a big redo although part of the job was

   salvageable. Plaintiff thought she had planned it

   incorrectly but upon further-investigation, Croghan

   planned and entered the job and no consequences or

   NCR's were written up against her (Exhibit BB).

     77. On or about November 1, 2017, Wolfe (EPP

  Department Manager) undermined and questioned

  Plaintiff's knowledge of Job 717436 for size issues. It

  was not until Wyatt (a man) assisted Plaintiff did he

  release the job from hold. The job ran as Plaintiff had

  originally planned (Exhibit CC).

     78. On or about November 2, 2017, Wolfe again

  second-guessed Plaintiff on Job 718416 and returned the

  entire job bag as on hold to planning because the job

  indicated it would not outsource to Preferred as

  Plaintiff had originally planned. Patty Bitzer



                                      36
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 39 of 177 PageID #: 44




    (Outsource Manager) assisted and approved the outsource

    as Plaintiff originally set up to do (Exhibit DD).

       79. On or about November 10, 2017, Job 719967

    required satin AQ (aqueous) coating but the job was run

    with matte AQ coating. Plaintiff had Doug Johnson's

    (Press Room Lead) approval. Plaintiff had a hand-

    written note (Exhibit EE) with special instructions on

    the sales order indicating this, but Planner Nancy

    Whitlock didn't acknowledge it on the job ticket

    because she was setting Plaintiff up for failure again.

      80. On or about November 15, 2017, Plaintiff

    received a$400.00 annual cash bonus for initiative to

   improve performance going forward from President of

   MPS, Marc P. Shore.

      81. On or about December 8, 2017, Plaintiff was

   called into Beth McShane's office and told "she had

   made Juanita Henderson cry." McShane was angry and

   said Plaintiff "was not a team player and she had

   micro-manage Juanita." McShane went on to explain that



                                        37
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 40 of 177 PageID #: 45




   Plaintiff had printed the sales orders without asking

   or informing the temporary staff inember. Plaintiff

   attempted to explain that this was an accepted practice

   for years to facilitate the work flow when they were

   are experiencing an influx in sales orders. They had

   coined a word for this as a"work-around." This was

   commonly used to continue planning work while not

   causing Ms. Henderson to lose her temper which was

   often the case. The conversation began escalating and

   Plaintiff decided to remove herself from the situation,

   but McShane blocked her exi.ting the office by stepping

   in front of her and closing her office door in front of

   Plaintiff. McShane then continued in an elevated

   angrier tone how "for the 2 days Plaintiff was on

   vacation the previous week, it was wonderful! It was SO

  NICE without Plaintiff." McShane pointed her finger at

  Plaintiff's face and repeated "It was WONDERFUL a

  couple of days" and that there was no fighting or

  yelling the entire time Plaintiff was gone. Plaintiff



                                       38
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 41 of 177 PageID #: 46




    replied that she "'should manage her own fucking

    department instead of letting everyone else manage it

    for her." Plaintiff then said "and someone should

    train her staff how to do their goddamned jobs."

    Plaintiff began to cry and then both parties calmed

    down and discussed what had happened and agreed to

    handle similar situations better. Plaintiff returned

    to her office where she finished out her planning

    responsibilities for the evening. Carter and Larry

    Linton were the only witnesses to the event. Plaintiff

    was visibly upset and told planners Whitlock, Croghan

    and Herman what had just happened. They supported her

    actions as they had experienced several hostile

    incidents with Ms. Henderson as well and agreed

    Henderson's hostile outbursts were unacceptable.

       82. On or about December 9, 2017, Plaintiff reported

    to work on Saturday for the weekend coverage and self-

    reported the incident to GM and Regional GM via email

    at 10:39 a.m. because she did not want either to be



                                        39
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 42 of 177 PageID #: 47




    blind-sided when they walked into the office on Monday

    morning. Hesketh replied at 10:49 a.m. he had "already

    heard about the loud and hostile outbreak." The tone

    of his email was accusatory and he had already assumed

    Plaintiff was in the wrong. At 11:09 a.m. Plaintiff

   responded back that she may have miscommunicated part

   of her email and attempted to clarify. Plaintiff also

   indicated she would be happy to meet with both as he

   had suggested on Tuesday, on December 12, 2017, for

   further discussion. At 11:08, Hesketh sent another

   email asking for more details. Plaintiff responded at

   11:16 a.m.. that there were too many issues to spell out

   in an email, that there was no simple fix and she was

   extremely stressed and this was not the time or place

   to for this discussion to.take place (Exhibit FF).

      83. On or about December 11, 2017, Plaintiff

   reported to work at 11:00 a.m. and was intercepted by

   Dana Howard upon entering the building. She got Dawn

   Cope on the phone and at that time Cope informed



                                       40
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 43 of 177 PageID #: 48




    Plaintiff that due to the incident on Friday, December

   8, 2017, she was suspended without pay for

   "insubordination and cussing pending an investigati.on."

   Neither would li.sten to Plaintiff's side of the event

   and she was escorted out of the building thru th.e EPP

   Department i.n plain s.ight of several employees instead

   of out the main entrance wh.ich was the closest exit.

   Plaintiff was told they would let her know on

   Wednesday, December 13, 2017, what their determination

   would be at that time. Howard did'tell Plaintiff her

   benefits would last until the end of the month..

      84. On or about December 12, 2017, Plaintiff had an

   8:45 a.m. ..scheduled appointment with Dr. Lana Mandzy

   which she was able to keep and discussed the events of

   the day before.          Dr. Mandzy suggested Plaintiff seek

   mental health treatment immediately and prescribed her a

   sleep aide (Exhibit GG). Plaintiff was also able to make

   a 1:10 p.m. doctor's with for Dr. Laura Crawford to

   perform her annual ph.ysical. Dr. Crawford also witnessed



                                       41
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 44 of 177 PageID #: 49




    Plaintiff's distraught behavior and suggested she seek

    mental health assi.stance for PTSD with Rosemary

    DeFrancisi for EMDR treatment (Exh.ibit HH).

       85. On or about December 13, 2017, Plaintiff called

    the Employee Assistance Program (EAP) and spoke to

    Brittney to take the first step in filing a claim through

    UNUM Life Insurance Corporation to seek mental health

    assistance (Exhibit II) .

      86. On or about December 13, 2017, Plaintiff sent an

   emai.l to Cope and Howard at 6:44 p.m. asking for the

   status of her suspension.

      87.     On or about December 14, 2017, Plaintiff filed

   for unemployment insurance compensation.

      88. On or about December 14, 2017, Plaintiff received

   a conference call around 2:30 p.m. which included

   McShane, Howard, Gilland and Hesketh. Gilland reported

   the nature of the call was to give Plainti.ff the results

   of the December 8, 2017, investigation, which ultimately

   resulted in terminati.on of employment from Westrock-MPS.



                                        42
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 45 of 177 PageID #: 50




    McShane went on to read a prepared statement outlining

   their decision, but insubordination and cursing were the

   only two (2) issues leading up to her dismissal.

   Plaintiff was told if she had any questions, she could

   contact Cope in the Indianapolis office.

      89. On or about December 14, 2017, Hesketh met with

   the CSR group and openly discussed Plaintiff's

   termination. He also described a heated debate he had

   had with Whitlock as well as Juanita Henderson, who was

   no longer working as a temporary staff inember at

   Westrock-MPS.

      90. On or about December 14, 2017, Carter called

   Plaintiff at 5:30 p.m. to describe a meeting he had just

   had with Hesketh.           Hesketh had just told..the entire

   Planning Department of Plaintiff's termination but Carter

   had missed the group meeting.               Hesketh explained that

   Plaintiff was terminated because "seven (7) people

   complained to HR and witnessed the incident on December

   8, 2017." Carter asked Hesketh "Who? Because all the



                                       43
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 46 of 177 PageID #: 51




    CSR's were gone for the day and the only people present

    were Carter, Linton, McShane and Plaintiff." Carter said

    Hesketh's response was "Really?! What happened?" Carter

   told him "Why? It's a little late for that now, seems

   like      you've     already      made     your     decision."          No

   invest.igation ever took place.

      91. On or about December 15, 2017, an email was sent

   from Hesketh to the Planning Department about "thoughts

   he put together" from hi.s meeting about Plaintiff's

   terminati.on. Hesketh said "during Mary's exi.t interview

   the conversation mentioned some strong words..." which was

   patently untrue. There was               NEVER    an exit interview

   conducted by h.im or Human Resources. Plaintiff attempted

   to offer her side of the events several times, but each

   was denied and curtly dismi.ssed.

      92. On or about December 15, 2017, Plaintiff started

   to receive emails, phone calls and text messages from co-

   workers who were shocked and saddened by th.e news of her

   termination. Plainti.ff continued to get messages from



                                       44
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 47 of 177 PageID #: 52




   several people to this day and get reports how terrible

   the working situation had become and how the environment

   continued to remain hostile.

      93.     On or about December 15, 2017, Plaintiff was

   approved through UNUM to see Dr. Alfred L. Perkins P.S.C.

   for stress and anxiety. Plaintiff was allowed three (3)

   sessions at no out of pocket expense. Plaintiff inet with

   Dr. Perkins, who determined Plaintiff was suffering from

   generalized anxi.ety disorder and major depression

   disorder and should look into short term disability

   ( Exhibit LL ) .

      94. On or about December 18, 2017, Plaintiff emailed

   Cope and Howard at 1:02 p.m. for benefit information

   regarding her termi.nation. No response from ei.th.er was

   received.      Plaintiff re-emailed both again at 6:34p.m.

   Cope ' called her at 6:43         p.m.   and told her "she had no

   more benefits available to h.er as of December 11, 2017,

   and she was not eligible for short term disabi.li.ty."

   Plaintiff was told that her termination.paperwork would



                                       45
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 48 of 177 PageID #: 53




   take up to a month to arrive and her "EAP benefits under

   UNUM were no longer available to her and every benefit

   was done!" The conversation lasted 4 minutes and Cope was

   very short and curt in her demeanor.

      95.    On or about December 19, 2017, Plaintiff called

   EAP services and talked to Kimeeta at 9:00 a.m. Kimeeta

   explained her EAP services were active since Plaintiff

   had filed a claim on December 12, 2017, and employment

   wasn't terminated until December 14, 2017, and Plaintiff

   would have six (6) months of inental health services and

   thirty-si.x (36) months of financial and legal benefits

   available to her if needed.

      96. On or about December 19, 2017, Plaintiff called

   Westrock-MPS Corporate HR Department at 10:58 a.m. to get

   clarity on the three conflicting accounts of what

   benefits were available.             Plaintiff talked to Nicole

   Bohnett and Jenni.fer Carey, who indicated that th.e

  information recei.ved from Howard and Cope was totally and

  completely incorrect. Plaintiff's termination package



                                       46
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 49 of 177 PageID #: 54




   was being processed and would be sent to her right away.

   Plaintiff's benefits through Westrock-MPS lasted through

   December 15, 2017, so all doctor's visits during that

   week would be covered and paid by the medical insurance.

   Nicole also indicated that Plaintiff WAS eligible for

   short term disability since she had filed the claim with

   Unum on December 12, 2017, which was well within the date

   range. Nicole was unsure why Plaintiff had been given

   such incorrect information.

     97. On or about January 24, 2018, Plaintiff qualified

  to receive unemployment benefits, finding "Claimant did

  not knowingly violate a reasonable and uniformly enforced

  rule of the employer' (Exhibit MM).

     98.     On or about January 25, 2018, Carter called to

  tell Plaintiff that the Planning Department had their

  luncheon for Hesketh's "Mend Scars" email dated December

  15, 2017. Hesketh was not present for the luncheon but.

  it was held at Cardinal Cafe and employees were separated

  into groups at separate tables. Howard made the remark



                                       47
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 50 of 177 PageID #: 55




   to Carter about Plaintiff saying "this wasn't her first

   offense" to justify her termination.

      99. On or about February 22, 2018, Loretta Floyd, a

   UNUM advisor, contacted Plaintiff to let her know that

   her short term disability claim was denied as the insurer

   deemed it "worked related" caused by situational stress

   (Exhibit NN).

      100. On or about February 28, 2018, McShane offered

   Plaintiff's old position to a former younger male

   employee with no.planning experience, with more pay and

   on day shift which Plaintiff was never allowed.

      101. On or about March 2, 2018, Plaintiff received a

   telephone from Carter about training Whitlock vs Linton.

   Carter described a conversation he had with Gilland about

   an incident with McShane. Carter used the words she's a

   "fucking bitch" in describing McShane to Gilland.

   Gilland said there was "no plan and he didn't care what

   plans Beth says she has." Carter also confirmed he told

   McShane with Linton present, "that's bullshit!" when



                                       48
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 51 of 177 PageID #: 56




   McShane began pointing a finger in Carter's face saying

   he needed to train Linton on perfect bound books, not

   Whitlock. No action was taken for Carter's profanity.

      102.     On or about June 27, 2018, Plaintiff filed a

   complai.nt with th.e Equal Employment Opportunity

   Commission (EEOC).

      103.    On or about July 26, 2018, Plaintiff received

   her right to sue letter (Exhibit 00).

                      COUNT I - SEXUAL HARASSMENT

         104. Plai.ntiff adopts, alleges and incorporates by

  reference the allegations,set forth .in paragraphs 1.-

  103.

         105. That as a direct and proximate result of th.e

  acti.ons of the Defendant, its agents and employees, th.e

  Plaintiff has i.ncurred injury and damage and will

  continued to sustain such until redressed by the

  Defendant.

           COUNT II - AMERICANS WITH DISABILITIES ACT




                                      49
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 52 of 177 PageID #: 57




              106. Plaintiff adopts, alleges and incorporates by

       reference the allegations set forth in paragraphs 1-

1      105.

              107. That as a direct and proximate result of the

       actions of the Defendant, its agents and employees, the

       Defendants violated the Americans with Disabilities Act

       by engaging in behavior so inappropriate.and harassing

       that Plaintiff has incurred.injury and damage and will

       continued to sustain such until redressed by the

       Defendant.

                     COUNT III — GENDER DISXCRIMINATION

             108. Plaintiff adopts, alleges and incorporates by

       reference the allegations set forth in paragraphs 1-

      107.

             109. That as a direct and proximate result of the

      actions of the Defendant, its agents and employees, the

      Plaintiff has incurred injury and damage and will

      continued to sustain such until redressed by the

      Defendant.



                                           50
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 53 of 177 PageID #: 58




                              COUNT IV - FRAUD

          110. Plaintiff adopts, alleges and incorporates by

   reference the allegations set forth in paragraphs 1-

   109.

          111. That as a direct and proximate result of the

   fraudulent actions of the Defendant, its agents and

   employees in th.e workplace and directed at Plaintiff,

   the Plaintiff has incurred injury and damage and will

   continued to sustain such until redressed by the

   Defendant.

                       COUNT V - PUNITIVE DAMAGES

        112. Plaintiff adopts, alleges and incorporates by

  reference the allegations set forth in paragraphs 1-



        113. That as a direct and proximate result of the

  mali.cious, willful, oppressive and intentional actions

  of the Defendant, its agents and employees, the

  Plaintiff has incurred injury and damage and will




                                      51
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 54 of 177 PageID #: 59




   continued to sustain such until redressed with punitive

   damages by the Defendant.

   WHEREFORE, The Plaintiff prays as follows:

         1. Judgment on each count in an amount shown

            reasonable by the evidence;

         2. Trial by jury on all issues so triable;

         3. Compensatory damages;

         4. Punitive damages;

         5.. Attorney fees; and

         6. Any and all other relief to which she may

           appear entitled.

                                                 submitted,



                               2-3~-Aouth Fifth Street
                               The Third Floor
                               Louisville, Kentucky 40202
                               (502) 589-6916; (FAX) 568-6919
                               timothvdenison@ol.com


                                     VERIFICATION

      I have read the foregoing Verified Complaint and it
  is true and correct as I verily believe.



                                       52
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 55 of 177 PageID #: 60




                                   MARY P. `
                                           jENERTS

   COMMONWEALTH OF KENTUCKY

   COUNTY OF JEFFERSON

       Subscribed and sworn before me by MARY LEENERTS as
   true and correct on this 18th day of October, 2018. My
   commission expires : 7 _6


                               r         ~
                               j NbTA Y, PUBLIC, '~'SAL~, KENTUCKY




                                       53
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 56 of 177 PageID #: 61




                                v
~              wt~
                                                                                 4heAa
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 57 of 177 PageID #: 62




                                                                                         ~




                                                                        ~`~l i
                            .~_          - ~   r   ~ •
                                     I
                                  p~~

~          c.
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 58 of 177 PageID #: 63



;. Mary Leenerts
      From:
      Sent:
                                         Tim Reichle
                                         Monday, May 19, 2014 2:45 PM
                                                                                                         Q(_' ,
      To:                                Mary Leenerts
      Subject:                           RE: Job# 400171 on hold
      Attachments:                       image001 jpg                                                             ~



      Have Mike take you off the group E-mail, problem solved.


      From: Mary Leenerts
 ' Sent: Monday, May 19, 2014 2:42 PM
    To: Tim Reich(e
    Subject: RE: Job# 400171 on hold

     Don't put me on your emails if it doesn't involve me

     From: Tim Reichle
     Sent: Monday, May 19, 2014 2:41 PM                                                                  ~
     To: Mary Leenerts                                                          A ~6
     Subject: RE: Job# 400171 on hold
                                                                           Np
                                                                                                             A~,~~~~
     Stay out of my E-mails, unless it involves you.
:                                                                             ~
.s
; From: Mary Leenerts
   Sent: Monday, May 19, 2014 2:38 PM
   To: Tim Reichle
   Cc: Jennifer _Rector
   Subject: RE: Job# 400171 on hold

     Tim, Please give Jennifer the sales order # or part #. She can not identify the item by our job #
     Thanks

     From: Tim Reichle
     Sent: Monday, May 19, 2014 2:34 PM
     To: LO Press Leads; LO Orders
     Cc: LO EPP; Jennifer Rector
     Subject: Job# 400171 on hold

     Job# 400171 is on hold. Lot A is PDF proof out.

     Tizn Reichle
     1 st Shift Prepress Lead
     1703 South Brook St
     Louisville KY 40208




                                                                  1
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 59 of 177 PageID #: 64


 Mary Leenerts

From:                              Mary Leenerts
Sent:                              Friday, October 03, 201410:52 AM
To:                                Mike Mullins
Subject:                           RE: a new therory
Attachments:                       image001.png; image002jpg


That,s pretty simple.
Pull up your info on all planners showing how many tickets they have each entered along with the amount of tickets
Kelly P has entered during the same time period.
!f there are ANY tickets registered to KP then we al( know she doesn't enter ticicets & my theory is correct.
Which proves your data is incorrect.                                                                  r         —
The end
                                                                       .}hL~1'Jo 1~~ ,~~
                                                                      l~~              ~/ l~~Uc-I~-
                                                               --------•---
From: Mike Mullins
Sent: Friday, October 03, 2014 10:48 AM
To: Mary Leenerts
Subjecfi: RE: a new therory

Disprove it.                                                                                              ~


From: Mary Leenerts
Sent: Friday, October 03, 2014 10:47 AM
To: Mike Mullins
Subject: RE: a new therory

Prove it


From: Mike Mullins
Sent: Friday, October 03, 2014 10:46 AM
To: Mary Leenerts
Subject: RE: a new therory

Good theory, but incorrect.

From: Mary Leenerts
Sent: Friday, October 03, 2014 9:55 AM
To: Mike Mullins
Subject: a new therory

I think I am not getting counted for putting in a majority of jobs that get sent out. When Outsourcing goes into these job
& adds info they reconfirm. When they reconfirm an estimate it assigns their name to the jobs.
This may be the reason I show a lower ticket counts. I work on most music work that gets outsourced, therefore it would
go to show my numbers are not accurate.
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 60 of 177 PageID #: 65

                                                                                              431226    Page
iWnO14
9:3ZO~                                                      JOB INSTRUCTIOiNS
                                                              MPS LoulsviRefM
                   431226
 Job--            431226 - Yusaf CatStevens 20 pg ov rszBK                                             H1 7V
 Customer-        COMBO                                                              Required-
 W IStatw.        WIP                                                                 Planner            K Pa
 Item Code I Data         Item D esc ription             Quarifity            Key Data         Ship Address



Therory




                                         Mary Leenerts
             Multi                       Project Coordinator Music Division
            P"a. C Kag,~ng               Phone: 502-636-8535
            Solutions
Address: 1703 S. Brook St, Louisville, Ky 40208

www.Mary. LeenertsR-rnultipkq.corn




                                                               Np
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 61 of 177 PageID #: 66


Mary Leenerts

From:                                       Mary Leenerts
Sent:                                       Friday, October 03, 2014 9:55 AM
To:                                         Mike Mullins
Subject:                                    a new therory
Attachments:                                image001.png; image002jpg



I think I am not getting counted for putting in a majority of jobs that get sent out. When Outsourcing goes into these job
& adds info they reconfirm. When they reconfirm an estimate it assigns their name to the jobs.
This may be the reason I show a lower ticket counts. I work on most music work that gets outsourced, therefore it would
go to show my numbers are not accurate.
                                                                                                       431226      Page


„=mAAI                  Nllllllllllla@INIIIII                         JOB INSTRUCfiIONS
                                                                          MPS Lauisvlle :092~l,
                        431226
 Job:              437226-Yasaf Cat5tevens 2Q pg ovrs.-e;BK                                         lrstimat:         t€f 71!
 Oua€orner: .      Ct}Pd}BO                                                                         Requi:red.
 W 13 tafus:       W1:R                                                                              Planner_            K Pa:
  ttern Oode tData          item Descrtptt,oa .            Quanttt3i                        Key t}ata          Shtp Address



Therory




  ~ -A                                            Ma ry Leenerts
          :: ~~~~Ii                               Project Coordinator / Music Division
               ~ ~, ~~ ~., ~vri              4I
   °'      Y   .:l~ ~     ~~
                                  ~   ~
  ' ~ ~                                   ,a
                                          S.,r    Phone: 502-636-8535
               So1utions
Address: 1703 S. Brook St, Louisville, Ky 40208
www.Mary. Leenerts(aDmultipkg.corn




                                                                         1
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 62 of 177 PageID #: 67



 Mary Leenerts

From:                               Mike Mullins
                                                                      kbl(L wud~
Sent:                               Monday, November 03, 2014 2:36 PM  -
To:                                 Mary Leenerts                                  ;       I
                                                               ~      ~    ~   ~  ~ ~
Subject:
Attachments:
                                    RE: Reconfirmation
                                    image001jpg
                                                                           .ZO
                                                                             ( W
                                                                                 &(~ )~ ,,
                                                                                     l✓V~

                                                                                     1       dyphzdl"
There is no burden being placed on you. I am done discussing this via email. If you wish to discuss further please see
me. Otherwise, this discussion is over.                                                                         ~
                                                                                               "&Lf            ,




From: Mary Leenerts .
Sent: Monday, November 03, 2014 2:33 PM
To: Mike Mullins
Subject: RE: Reconfirmation

This has nothing to do with what other people do or do not do according to this new list. It's about you utilizing
information in order to gauge our work performance using skewed information & how it affects my reviews. I am not           ,
going to monitor what others are doing or not doing. This burden should not be placed upon us.

From: Mike Mullins
Sent: Monday, November 03, 2014 2:25 PM
To: Mary Leenerts                                                                      ~
Subject: RE: Reconfirmation
                                                                                         .
Not at all. If you would like to discuss this, please see me.              ~~~ _
                                         ...._                                                ~~~        ~~ ~o ~I~
                                                                                                                I°
From: Mary Leenerts
Sent: Monday, November 03, 2014 2:21 PM
To: Mike Mullins
Subject: RE: Reconfirmation

Harshly? You mean another group email will be sent?


From: Mike Mullins
Sent: Monday, November 03, 2014 2:17 PM
To: Mary Leenerts
Subject: RE: Reconfirmation

I'm saddened to learn that you have so little faith in the integrity of those with whom you work. This is an attempt to
make the numbers a more accurate reflection of what you are doing. No system will be foolproof, least of all this one. If
I find or even suspect that someone is knowingly undermining the rest, they will be dealt with as harshly as
possible. Thanks for your concern and criticism.


From: Mary enerts
Sent: Monda November
              /        03, 2014 2:03 PM
To: Mike Mullins                                                              ~~  J
                                                                               .i
Subject: RE: Reconfirmation                                          ~ ~ ~~(/ (~:-~~ ~

This sounds good & reasonable in theory while relying wholly on the honors system. How likely is that to happen? YOU
get an extra point if you reconfirm some one else's combo. How is that a deterrent?
                                                                                                          EXHIBIT ;
                                                                                                        -
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 63 of 177 PageID #: 68



From: Mike Mullins
Sent: Monday, November 03, 2014 2:00 PM
To: Dave Wyatt; Deborah Croghan; Keith Carter; Kelly Parisek; Mary Leenerts; Nancy Whitlock; Patty Bitzer; Raymond
Johnson; Shawn Bridwell; Valerie Meredith
Subject: Reconfirmation

There is now a sheet in the 1 planners folder. Please log the requested information when you are reconfirming an
estimate prepared by another planner. When reconfirming an estimate that you have prepared, this information is not
required.
Thanks,




                             `             Mike Mullins
                  ~ ~(
               ~ ~, I~ ~ ~                 Production Manager
                                 ~p
  `i
             ~'~~~?~~i~:~..
                        :,~ ~~
                                 .
                                     i g   Phone:502.636.8583
             So ~~Ji~ns                    Mobile:502.345.4308

              Address: 1703 South Brook Street, Louisville, KY 40208-1926

              www.muftipkq.corn
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 64 of 177 PageID #: 69


Aary Leenerts

 To:                                Mike Mullins
 Subject:                           RE: Long lunch



 Just another shining example of preferential treatment.
 Your favorites in action with no cause of action to be delivered.

 What's good for the geese is not good for the gander. Especially if the gander is a girl.

From: Mike Mullins
Sent: Friday, February 06, 2015 5:39 PM
To: Mary Leenerts
Subject: RE: Long lunch

Any hot ones?

     - Original message
From: Mary Leenerts
Date:02/06/2015 4:52 PM (GMT-05:00)
To: Mike Mullins
Subject: RE: Long lunch

To be fair we just shot up to 74 orders on the board. I don't mind staying if it helps my friend Nancy leave early.


From: Mary Leenerts
Sent: Friday, February 06, 2015 4:18 PM                                                             Uw;uarh~,
To: Mike Mullins
Subject: RE: Long lunch

There are 42 on the board. Both Dave & Keith left early. She has not said anything to me. What do you think I should
do?


From: Mike Mullins
Sent: Friday, February 06, 2015 4:12 PM
To: Mary Leenerts
Subject: RE: Long lunch

Are you leaving early? How many orders on the board?

-------- Original message --------
From: Mary Leenerts
Date:02/06/2015 2:39 PM (GMT-05:00)
To: Mike Mullins
Subject: RE: Long lunch
                                                                                                ~9b
Sounds like a plan.
In case you were wondering, Yentil has been up & down 2"d street too many times to count. She is beating JD & the
Dock as far as walking back & forth.

                                                                                                        EXNIBIT
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 65 of 177 PageID #: 70


Irrom: Mike Mullins
Sent: Friday, February 06, 2015 2:37 PM
To: Mary Leenerts
Subject: RE: Long lunch

Probably just come in after. Let's wait until Monday to make the call. Thanks for the heads up

-------- Qriginal message --------
From: Mary Leenerts
Date:02/06/2015 10:18 AM (GMT-05:00)
To: Mike Mullins
Subject: Long lunch

Hey Mikey, Sorry to bug you on your vacation with the grandkids but I just got a notice in the mail last night for an appt
that was set up by my new doc to see a Pulmonary specialist. Contrary to popular opinion I DO have a heart.
The appt is for next Tues @ noon. Not thinking it will be a long appt, so wondered if you would like me to come in early
in order to leave the office for about an hour.
Let me know how you would like to handle.




                                         Mary Leenerts .
         ~       u It i                  Project Coordinator / Music Division
             ~~~,~~~~~c~~
                    ~s                   Phone: 502-636-8535
    ., ~
       ~. ~~Iu~(~n s
Address: 1703 S. Brook St, Louisville, Ky 40208
www.Mary. Leenertsomultipkg.com
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 66 of 177 PageID #: 71



  Mary Leenerts

 To:                                               Mike Mullins
 Subject:                                          FW: Sony Item# DIDX248956-001 - PINK - Missundaztood CD B   O# 745384 - JMS#
                                                   218006 - Job# 469003 ~



 Seriously??? He has to stop including us on these emails if he doesn't want to accept our help. If anyone else would
 have answered, he would have been bk with it. Pretty sure he found the file by adding the space like I suggested. This is
 just plain rude & disrespectful. I'm not liking it at all.

 -----Original Message-----
 From: Steve Wolfe
 Sent: Friday, March 06, 2015 2:54 PM
 To: Mary Leenerts; Jason Berry; LO EPP
 Cc: Pat Swisher
 Subject: RE: Sony Item# DIDX248956-001- PINK - Missundaztood CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

 Never mind Pat, I think we figured out part of the problem...

 -----Original Message-----
 From: Mary Leenerts
 Sent: Friday, March 06, 2015 2:53 PM                                                     ~
 To: Steve Wolfe; Jason Berry; LO EPP
 Cc: Pat Swisher
 Subject: RE: Sony Item# DIDX248956-001- PINK. - Missundaztoo CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

 This ran previously on our job 378364 back in Feb 2014 1 put a space between the Didx & the #. You might be able to
 locate the item better Jason



 -----Original Message-----
 From: Steve Wolfe
 Sent: Friday, March 06, 2015 2:51 PM
 To: Jason Berry; Mary Leenerts; LO EPP
 Cc: Pat Swisher
 Subject: RE: Sony Item# DIDX248956-001 - PINK - Missundaztood CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

t~'~/ier need'P.a.tSto;.t"e,s.po,nd):to~.this Jasolls~,;•f;,?;:?~ ~    „U ;)
                      w... ,._`:~ti-' -:'....,,_.. -:}.: -:~,         (~~X

-----Original Message-----
From: Jason Berry
Sent: Friday, March 06, 2015 2:49 PM
To: Mary Leenerts; LO EPP
Cc: Pat Swisher
Subject: RE: Sony Item# DIDX248956-001- PINK - Missundaztood CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

According to JMS this is the first time is has been harvested. If these files ran before then they were either missing type
or it had to print with a spot color.
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 67 of 177 PageID #: 72


From: Mary Leenerts
Sent: Friday, March 06, 2015 2:45
To: Jason Berry
Cc: Pat Swisher
Subject: RE: Sony Item# DIDX248956-001- PINK - Missundaztood CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

Jason this is a rerun item. Should run like it did the several times

-----Original Message-----
From: Jason Berry
Sent: Friday, March 06, 2015 2:45 PM
To: Pat Swisher; LO EPP; Bev Charleswood; LO Press Leads; LO Estimators and Planners
Subject: Sony Item# DIDX248956-001- PINK - Missundaztood CD Bk - SO# 745384 - JMS# 218006 - Job# 469003

Pat - This item has type that is set to a spot color on pages 4,5,8 & 9. The spot color name is "49 74 0 44". It appears the
files were supplied this way. AII paperwork and 1MS calls for this item to be 4 color. Item is planned on Job# 469003 and
will be on hold in EPP until we have confirmation how to proceed.
Thanks.
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 68 of 177 PageID #: 73




                                                                                   mm




                                                                      ~-.~-~:~-:-. ,..-:~~::;~~~
                                                                                I
          s{~ tiUo~ ~;J ~+~-r~ ~rcY~ S
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 69 of 177 PageID #: 74



 Mary Leenerts

From:                               Mary Leenerts
Sent:                               Monday, February Ol, 2016 1:03 PM
To:                                 Mike Mullins
Subject:                            Salary increase



Mike, I'd like to ask for a salary increase at this time due to the fact I have been in a newly created position to fill a work
flow need to coordinate work from to two manufacturing sites.
I have maintained & managed this work successfully for over six months & feel my extra added duties & responsibilities
require a bump in my overall wage scale.

My increased responsibilities are not only utilizing & continuing to work on planning skills but also to plan work for not
one but two manufacturing facilities.
I pre-plan, plan, organize & control all aspects of manufacturing through customer service provided sales orders to
conceptualization, to finished materials for both Brook Street, Allmond Ave & several outside facilities. manage &
maintain schedules in both plants based on availabilities as well as capabilities in a cost effective & time restrictive
atmosphere.

I am no longer limited to multimedia music work but all turn key product line for MPS including media, game & special
projects for each individual site. I adhere & monitor to strict guidelines for each facility while I am able to communicate
information with internal staff, CSR reps, sales, upper management & outside sources.

I load pre-planned work for entire planning staff & monitor all sales orders for accuracy & scheduling concerns. I pre-
plan with outside facilities & vendors & am able to trouble shoot all issues for fast positive resolutions.
I adhere to Protocols & SOPs regarding each facility schedule's & am able to make decisions on day to day issues in order
to free up manager to focus on broader planning / large scale planning issues.

I am able to work with little to no supervision in my daily efforts to increase production efficiency & decreasing internal
error ratios all while maintaining quality product.

The fact this position was created out of necessity to accommodate a two facility operation from one position, I am
asking MPS to consider salary benchmarking a new position to allow me the benefit of a salary assessment within
current.market ranges.

This position holds more responsibilities to communicate important business goals. I believe I should be compensated
for achieving these goals with a positive performance in line with expectations laid before me from MPS.

Thank you for your consideration. I look forward to hearing from you & am happy to discuss any issues further with you.




                                                                                                                    z
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 70 of 177 PageID #: 75


                              k(r) 1pA                             ~2M jzl2al~µ
Mary Leenerts

From:                                Mary Leenerts
Sent:                                Tuesday, March 29, 201612:08 PM
To:                                 Mike Mullins
Subject:                            office area
Attachments:                        IMG_2995.JPG; ATTOOOOl.txt



Mike, Attached is a picture showing how I found my "closure reminder" note draped across my computer.


This is the second time this week I have found this removed from the 4/1 bin & laying on my desk.

I find this extremely disrespectful & a clear cut form of harassment.


While I understand the individual offices & their components are owned by MPS & that my office is somewhat of an
unusual set up. It is still none the less my office & I would expect the same respect I give to others & not disturb„
remove or tamper with any of the items in an office or work area.


I was going to address the two individuals I think are responsible, but I feel it could turn into a hostile situation.

I would appreciate any assistance you could offer to explain to the offender how very rude & offensive their actions
have been towards me.
Thanks




                             At4vir b



                                                           0


                                                               1
                  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 71 of 177 PageID #: 76

                                                                                                                                                                                          J
                                                                                                                                                                                  ~                                 J .4
    ~~ `:/~~
           y! it ~.•                                ..._.. ..                      .~'>~..___.           -'t:.,~-~
                                                                          {{

                                                                                                                                                                                                                                          ~ 4          ~
               ~
               ~ jy
                  -f`             ~                                       tT

                      {                                                   1                                    ~                                                                                                                i
                                                                                                                                                                                                                                              r    }
                                                                           ;
               l~                          4                     '        r._,                   _ ...............:~ . ....         ...
                                                                                                                                                                                                                                                                                                  ~


                                                                                                                                                                                                                             ~~a          t

                                                                                                                                                                                                                                                                                        ~~y.
                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                      .                                                   _.:...              _..              .



_~— 1           •__           _            - _              _        ~_    _                                                     ~
                                                                                                                                                                              !

                                                                                                                                                                                                   \{
                                                                                                                       t'                                    ~\


                                                                                                                                                                                                                                              . ..

                                                                                                                                                                                                                                                                                         ~


                                                                                                                            x~~\                      ~,!\
                                  .                                                   '                       .             ~\~\
                                                                               ~                                            ~\~~~                                                                                                                                                            tt

                                                                                                                                                                                                                                                                                        r~             ~K
                                                                                                  ..
                                                                                                                  . . €~~~~~~~                                    \
                                                                                                                             C               \
                                                                                                                                                                                                                                                                                   ~                    r
                                                                                                                                                                          \
                                                                                                                                                                                              \                                                                                        M          r~
                                                       .                                                                                                              M


                                                                                                                                 ~'W'\~~~




                                               ~-                                                                                  ~~.


                                      ~d   I                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                             ~?"" t tt ~•~3~~`;~ fixii'

                                                                                                                                                                                                         .                   ~:
                                                                                    .~.~ ,~g i
                                                                                        C
                  $   e                                                           P ~~
                                                                               ~~ ~  ~~
                                                                                                                                                                                                                                                                                   :
                                                                                       ~ ~
                                                                                        ~v ~ .t
                                                                                                                                                                                                  . a. . • .. .     t      . .. ~             .._.e:.L""~'\   .. ~`{: .   1.       _ .:.1'- . ...




                      5


.          "     ..•::a•....~ ' 'i✓~                                                                                                     _


                                                                                                                             t               ~




                                                                                                         ~_                                       ~¢ a
                                                             , • ~~ ~,
          l~                                                                       L
                                                                                   ;
                                                                                     ~                                              ~


                                                                                                     _




                                                             a                             ~

                                           ~                 . .:~
                                                                                          ~ 'e ~'                 ,~ _                       r
    cv,.                                                   3 ~•    a~\

                                                                     x
                                                                     10
     '~               '                                     i'.•                     d         \ f              .r~                           ~Y
                                                                                                          .}i ~ r~'S                         '~
                                                                                                                                              `x`^•
                                                                                                                   -             ~:T
     ,4                                                    ' 3~' _        ~' . ~• ~ 4             tl~G


     x

                          Q                                     ~
                                                                          o
                                                                           u
                                                                             ~
                                                                                          g~                                           ~'
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 72 of 177 PageID #: 77
            ,


                                         ~,p~i ~► r~'I~l~l t~ ~~;,z ~,(~ 1                          ~                   ~
       r Leenerts

 From:                               Mary Leenerts                                              ,    n
 Sent:                               Thursday, May 12, 2016 11:34 AM              ~                  u           ~        ~~
 To:                                 Mike Mullins
                                                                                 ~Vt~`V j*                          ~
 Subject:                            RE: Therory                                  4
                                                                                  ~
                                                                                 ~U                     ND               ~
                                                                                          ~
 I am not going into the sales orders at all to add info. I am literally hand writing special instructions on the pieces of
 paper to give special instructions.
 Notes I am writing are not for the most part on the sales orders but special instructions like "PLACE ON THE SIDE
 GUIDE ....................
 Etc etc
  Will discontinue writing these special instructions if you think they should be better managed by thu lan
' L.may be over compensating.                                                         /~If,l„VA~~ ~ ~.~~jJ  • `b ~
7hanks                                                                                    `
                                                                                                ~1,. _ J

From: Mike Mullins
Sent: Wednesday, May 11, 2016 7:31 PM
To: Mary Leenerts
Subject: RE: Therory


I'm not sure you need to write notes that are contained on the Sales Order. Other instructions that you have
researched should be. We can discuss. I may be oversimplifying. Not uncommon for me. One thing I am
certain of is that it had nothing to do with the failure at W onderfoil.

-------- Original message --------
From: Mary Leenerts
Date:05/11/2016 6:51 PM (GMT-05:00)
                                                                P()Iz (bd, aL&t
To: Mike Mullins
Subject: Therory
                                                              Y'n               U qo  .



I have a theory or a thought to ponder.

cOn the first "Rukus" Foil stamp order I had written on the order or on the yellow copy to "run the foil stamp piec on the
side guide & put as much white around the piece as possible."
                                                                                                    ~~ ~~
                                                                                                                    c

                                                                                       on
It looks like the original planner disregarded my instructions & MAY have bee~`aCfdllrg~,
                                                                                       Aoi scr~ing up.

We may not have allowed enough for them to make it work. In other words, we may have set them up to fail.

One other incident I heard of this week was similar.


The note to "must match, ship & bill together" special instructions were left off the booklet order. No sheets were kept
to send & follow with the tray.
However, the tray order the info picked up. I had written the job# to follow, ship etc.


Why am I bending over backwards on orders that get outworks or have special instructions when the planner doesn't
use the info?
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 73 of 177 PageID #: 78


I auess through all my ranting & ravings I am left to wonder, why I bother to continue to write special notes for the
combos.
Should I just stop wasting my time & just let the planners fall flat on their faces?
It doesn't seem fair to the customer.

Your thoughts, opinions?
                     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 74 of 177 PageID #: 79
                                                                                                                                                                                                                          575188                 Page 1 of 3
 5/12/2016
  5;01:19PM v:                                                                                                                   JOB INSTRUCTIONS
                                                     II II~IIiIII Illtllt III I III Ilt
                                                                                                                                   MPS Louisville (002)
                                                     575188
    Job:                                              575188 - BO CD COMBO - FOIL STAMPING                                                                                                          Estimate:                               K07946/001
    Customer:                                         COMBO                                                                                                                                         Required:
    WI Status:                                        WIP                                                                                                                                            Planner:                                    nwhitlock
     Item Code / Data                                                    Item Description                                                  Quantity                                 Key Data                              Ship Address

     0883508952FL01                                                      LOS RUKIS 25 JOYAS                                                                               S/O#: 934550
                                                                                                                                                                                                                        A9.4.0883508952.Z
                                                                         MUSICALES                                                                                        PO#: 1001015
     Universal Music Entertainmei                                                                                                       Order:
                                                                          CD 6 Page Folder / Roll Fold                                                                  Ready:
     Final Size: 4.7500 x 4.7187                                                                                                        ~:
                                                                          Flat: 14.1875 x 4.7187
     Repeat NO Change                                                     100# C2S TEXT                                                 SR #:                                            In-Plant:
                                                                          4CP / 4CP
     Drawin #: FC.006.R
                                                                          REQUIRES STAMPING: # 338
    GraRhics ID: 0883508952                                              GOLD                                                             CS : fs pall                        ~.
                                                                         JMS# 843867
    E•arcode: NBC

    Barcode: NBC


                                                                                                                                                                          S/0#: 934355                                  SONY DADC
    777162B BK01                                                        --N.W.A. 12pg CD book
                                                                                                                                                                                                                        DOCK DOORS 121-127
                                                                        Flat: 9.5 x 4.7187 Fin: 4.75 x                                                                    PO#: 1000975
    Universal Music Entertainmei                                                                                                    Order:            2~ 500                                                            1800 N FRUITRIDGE AVE
                                                                        4.7187                                                                                          Ready: 5/6/2016                                 TERRE HAUTE, IN 47804
    Final Size: 4.7500 x 4.7187                                         Cover: 100# gloss text 4cp/4cp                                  MAX:          2,575
                                                                                                                                                                                                                        DIDX 225152-001
    Repeat NO Change                                                    Text: 70# gloss text 4cp/4cp                                    SR #: 1161781                                   In-Plant:
                                                                        JMS 141111
    Drawin #: CD.13K.12                                                                                                                                                               5/9/2016
    Graphics ID:                                                                                                                         CSR: fspall
  1094637771624 BK                                                  I
   Barcode: NBC

    Barcode: NBC


                                                                                                                                                                         S/O#: 934490                                   Sony DADC - TH
   DIDX 672142-001                                                      Dr Hook / Collections CAN CD
                                                                                                                                                                                                                        Dock Doors 122-126
                                                                        Folder - 4 pages                 Order:                                       2,500              PO#: TH730112571401                            1800 N. Fruitridge Avenue
    Sony DADC
                                                                        FLAT: 9.5 x 4.718 FINISHED: 4.75                                                               Ready: 5/8/2016                                  Terre Haute, IN 47804
    Final Size: 4.7500 x 4.7180                                         x 4.718                                                         N1AX:         2,575
                                                                                                                                                                                                                    88697150032-73
   Repeat NO Change                                                     100# White Gloss Text - 4CP/4CP SR #: 1161914                                                                   In-Plant:
                                                                        JMS: 098554
   Drawin #: CD.4R                                                                                                                                                                    5/9/2016
   Graphics ID: 88697150032 4P CANADA VERSION                                                                                            CSR: pswisher
   Barcode: NBC

   Barcode: NBC


                .                          '_',,?ai?=.~                       ,f.      .r                                                                             i•ee,               .i, ..-                              :ie.,•• -•        -J     •
+'='N.,V,.~f:.%"?'..;.Yb       i•~^.;?~r'—'i                                                      ~.           'Y     r''    ,             r
tP_rotluction'Quantit~es ~:':~-~;~~s._; ..,.~..
                                         _      .t' ~~~ .,w                                                                       .,.           ~       ~                          •.~. ...~.:~.. .~~Ax.... s.,.,                      ~•         .~.,.~~~.
JobLine# ItemCode                                                                                  Job Qty                                JobLine# ItemCode                                                                    Job Qty
    1    0883508952FL01                                                                               2,575                                   2     777162B BK01                                                                  2,575
    3    DIDX 672142-001                                                                              2,575
,_.,;~~ ~.,~~:~~.~.~ --:..•..;:.~-_,e. ,:.~;~~;..: -_t:::~. .: -~-..~=:-:,~-- f~a.:.r:. - ,.; r :                                                       :              -:~.-1•F•:.,
                                                                                                                                                                               ~ e            -             r,..,:: •     --       •~ :_               .;,.:;~,;a
  _ .._-.~.•:
I(°".'_ ..,_~ ..•~:.•,
                 ...,..t.<.~..
                                _ _. .. - ..r-n r_ ,
          _-.~~_ .__, - . .._,. ._.,..
•~LaY. down~Material:antl.Pr~nt:5heet
                            . .•.,,., ~ .r.2.,:.....
                        .~rc*.                 . . .~..~ ..   '. _. . ~_.r ..
                                                                           ,t.. :..._
                                                                                  •f... .. ~.~:.......
                                                                                ..-        . , ....., tv-  .
                                                                                                             S~t•,' . ~.~~
                                                                                                        ...'.:..             . _ . .,... _ ..a.•l•F
                                                                                                                 . u'~~ :"u.....~+.
                                                                                                                                                     :;r••. ~    : a.;':~
                                                                                                                                                  -. i3.. .. . ,-...       . ;f~
                                                                                                                                                                                    •1
                                                                                                                                                                .•n'~,.- :._.,,...._....
                                                                                                                                                                                                 ib',`~~.~1
                                                                                                                                                                                         . -. ....-...
                                                                                                                                                                                                . - . >.i~:~ r~
                                                                                                                                                                                                              n. . . .-
                                                                                                                                                                                                                                     •A
                                                                                                                                                                                                                               ' . ..".4......
                                                                                                                                                                                                                           . •.~                 . u.:u
                                                                                                                                                                                                                                                             =a'i;
                                                                                                                                                                                                                                                         ~Y. v~s
                                                                                                                                                                                                                                                      •ta.


F1
2 x A LOS RUKIS 25 JOYAS MUSICALES CD-6R                                                                               2 x B--N.W.A. 8PG SIG       CD-8PG SIG
2 x B --N.W.A. COVERCD-4R                                                                                              2 x C Dr Hook / Collections CAN CD CD-4R
                                                                                                                Substrate                            Sheet Size                                                           Cut to Size
                                                                                                                PAPGTX100SONOMA                                           21.00 x 31.50                                 21.00 x 31.50
         Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 75 of 177 PageID #: 80
                                                                                                                                                      575188          Page 2 of 3


     LOT A
     - TO WONDERFOIL FOR FOIL STAMPING - BLOCK CUT 2UP WITH AS MUCH WHITE AS POSSIBLE



F1                                                      Size: 21.0000 x 31.5000                           100# Sonoma G/oss Text
Material: PAPGTX100SONOMA                           Method: Perfector
 Front      INK-4CP-CV-NO                      LO-Heidelberg 8C XL105                                                                                     Sheets
 Front      INK-4CP-CV-NO                      LO-Heidelberg 8C XL105
                                                                                                                  Front                           Input: 2,574
                                                                                                                                                 Output: 1,835




                                                  ~b~t`'RR(: ~~~ ~V• ~" _ i'vfrt:;~.._• ',,.:{.a.,r., ,
          ~N~~T~i'~
     ~~WWas'"' ..                ~~l~r ~'
                                              ~                                      3 ; ,,.. , : ~       i '~•              k'hy-. ~    1~,'\   +1    •{ Fj   ~y~.
                                                                                                                                                                ~     ~ ~
                                                                                                                                                                        NS _
~
Packing~Deta~l~"
             Narratiue t ~                               '                                                               `                                       t
0883508952FL01
     ,     products per outer     1,000
             outers per pallet    35                         Qty                Material                            Description
                                                              3                 COR6CELLBOX                         Six Cell Liner Box
                                                              1                 PAL04                               42" x 42" Grade B Flush Pal
777162B BK01
           products per outer 1,000
             outers per pallet 35                            Qty               Material                             Description
                                                              3                C0R6CELLB6X                          Six Cell Liner Box
                                                              1                PAL04                                42" x 42" Grade B Flush Pal
DIDX 672142-001
           products per outer 1,000
             outers per pallet 35                            Qty               Material                             Description
                                                              3                C0R6CELLB6X                          Six Cell Liner Box
                                                              1                PAL04                                42" x 42" Grade B Flush Pal


Labor Steps
Component                         Step    Description                             W/C                             Inqut           Scrap           Output               Time
Pre-press Total                    1130 LO-Mac Imposition                         L0101MP0                                                                              1.00
Pre-press Total                    1230 LO-Mac Rip                                L010MACR                                                                              1.70
F1                                 2130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                      0.53
F1                                 2230 LO-Heidelberg 8C XL105                    L0208XL1                         600              600                                 0.50
F1                                 2250 LO-Heidelberg 8C XL105                    L0208XL1                         1,974            139            1,835                0.50
F1                                 2330 LO-Polar Cutter 1                         L030CTP1                          50                  50                              0.33
F1                                2350 LO-Polar Cutter 1                          L030CTP1                         1,785                9          1,776                0.25
A LOS RUKIS 25 JOYAS MUSICALE 3150 O/W FOIL STAMP                                 O/W                              3,056                           3,056                0.00
A LOS RUKIS 25 JOYAS MUSICALE 3230 LO-MBO 30" Folder 1                            L030FDM1                         400              400                                 0.25
A LOS RUKIS 25 JOYAS MUSICALE 3250 LO-MBO 30" Folder 1                            L030FDM1                        2,656                 80         2,576                0.25
B--N.W.A. 8PG SIG                 4130 LO-MBO 30" Folder 1                        L030FDM1                         400              400                                 0.33
B--N.W.A. 8PG SIG                 4150 LO-MBO 30" Folder 1                        L030FDM1                        3,152                 96         3,056                0.33
C Dr Hook / Collections CAN CD    5130 LO-MBO 30" Folder 1                       L030FDM1                          200              200                                 0.25
C Dr Hook / Collections CAN CD    5150 LO-MBO 30" Folder 1                       L030FDM1                         2,630                 54         2,576                0.25
A LOS RUKIS 25 JOYAS MUSICALE 6130 LO-Misc Handwork                              L030HAND                                                                               0.16
A LOS RUKIS 25 JOYAS MUSICALE 6150 LO-Misc Handwork                              L030HAND                         1,288                            1,288                0.25
B--N.W.A. 12pg CD Book            7130 LO-Muller Stitcher Bravo+                 L030SSBA                          200              200                                 0.70
B--N.W.A. 12pg CD Book            7150 LO-Muller Stitcher Bravo+                 L030SSBA                         1,328             40             1,288               0.26
C Dr Hook / Collections CAN CD    8130 LO-Misc Handwork                          L030HAND                                                                               0.16
               Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 76 of 177 PageID #: 81
                                                                                                                                     575188        Page 3 of 3
                                      8150 LO-Misc Handwork                      L030HAND                     1,288                   1,288            0.25


     =
   C Dr Hook / Coi!ections CAN CD
                                                  r`.',t't _ ~'                           a:
                                                                                                 ,-,;• •.,.•...t?'   ~ .a`n x ~ :;ttm z r.    b+`~'"~+ ci. ; s a_
                                    C:       ~' -"            L: .[~`r
                   rk      f -                                             _' i~~''.•;.

   Component


  A LOS RUKIS 25 JOYAS MUSICALES
                    Step Description                                     w/C                   Step Type              Input         SCrap          Output

                          3150 O/W FOIL STAMP                            O/W                     RUN                 3,056                          3,056
          Outwork: FOIL STAMP
                     Supplier: Wonderfoil!


                        Text: FOIL STAMP 2UP 6PAGE FOLDER - STANDING DIE -
                        SHEETS TO WONDERFOIL 5/6 NEED BACK 5/9PM




~_t_•r._~._a /n/Ar_\
           Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 77 of 177 PageID #: 82

            mI..oo-
          pql
                                       Job #            575188 Form #                                   i A Press:                      XL             Date: 05/ 12/16
i                '-:.Y.t';.•

               ~ ~                     Customer:

                                       Desoription: 4 OUT 8 PAGES & 4 OUT 4 PAGES OF TEXT


                                                                                                        .aadduE)


                                                0.25                          0.5                        0.25                    0.5                    0.25
      0.75                                                                                                                                                                           0.75


      4.75                                                          LL                                                                                                               4.75
                        I               ~         I


                     ----           --------- -----•        --------- -----                •
                                                                                           --------- ----             ---------- ----• m •
                                                                                                                                         ------------- m •
                                                                                                                                                         ------

                        ~       Q       U               ¢           U           I                 O                         O                     N                   N
                                       ty-        (                 LL,



                                                                                      m                           m




                                                                                                                                                                                            ~..
    4.6875                                                                                                                                       u-                   U-             4.75
                                                                                                                                                            ~
                                                                                                                                                                                            0
                                                                              -----        ---------- -----           --------- ----
                                                                                                                      •                        ------------- c> •
                                                                                                                                             U •                ------

                                                                                                                                                                                    4.75
    5.3125
                                                                                I                 `fl      I                `°    I              m          I         m

     0.75                                                                                                                                                                           0.75
                               4.71875                 4.71875                      4.71875                      4.71875                4.71875                 4.71875

    0.71875                                                                                                                                                                  0.71875




    TEMPLATE                    MCD- 31 002 MODIFIED                                                           Plate bend                             Gripper              0.8125

    Line screens                175                                                                        Flat size                                  Folded size    4.75 x 4.71875

    Imposition                  Perfects                                                                   Head trim                  0.25            Foot trim            0.25

    Sheet size                             21               X                   31.5                       Face trim              0.1875              Lap                 .625 iow

    Stock

    Stock

    Ink                         Process                                                                    Gross sheets               1,289           Press use

    Ink                                                                                                    To Bindery                 1,289           Bindery use

    Plates                      4                               (         4            4      )            Vendor use                                 Net sheets            1>289
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 78 of 177 PageID #: 83
                                                                                   ..


                                             n~
                                             ~
 Mary Leenerts

To:                                 Mike Mullins                              (               11Q`~'Ij
Subject:                            Salary



Mike,
We had discussed on two separate occasions the possibility of a salary increase based on a position that was created
back in July 201.4" This position was created to fill a work flow need for two Louisville manufacturing sites.
July is fast approaching & I would like to again ask to be considered for•a-salary Benchmark / salary assessment based on
the significant changes made to my job description & responsibilities.
I have maintained & managed this work successfully for 1 year & feel my extra added duties along with more job
responsibilities would require MPS to look into re-assessing my job position for an overall wage scale increase.

My increased responsibilities are not only utilizing & continuing to work on general planning skills, but the ability to plan
work two separate manufacturing facilities.
I pre-plan, plan, organize & control all aspects of manufacturing through customer service provided sales orders to
conceptualization. I'm able to provide the information to allow quality finished materials to be produced at Brook,
Allmond, Holland & Indianapolis, as well as several outside facilities. I manage & maintain schedules in both plants
based on availabilities & capabilities in a cost effective & time restrictive manner.

I am no longer limited to multimedia music work but all turn key product lines for MPS including media, game & special
projects for each individual site. I adhere & monitor to strict guidelines for each facility while I am able to communicate
information with internal staff, CSR reps, sales, upper management & outside sources.

I load pre-planned work for entire planning staff & monitor all sales orders for accuracy & scheduling concerns. I pre-
plan with outside facilities & vendors & am able to trouble shoot all issues for fast positive resolutions.
I adhere to Protocols & SOPs regarding each facility schedules & able to make decisions on day to day issues in order
create faster resolutions & free up the manager's rigorous schedule on a larger scale.

I am able to work with little to no supervision to increase production efficiency while decreasing internal error ratios. AII
while maintaining quafity product.

This position was created out of necessity to accommodate a two facility operation from one position. I am asking MPS
to consider salary benchmarking a new position to allow me the benefit of a salary assessment within current market
ranges.
This position holds more i-esponsibilities to communicate important business goals & strategies. I believe I should be
compensated for achieving these goals with a positive performance record in line with the expectations given to me by
M PS.

Thank you for your consideration. I look forward to hearing from you & am happy to discuss any issues further with you.

Mary




                                                                                                                L
         Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 79 of 177 PageID #: 84



  Mary Leenerts

 From:                             lackie Robinson
 Sent:                             Tuesday, July 05, 2016 9:42 AM
 To:                               Mary Leenerts
 Cc:                               Bob Gilland; Mike Mullins
 Subject:                          RE: EA/Allmond



 589334                                  ~

 From: Mary Leenerts
 $ent: Tuesday, July 05, 2016 8:49 AM              ~~ Cc V~ (~~
 To: Jackie Robinson                                                ! VbL      ~
 Cc: Bob Gilland; Mike Mullms
 Sub'ect: RE: EA/Allmond
                                                                                                      f
                                                      D
                                                      ./ pu                       Pam

                                                                                                  q
                                                                                                  ,


 Jackie, the combo listed below was done in May. Do you have more rece~ ' numbers that have gone over to Allmond
 by mistake?
 I would be happy to try to identify where the disconnect happened.
 Thanks


 From: Jackie Robinson
 Sent: Tuesday, July 05, 2016 8:34 AM
 To: Mike Mullins; Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; Mary Leenerts; Nancy
 Whitlock; Pam Herman; Patty Bitzer; Shawn Bridwell; Tim Graham
 Cc: Bob Gilland
 Subject: RE: EA/Allmond

Planners,

There are EA orders that are still being planned and sent to Allmond. Please STOP planning EA orders for Allmond. They
are not certified to produce EA work. There is a sign posted in your planning room which lists those jobs that cannot be
sent to Allmond, please reference this when planning orders for Allmond.

Thank you,

Jackie


From: Mike Mullins
Sent: Friday, May 20, 2016 4:43 PM
To: Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; Mary Leenerts; Nancy Whitlock; Pam
Herman; Patty Bitzer; Shawn Bridwell; Tim Graham
Cc: Jackie Robinson
Subject: FW: EA/Allmond

Please see email below. NO EA work to Allmond. If you have one that has been inadvertently been indicated to go
there, please change to Brook. EA is very important to us AND VERY PARTICULAR!!

From: Jackie Robinson
Sent: Friday, May 20, 2016 4:25 PM
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 80 of 177 PageID #: 85



To: Mike Mullins; Doug Johnson
Subject: EA/Allmond

We had two EA jobs come over finished from Allmond. I'd like to know how these EA jobs are getting over to Allmond
when they are supposed to stay at Brook. I've include Doug on the email in case he is sending them over there. This is
too risky; they could mistakenly send them to EA without us looking at them.

Job 579006
579035

Jackie Robinson
Director of Quality/Home Entertainment

Phone:       502-636-8547
Mobile: , 812-207-4724
Address:     1703 South Brook Street Louisville, KY 40208
www.multipkg.com

                        M


                 uIt    i




      ~.~ Pa c ka g i ng
        ° Solutions
             Sofuft:ns th4tprotectandprot nofe the worlcY'i graar brartd-S
                   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 81 of 177 PageID #: 86
                                                                                                                                                                                                                             589334                   Page 1 of 2

 9.49~.01   nM                        IIIIIIIIIIIIIIIIIIIIIIIIIIII                                                JOB INSTRUCTIONS
                                      589334                                                                                MPS Louisville (002)

  Job:                                 589334 - AO WRAPS                                                                                                                                          Estimate:                                     K26059/001
  Customer:                            COMBO                                                                                                                                                      Required:
  WI Status:                           WIP                                                                                                                                                         Planner:                                rpherman
   Item Code / Data                                     Item Description                                                        Quantity                                       Key Data                                  Ship Addre

                                                        HITLER'S RISE TO POWER DVD                                                                               S/0#: 958783                                          Technicolor-Holmes
   3000069068
                                                                                                                                                                                                                       4155 East Holmes Road
   WamerHome Video                                      AW                                                                  Order:            30,000             PO#: 4000767388
                                                                                                                                                                                                                       Memphis, TN 38118
                                                        80# RC2SP - 4CP/0                                                                                      Ready: 7/6/2016
   Final Size: 10.7500 x 7.1880                                                                                                                                                                                        WB3000069068
                                                        JMS # 931014                                                 •       MAX:             33,000
   New                                                                                                                      SR #: 1191898                                          In-Plant:
   Drawin #: DVD.W                                                                                                                                                  1             7/7/2016
   Graphics ID: 3000069068                                                                                                    CSR: JDanehy
  B arcode: 883929545575

   Barcode:883929545575


                                                       FATHER BROWN S4 DVDAW                                                                                     S/O#: 958745                                          Technicolor-Holmes
  3000070501                                                                                                                                                                                                           4155 East Holmes Road
                                                       80# RC2SP - 4CP/0                                                                                         PO#: 4000767390
  Wamer Home Video                                                                                                          Order:            15, 000                                                                  Memphis, TN 38118
                                                       JMS # 931037                                                                                           Ready: 7/6/2016                                          WB3000070501
  Final Size: 10.7500 x 7.1880                                                                                              MAX:              16,500
  New                                                                                                                       SR #: 1191852
                                                                                                                                                                                   In-Plant:
  Drawin          #: DVD.W                                                                                                                                          1            7/7/2016
  Graphics ID: 3000070501                                                                                                     CSR: JDanehy
  Barcode:883929554751

  Barcode: 8839295 54751


                                                       PSVita FIFA 15 (Eng. Only)                                                                               S/O#: 958557                                           Sony DADC - TH
  7332801601                                                                                                                                                                                                           Dock Doors 122-126
                                                       Slipsheet                                                                                                PO#: 1100106279
 Electronic Arts                                                                                                            Order:            5,000                                                                    1800 N. Fruitridge Avenue
                                                       8.15625 x 4.921875                                                                                     Ready: 7/5/2016                                          Terre Haute, IN 47804
 Final Size: 8.1562 x 4.9218                           80# Gloss Text                                                       MAX:              5,000
                                                                                                                                                                                                                       WP04 008780-883
 Repeat NO Change                                      4CP / 0                                                              SR #: 1191684                                         In-Plant:
                                                       Look Alikes     JMS 813895
 Drawin #: PS Vita                                                                                                                                                               7/7/2016
 Graphics ID: 7332801601                                                                                                      CSR: jpopp
 Barcode: 0 14633 73328 0

 Barcode: 0 14633 73328 0


  ,     ~     ~      ,.~.      ..r.    . . ..                ,    .     ,       .                 4 -`.          .   . •.                     !                ~X Y•         ~- _ .:               .         .~   -.    !_                                      .

Product~on~Quantitves`                                    w.~r
                                                                            1            ;    t
                                                                                                     ,!
                                                                                                                     ..~
                                                                                                                                   _ •I

                                                                                                                                         .,.r     _;~~~. , /,t,, ?.f~.,~iL•~~l. 1,-a:  4                                                                :.1..
obLine# ItemCode -                                                                  Job Qty                                     JobLine# ItemCode                                   Job Qty
      1           3000069068                                                         33,330                                               2              3000070501                                                                 16,665
      3           7332801601                                                          5,555
                         -~                                            —                          ;;,1s_        ;...                                                _                  '_7i.;.:
L...a., ynown
         ..         mater~ai,ana
                     . 4•_ ,.._ ..... . .. .... .... ..R'.
            :..... IS-.                                    rrint
                                                        ..n.. ....:~   ...:_. _: .....
                                                                                                           '
                                                                                                               ~.Yt' •'~ ~ (~    '..f~~ :~5~
                                                                                                                                                     _
                                                                                                                                                             '1••S'.~•                     _
                                                                                                                                                                                                   .,.~_.•
                                                                                                                                                                                                                        •'i
                                                                                                                                                                                                                             -      -                        ^:~••..
                                                                                                                                                                                                                                                           '.)~.
                  s,lt   ,                                                                                       •.:&.iK:G3'          5;,.' ` 4.2n•:ti" £      .ififr':3•`        +'I~i'           'F— ` .4.~/,1
                                                                                                                                                                                                     a ~i        '
                                                                                                                                                                                                               .ky+.~['~1 ~ ''••r`~ "'r.'sR'~'w•••-
                                                                                                                                                                                                                                                &16.t.+:R. ~.;7w`~'w'~f.o~


'm 1
 x a DVD.W-3000069068                                                                                          3 x b DVD.W-3000070501
 x c PS Vita-7332801601
                                                                                             Substrate                                                             Sheet Size                                            Cut to Size
                                                                                             PAPGTX80NATURE                                                     23.00 x 38.00                                          23.00 x 38.00
          Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 82 of 177 PageID #: 87



                     ~                                                                                                                             ~
  Keith Carter                                                                                                 r                     ~ 1~,~r! ,~~      ~
  Job Title: Planner

  Phone:                 +502-636-8525
  Mobile:                +502-338-0451
  Address:               Site address
 www.multipkg.com



                                 Multi

                             ac  P         k agin



                         ' .~Olut ~~ns
                                               ~



                                 $o1utivr7s that peofee-cand proxnote the wor1d's gre-=1t, brands


From: Mary Leenerts
Sent: Monday, August 08, 2016 6:12 PM
To: Martin Sils; LO Estimators and Planners
Cc: LO EPP
Subject: RE: Die Vinyl job # 598695

 Marty, The prepress narrative is an old note picked up by mistake.
This is a rerun item.with dies sanding at Wonderfoil. Please mark through this note on your copy of the combo. No new
die is needed

I'II go into the job & delete this info
Thanks
~._.._.,..._......,..._....-..                                  ~.,,,....,...,.
                                                                 _              ~.,........_-.,.m....=...__.,............,.~..'......._~,._..,r,
From: Martin Sils
Sent: Monday, August 08, 2016 6:03 PM
To: LO Estimators and Planners
Cc: LO EPP
Subject: Die Vinyl job # 598695

 Ticket says to pick up die vinyl from job 598695. We do not have a file for this number. We need the original job number
this item ran on. JMS # 933006 Item BVMS 1287140-335.

  Thanks
  Marty




                                                                               2
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 83 of 177 PageID #: 88


 Mary LEenerts

 From:                                 Keith Carter
 Sent:                                 Tuesday, August 09, 2016 11:38 AM
 To:                                   Mary Leenerts
 Cc:                                   Mike Mullins
 Subject:                              RE: Die Vinyl job # 598695



 Would you please print that out and give to me. I did not know that was one of our SOP's
 thanks


 Keith Carter
 Job Title: Planner

Phone:        +502-636-8525
Mobile:       +502-338-0451
Address:      Site address
www.multipkg.com




      .~              Multi
                          ~}
           qM',
             I  ~P
                 ~ +E          c k~~ ~ ~~~i
                                   w

  ~
               ~ Sul~~~o n~
                      SoltiVvns that protect aaadpromote the world's great brands


From: Mary Leenerts
Sent: Tuesday, August 09, 2016 11:37 AM
To: Keith Carter
Cc: Mike Mullins
Subject: RE: Die Vinyl job # 598695

Current SOP for Wonderfoi) we are following is we are no longer sending die vinyls back & forth to Wonderfoil on rerun
orders.
No die vinyls are to be made for rerun items.



From: Keith Carter
Sent: Tuesday, August 09, 2016 8:59 AM
To: Mary Leenerts; Martin Sils; LO Estimators and Planners
Cc: LO EPP
Subject: RE: Die Vinyl job # 598695

The Prepress Narrative was not an old note picked up by mistake, I typed that note in so a die vinyl would be made
because I could not locate the one from the original job. Unless our SOP's were not followed on the original job asking to
have a die vinyl made, the note had the original job# in it so they had a point of reference to find the die vinyl file. Marty
was not asking about making a New Die he was asking about making the die vinyl which we should have had a file from
the original job.
            Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 84 of 177 PageID #: 89


 Mary Leenerts

 From:                                        Keith Carter
 Sent:                                        Tuesday, August 09, 2016 2:06 PM
 To:                                          Mary Leenerts
 Subject:                                     RE: sop for wonderfoil



 What will the press room check too? If this is the case you must have been the only one having the conversation. I do
 not recall anyone telling me that information.l will get with Jackie and see if this is ok this does not follow our normal
 sop's

 Keith Carter
 Job Title: Planner

 Phone:                 +502-636-8525
 Mobile:                +502-338-0451
 Address:               Site address
www.multipkg.com


                                          i


                             ~l~~ ~ ~ ~                   ~   _



 .~..   +    ....
               ~~ c.~   .~   ._..
                                    a c k a r~~~
                                    .         -{•~. . .           .. .


                                        I u t i~~~
                             SottitaQr,s that protect and,promote the worfdls great bran (is


From: Mary Leenerts
Sent: Tuesday, August 09, 2016 1:59 PM
To: Keith Carter
Subject: RE: sop for wonderfoil

No hard copies of SOP. Verbal decision was made at the least over a year ago in conjunction with EPP.
Vinyl's were continually being sent back & forth with each job & being lost because of it. EPP had to keep remaking
vinyls over & over again.
It was decided each facility would house their own internal vinyls for rerun items.
This doesn't apply to new order.
If you need further


From: Keith Carter
Sent: Tuesday, August 09, 2016 1:56 PM
To: Mary Leenerts
Subject: sop for wonderfoil

Can you send me a hard copy or tell me where I can find this sop for my records.

Keith Carter
Job Title: Planner
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 85 of 177 PageID #: 90


  Mary Leenerts

 To:                                 Mike Mullins
 Subject:                            FW: Combo #615699 - Files to Wonderfoil


 Is this a new procedure I am unaware of? Or a lame attempt of Bullying? Seriously?


 From: Alan Richmer
 Sent: Wednesday, October 12, 2016 12:47 PM
 To: Mary Leenerts
 Subject: RE: Combo #615699 - Files to WonderFoil

 Well as Gomer Pyle use to say, "Surprise, Surprise!"

 Besides, I guess If I really wanted to get technical, I could have put the job on hold because it didn't have the e-mail
 address on the ticket like it is suppose to, but I'm not that big of a well you know!!!




 From: Mary Leenerts
 Sent: Wednesday, October 12, 2016 12:43
 To: Alan Richmer
 Subject: RE: Combo #615699 - Files to WonderFoil

 Wow!! That is surprising.


From: Alan Richmer
Sent: Wednesday, October 12, 2016 12:40 PM
To: Mary Leenerts
Subject: RE: Combo #615699 - Files to Wonderfoil

Did I say I did not have one?

Seriously, I do not have an e-mail address for Wonderfoil!


From: Mary Leenerts
Sent: Wednesday, October 12, 2016 12:39
To: Alan Richmer
Subject: RE: Combo #615699 - Files to WonderFoil

Serious(y? You don't have an email address for Wonderfoil??????


From: Alan Richmer
Sent: Wednesday, October 12, 2016 12:34 PM
To: Mary Leenerts; LO EPP; LO Orders; LO Press Leads
Cc: PatLy Bitzer
Subject: Combo #615699 - Files to Wonderfoil

Mary, please forward the attached PDF's to Wonderfoil as you did not supply me with an e-mail address and I have none
on file.

Thanks                                                                                                      EXHIBIT ,

                                                                                                                 ~
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 86 of 177 PageID #: 91

                                                                                 ~~~
         Leenerts

To:                                 Mike Mullins
Subject:                            update for you to think about



Not sure if you have been brought up to speed on this or not so here goes.
Will try to keep it brief........

Ok so 4:42pm Benita comes into the bunker & tells me this is how it's going to go come Monday when I get in.
Beth McShane will move over here on Monday. Has nowhere to go. No place to put her & no plan iri place to train her.
No JOB or Position for that matter which infuriates the F out of ine.

To sum it up - they (they being Terry & Bob) are "CREATING" or as the professional community calls it
"BENCHMARKING" a newly created position for Beth.
Just a side note here.....Not sure if you remember not too long ago I asked MPS to consider doing this for me & was
turned down as not an option as this business is forever changing blah blah blah."

Long story short, Benita is placing her in here, with me, for me to train her... on what I do. How I process orders. How I
figure runs, How I decide what goes where... etc etc . Basically... my job. The job they are going to BENCHMARK just for
her.
I swear you can not make this up.




                                                                                                             '~"~w
                                 ~r~
             vEawt+",0~  ~irG;t         I1 ~LtX2ttli,~c, ,
                              ✓ 1 ('t7%
.'Y~~~~ni I;UUU~a- '~'I'tR~h h'
                                                                                                                        ey

    OL
           ,wp'lmt~t~
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 87 of 177 PageID #: 92


 Mary Leenerts

 From:                             Mike Mullins
 Sent:                             Tuesday, November 08, 2016 1:22 PM
 To:                               Mary Leenerts
 Subject:                          RE: Size Changes



 Not the point. We cannot vary by more than .03125. I'm not sure who you are referring to, but, the inquiry that I
 received came from QA on a product that has already been produced.


From: Mary Leenerts
Sent: Tuesday, November 08, 2016 1:20 PM
To: Mike Mullins
Subject: RE: Size Changes

There should not have been a question in the first place. And if there was, YOU "should have had my back. Right or
wrong. This is my point.

I have certain individuals guessing my every move on a daily basis. I can deal with this just fine, but when I have no
support from you. What message are you trying to send exactly??


From: Mike Mullins
Sent: Tuesday, November 08, 2016 1:15 PM
To: Mary Leenerts
Subject: RE: Size Changes

If the CSR approves it, have them change the specs & there will be no questions


From: Mary Leenerts
Sent: Tuesday, November 08, 2016 1:14 PM
To: Mike Mullins
Subject: RE: Size Changes
                                                                          b% nq,

If the CSR approved the difference?                                      ~

Second guessed on every combo decision I make or alter depending on who plans a ticl<et?



From: Mike Mullins
Sent: Tuesday, November 08, 2016 1:11 PM
To: Mary Leenerts                                                                                                1$ 61"-t3
Subject: RE: Size Changes
                                                                                  J                        41
If it is more than .03125, yes.


From: Mary Leenerts
Sent: Tuesday, November 08, 2016 1:10 PM
To: Mike Mullins
Subject: RE: Size Changes

You were asked already this morning weren't you?
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 88 of 177 PageID #: 93


Now let me ask you a different way.
What if the CSR approved the size difference for efficiency?

Do we need to do this every time I alter a SO?


From: Mike Mullins
Sent: Tuesday, November 08, 2016 1:05 PM
To: Mary Leenerts
Subject: RE: Size Changes

No. We can alter by only a maximum of .03125


From: Mary Leenerts
Sent: Tuesday, November 08, 2016 11:12 AM
To: Mike Mullins
Subject: Size Changes

Is wrap size 11.062 x 7.204 ok to standardized to 11 x 7.25 or vice versa?
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 89 of 177 PageID #: 94
       -.
                                                                                                                                                                                  ~'rinted on:                         11/7/16 5:51:03PM
              Multi                                             Order Acknowledgement                                                                                                                                       Page 1 of 8
                                                                                                                                                                    ~
      ~       ~s~~i~~~~~'~g                                                                                                                                                                   '                                304490

          ~ Solutions,                                                                                                                ° CllSt-~l"(~£Y "riP,.3~•~                    `                           ,      H640121541801

         MPS Kentucky                                                                                                                 t',-1VIP5:Ori~c~g;►?et; (;                                         ; ;;:`;:            1016583
        1703 S. Brook St.                                                                                                             ,}Y c:.~. ~ w _:;ri:. . ,.-L...:,,~••,       ~'.~,k , '_.,.
                                                                                                                                                                                         ,
                                                                                                                                                                                                      - ::7 ~;;'~
       Louisville, KY 40208 -                                                                                                         ~,©'r,der;Dafe` :. •%~'~-~' ;~~~=-':                     ..
                                                                                                                                                                                                    `~.';i:,er;
                                                                                                                                                                                                             . .::..         11/7/2016
                                                                                                                                      ~"       ro`'"i!'.r:Sy*•..-   .: .£,y,,..~J}'ir~'.iT:; •. ,5n
                                                                                                                                                                                                                            11/11/2016
                                                                                                                                      i.:a~;r'.~a',at'•'ti.s~,,d~a,x':i;::~rairii'.;,, .~i ~ ; r:;:~:;~
                                                                                                                                           ..•a:~:        ~ n.•~a...- c.~- a~r -- +s•:f• x•'.x,,an••S•,
                                                                                                                                      ~Eroof Require Date;
                                                                                                                                                .•a,y s~ a . :a~                 ~~;: ! k . :i? .ui'".r si:~"~~.a'


 Sold To:                                                                                                                                          Deliver To:
 Sony DADC                                                                                                                                         Sony DADC - TH
 Attn: Accounts Payable                                                                                                                            Dock Doors 122-126
 1800 N Fruitridge Ave                                                                                                                             1800 N. Fruitridge Avenue
 Terre Haute, IN 47804                                                                                                                             Terre Haute, IN 47804

 Your Contact: COLLIER                                                                                                                             Our Contact: pswisher
                             ...,.. •°S.,.,.J:~.tw.             .r -.a:..                  ..
                                                                                            .rr~' v{~~r{.q.•,•:    - `r.;a'x~<
                                                                                                                             . ::,f•.a': _                                              .     .
                     ;'~.5'Clv;a.f'r
                            P+         k`'~.~r      ~ - ~' t: •              ! -i}!-,~.•
                                                                                                                            ,}V _
                                                                                                                                                                                  Price/Fer

Outstanding Qty       DVMS 239580-369                                       IIIIIIIIIIIII1IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII►                                        10.03500 EACH                                        89.25

  2,550 EACH
                                            IIIII I IIIIII IIIIIIIIIIIIIIIIIIIIIIIIIIIIIII I IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                         Graphics#                                              World God Only Knows DVD Wrap
                         SFWGK000                                               80# Gloss Text
                                                                                4CP/0                      ~ F
SO Line#: 1              Barcode:                                               JMS:950336                     ~~✓,~/` " I


                      Si*
                         816726

                                       1.                                      0
                                        ~ ~~          ~~~~~~~~~~~              x
                      M orPr . 111                WRAP
                      Item Type:                  NEW

                        Coatings/Inks                                                                                                                                            ~0 LO,
                     Side          Coating Code                               PA'IS               Coating Colour                     Film Ref
                                                                                                                                                                                                                           ~ ~1~

                       1 INK-4CP-CV-NO                                                                                                                                                                                  ~
                         Sh?]Qping Information
                        Ship Qty Ship DisplayAddress                                                        Ship Date         EstArrival Date
                            2,550 Sony DADC - TH                                                             11/10/16                11/11/16
                                   Dock Doors 122-126
                                   1800 N. Fruitridge Avenue
                                   Terre Haute, IN 47804
                       DeliveryTerms             Pre-Paid                                                                                                                        C &A No
                      ---- --------------------- ----------------------------------------------------------------------'
                      Customer Item Ref:         SFWGKOOOJCK
                      Comments          NO PRC(.035) UOM(EACH] ~
                     Ne~/Repeat:        New                       v
                                                                                                                                                                              }
                     rDr~awANuinBe`.r.: ~DVD.W                   ~~~~~~~~~~~~~~~~~
                      0~~0 /~0: 3(2,626)      Under %' ~0(2,550)        planned Qty:

                              S am
                      ~ Customer P Needed:
                     ~                                                                                  _
                                                                                                            0
                                                                                                            ~
                      Estimate Code
                             !                                                                                                             :                                                 ~
                      WindDire~: F-
                                  -es0 /S- 0                                                                 4




                      Components                                                Nm~                                   ~.y~~~-.r;~,~(-,.• : j -•,-:. '; y4;;~~                ,
                     CORDVDWRAPBOX                                      14.75 x 11 x                                                                1.00 Per Kit Y
                                                                                                       . _~• 'iY. ~
                       DVD Wrap Box                                                                                                                                 ,~ :-.
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 90 of 177 PageID #: 95


Mary Leenerts

From:                                  Mary Leenerts
Sent:                                  Thursday, March 16, 2017 12:52 PM
To:                                    Shawn Bridwell
Cc:                                    Devona Heath
Subject:                               FW: Congradulations !



Ok, so I thought this thing was "complete!y confidential" & totally "anonymous" & there are like all of 2 people in
accounting. So how does he know "AA" of accounting .... ALL Two people have turned theirs in
already?!? WTH?



From: Terry Hesketh
Sent: Thursday, March 16, 2017 12:28 PM
To: LO AII Users
Subject: Congradulations !

To the finarice department on being the first to hit 100% completed on the Global Employee Survey !



                                           Terry Hesketh
           a   "UItI
                  6             n          Regional Operations Director

  77
               ~a ~; ~~~~ ~:~ l a~~l   9   Phone: 502.636.8539
           '   S o ( u t i o n s           Mobile: 502.548.6768

               Address: 1703 S Brook St. Louisville, Kentucky,, 40208
               www.mu(tipkg.Com


"Solutions that protect and promote the world's great branc!s"




                                                                1
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 91 of 177 PageID #: 96


 Mary Leenerts

 From:                                   survey@b.co.uk
 Sent:                                   Tuesday, March 14, 2017 12:41 PM
 To:                                     Mary Leenerts
 Subject:                                7he Best Companies "b heard" survey is here!




19-
 The Best Companies "b heard" survey is here!

Hi,

As you have heard, your organisation has registered to be part of the Best Companies Employee Survey. It will
help them to understand what's good and what's not so good about working at Multi Packaging Solutions. Your
opinion .really matters. If you don't tell us, they won't know.

It's carried out by us, Best Companies Limited. We're independent workplace engagement specialists who compile
"Best Companies to Work For" lists. We specialise in understanding what fully engages people within their
workplace.

Your in ividual an          rs will not be revealed to your employer

If You h ve an Yconcerns about tPi waY this surveY is bein9handled~p
                                                                   lease let us know bY contactin9us in
confide     at concerns(~
                       a.b.ca.uk or all us on 01978 857181.

Act now — d 't miss out

You only have 3 we - s to comple the survey for your response to be included, so please don't delay.

Just one more thing — please don't forward your survey to your colleagues

Everyone who's been invited to take part in the survey has been included so please don't forward this email to your
colleagues as each survey can only be completed once.

Complete it here: Best Companies Employee Survey

Thank you for Having Your Say.


Best Companies Team

t: 01978 856100
w: www.b.co.uk

Please consider the environment by not printing this email




Best Companies Ltd. is Registered in England and Wales

Registered Number: 391647
Registered Office: Hamilton Ho se, Rackery Lane, Llay, Wrexham, LL12 OPB
            Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 92 of 177 PageID #: 97


                                                                                                                                                                                  y';a.;:_ , r~                      ;      , •„
                                                                                                                                                     •                           ;
                                                                              Multi                                                           ~s~
                                                                                                                                                 _~~                              j,            YF t. .                     ~ )•~~ ,

              1~ heard 4))                                                    Packaging
                                                                              SOIUtIOns
                                                                                                                                                ~_~,.,. . .       ...   -
                                                                                                                                                                            .
                                                                                                                                                                                                          - . _.- ,>. _ • • ... ;
                                                                                                                                                                                                           r;
                                                                                                                                                                                                             ~sy,..•; aa,

                                                                              Solutions tAat protect and promote
                                                                              the worldYgreat brands                                      j   New~sl~ett                        u~~e:sL~~©rs~si                    •
                                                                                                                                                      ,_. „ `i~•                        ...,
                                                                                                                                                                                 `.,_            ti_~ "e•''b,~~~~
                                                                                                                                                                                                            ,~''.'.

               It's almost time for the Best Companies                                                                                                                          eve,-
                                                                                                                                                                                 t ,
                                                                                                                                                                                     :W,ol~f.e-~:
                                                                                                                                                                                               ,,:• :,
                                                                                                                                                                                      •-
              "Be Heard"survey
              Ht Colleague,
                                                                                                                                                                                i n~ ;t:h:~s -• ,,: -
              We've registered to take part In the Best Companies Employee Survey.                                                                                                          "
              It's carded out by Best Compantes Limited, independentworkptace engagement
              specialists. They specialtse in understanding what fully engages people w thin
              thetrworkptace.
                                                                                                                                                                                Y©~u:-:.can;~~~ f'•.
              Very soon you'II be abie to have your say in the survey. You11 receive your login code                                                                             m:a'n-ager,
              by email, so piease look out for it in your inbox from survey@b.co.uk and comptete                                                                                _n,ks i r
              it as soon as possibte.

              Don't miss your chance to have your say!                                                                             ~~ ~           Y: : •
              We encourage you to be completely honest in your response whether good or bad,                                                                                        ..~..~~.~          A. ~- •' ' .: i
              as all feedback hetps us understand whatwe are doing well and whatwe can
              changeforthe better.
              Your>'esponses and any comments are con(rdentlal. Please be assured of total
              anonymity; your responses and any comments can t be identified at an individual
              levet. Any reports on the Survey responses will be produced by Best Companies
              using costcentre data only, not byemptoyee.

              Thank you in advance for your input                                                                                                   ► ; :'   •.




                                                                                                                                                                                                             was '.
                                                                                                                                                                                                          ' •. . . ..
     I,                                                                           ~
    0                                                                                                                                                                                             ~r

    ~~. .                                                                    best companies
                                                                                                                                                                                                  ~i: level's
                                                                                                                                                                                                  t; aricf a

                                                                                                                                    v,e.comes,avaitaaie:

                                                                                                                                     AS~T:wtl'l_;... 'be here March 20th to
  Mareh Anniversaries                                                                                                                demo the:`.rema'i_ning~'ffoor                  ;
                                                                                                                                   ,.se;ctiorinir;i"ni'tfie;~ ('ar&- kireak room. -
         Name                                  De*pt.                                   Hire Date                  Years             Th,1=s ro~om?"wi(l:be       sea(ed' off to
                                                                                       03'/04,1986                  31
                                                                                                                                                  ,;
  Mike Nolley                              Pressroom
                                           t~                                                                                      ,all, emplo.ye,es,unfii.l March 23rd
  Brian McCluskey                          Sfiipping                                   03/°19/1990                  27               an;d' remain?closed until
  Linda Morris                             Customer Service                            03/20/1995 ',22                               Maintenance.can install.the new :':
  Dale~FranKs                              Bind'ery                                    03/15%1995    22'
                                                                                                                                   ,floor~ng : t
  Fatma• Noor'                             Bindery                                     03/20/2000' . 17
                                                                                              n!       M                              -..___ .'•             ._::. ._. . ....                                 ,__~
  0'amon Ern"st.J, ,                       P`ressr`oom                                03/12'/2001                  '16.
                                                                                          . .... ;
  David;Th'on"en                           Pre` P`r.e'ss
                                                    ,-
                                                                                      03' /2%
                                                                                            6 2001L-               46
                                                     A
  Susan'B"r,inley
      .,;:, •~,•                           Binde,r'y,.                                03/18/,2004                   B.
                     •                           ;a : ~• .;::                                                              .
  Ter.'ry Hesketh
           ~,.                             Oper`atlons                                03%20/2006 .•''              ~ ir1       ~--------------------=~
                                                                                             a.i.`
  Mike IVloore                             Bindse7y
                                                  .                                     , l: ".. 10
                                                                                      03/28/2007'-'                                                                                                                                    I
 'Thomas H'arnmond                         Fre'sroom.                                 03/10/2010'•                  07`        ~ Quality Information:
I Dale Beaeh                               Binder.y . .                               03/11/,,,2010.                07
              -:                                                                              ~ ",t                            I                                                                                                       ~I
  JerernyJolinson'                         Bindery `                                  03/24%2010i
                                                                                       -                            071
                                           Binclery                                   03/08/;•2013+
                                                                                                           i The Management Team is currently
                                                                                                                    04                                                                                                                   ~
  Tomas; Roges   ~                                                                            ~ •`
  ThomasHurtgen                            Binder:y,                                 03/,19/2013     04'   i reviewing all of our SOPs to see if there                                                                                   i
                                            ,                                     ,.      4:  ~'~.t.  'cc•
  Loretta,Yates'
     .                                     Bindery6,                                 03/19/w201r3i   04 i are any revisions needed with                                                                                                 ~I
              S
  Sam Stahl
         , .:~                             Pressroom ,                               03/19/2013' i. 04 ~ departmental training once approved.                                                                                           ~
  Ka ril Watfs                             Bindery                                   03/03/2015      02 i Goal is to be completed before busy                                                                                          ~I
  Daria, Howard                            Human Resources                           03/28/,2016; .  01
                                                                                                           i season begins.                                                                                                             ~
                                                                                                                               L----------------------------~
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 93 of 177 PageID #: 98


Mary Lepnerts




                                  heard ~))


                 WelGame to the BestCompanies Employee Survey. This sur-vey should take no niore than
                To have your say, clfck an: the 'Let's. Go' button.

                   4776315          !87380_j
                The Survey fias aft-eady been completed.
                This site usas session cookies. if you experiertce difficultisq loggit-0 in, please check With your Ft- Department to   enssurip
                thi'l 5,
                      plesse. calI us on 01978 856 222.


                                                                                                           Best- cornpanies is a regi




                                                                 1
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 94 of 177 PageID #: 99



                                                                                    Multi
         s         heard 4))                               (
                                                           f                        Packaging
                                                                                  Solutions
                                                                                  Solutions that pr•otect and promote
                                                                                  the world s great brands




        Employee Survey
      "Be          Heard"-your company, your views
        Dear Colleagues,
        During Mar.ch we will be asking all of our employees to complete an Employee Satisfaction
        Survey in which we will ask you to rate how you feel about working at MPS. The survey is
        your opportunity to be heard and the results will help us understand what you think
        about working for our Company and what you value in the workplace.

        The Survey will run from 14th March and will be open for three weeks. To ensure that
        responses are cbmpletely anonymous, the survey will be carried out by Best Companies,
        an organisation that specialises in understanding what is important to people within their
        workplace. You will receive further inforrriation and instructions directly from Best
        Companies within the next two weeks.
        I encourage you to take this opportunity to have your say and to be completely honest in
        your responses. AII feedback, whether good or bad, helps us understand what we are
        doing well and what we can change for the better. Once completed, the Survey results
        will be collated and a summary of findings will be presented to all employees in April.

        In addition, for every completed survey returned we will be donating $1 to St. Jude
        Children's Research Hospital. We are delighted t:o also be supporting this great global
        charitable cause.
        Thank you in advance for your input.

                                                                                       ~{,~°`            :-,~ ~;• ,~, :;~, _:.....Y~
                                                                                                     ,',',',,;L. ~~• ~r . w'~*s*. , :.c-
                                                                                    "~^~!?`. `:s..`:i'
                                                                                                    ~.
                                                                              ~            ~            ~/, ~ ~ • J ., Yt..>~ ~ :


      // L —
        Mare shore, CEO
                                                                                                                             ~~
                                                                                                                               G



                                                                                                                          e~ En~pesta os
                                                                                                                                           -



                                                                                                                        ~ i'     leai
                                                                                                                      0~n~~ ~%~~

                                                                                                                                        U te
                                                                                                                       teU rs e~s~f!a
                                                                                                                 abaOaP'es
                                                                                                                    o~
                                                                                                             e~ e(k;
           o
        best companies`



                                                                                .                            ~                           ~ H r •:
                                                                                                                                  ~4.r              •
                                                                                               ,,~f~
                                                            ...   .   . .   . .~ .:. .......... E~...
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 95 of 177 PageID #: 100

Ufa UA "+(uj VLCO 5~fF~
rr~m lae~ re                Gule~►'~ hi~9~aor7


                                        ~Jro ble~~s



                                                   ~yurec` 0~•
         ~t                                                  (iP w2s 7b0 lale
                                                                            - fo y




                                         I




                                                          ~dnA~7 a~




      ,ttlu~ S+ds cb UJ at cW Z&Aoh.~i.
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 96 of 177 PageID #: 101



                                                        M~~l~i~
                                                        Park                 Q



                                                        ~o-lution
                                                                o n.,                   -




                                         ,~                                   \~ ~ t Z
        Date: 7/17/17
                                                                  ~ ~,~                        ~
        Name: Mary Leenerts



       TMs letter is to noff7 you that you have been logged into the Accountablty System for the foRowing inddent:




       Nonconformance Descii pion

       NCR: 201702006
       Cust6mer: Warmer, Home Video
       Title: ER S6 8 page folder
       job#: 676893

       Problem: The layout for the folder listed size as 7.3125, but the order, ticket and previous run sample was 7.25.
       The bindery was able to do some creative cutting to save the job and prevent a rework, but added additional
       cutting time to their process.

       Yo'u have received a total of 1 point for this nonconformance.


       You have accumillated a total of 1 point in the past 180-day rolling period


                                                                             pFj


       Please take tl-iis opportunity to take a close look at your process and detetniine if any appropriate action needs
       to be taken to prevent tl-iis nonconforniing condition from occurring again.




      Supervisor Signature:




      Employee




                                 M
      *Return signed letter to.QA ,gr.
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 97 of 177 PageID #: 102


Mary Leenerts

Subject:                          FW: QRB Appeal-Mary Leenerts
Location:                         Front conference room

Start:                            Fri 7/28/2017 2:30 PM
End:                              Fri 7/28/2017 3:00 PM

Recurrence:                       (none)

Meeting Status:                  Accepted

Organizer:                       Jackie Robinson




---=-Original Appointment-----
From: Jackie Robinson
Sent: Sunday, July 23, 2017 5:59 AM
To: Jackie Robinson; Terry Hesketh (Terry.Hesketh(d)MultiPkg.com); Bob Gilland (Bob.Gilland(&MultiPkg.com); Rick
Spears (Rick.Spears()MultiPkg.com); Steve Wolfe (Steve.Wolfe(@MultiPkg.com)
Subject: QRB Appeal-Mary Leenerts
When: Friday, July 28, 2017 2:30 PM-3:00 PM (UTC-05:00) Eastern Time (US & Canada).
Where: Front conference room




                                                          I
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 98 of 177 PageID #: 103


       ~    O-d I-P ~~ ~~ ~
     c-. ~o~
     ~
       ~-;1M~ wi —~ y~q~v mar ~uct~
                                            wY~r: ~r ~ ~s~~



  ~ nca                        dq ~~v~
     a~o~r,,~t                           rn~rucac~"~~
      ywt otdb~ u                         I"-~hw                ala
      O,n am-o- y) ah.,&                                      0- A~


                                                                   i




                                               ~~ ~~~sJ
                                                              ~s~u~.
 - C~J~~ ~¢ ~~ tr~xv
q ~ ~ ~a ~~ ~~t~
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 99 of 177 PageID #: 104
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 100 of 177 PageID #: 105
                                                                                                ,


       ,
                                    Accountability Procedure                                  Rev 1
   Procedure                             LB-P-804
                                                                                       Pa e 1 of 5
                 Document approvals for this revision are recorded in ISOsoft


   Purpose: To define the system in place to provide accountability for :^tork performed ,
                                                                                               1
   within the facility. Internal root cause analysis is conducted for the 4,011owing: 1).discovery
   of major product, service, or system nonconformities; 2) customer complaints and
   customer rejects; 3) any observation or condition that does not comply with the
   documented Qualitv Svstem.                                                                       ,
   Definitions: Criteria for Nonconformance
             • Any internal non-conformance or customer complaint, including c          I~~ '
                 regarding poor quality of samples.
             • Failure to follow Quality System, including running sam es of poor qual
             • Raw Materials
                           , _.
                                    not meeting specifications on job ticket
                                ;.~,~            '
             • Prepress r"e nnt determined to be caused by liuman error.
             • Press: 2,~0                                                    • 11
                             0 NC sheets or if job gets to the next process the it will
                                                                                    ~ V ~

                 become NC.
             • Cutter 1& 2: 800 NC sheets
             • Cutter Cell 3& 4: 1,300 NC sheets
             • Finishing: 1000 NC pieces.                           60 EP3 ~~
   Major Nonconformance
         Any NC that causes a customer complaint, rejection credit resulting from rejected
         product or redo in excess of $5,000.
         A breakdown of the Quality System protocol which resulted in non-conforming
         product.

  Minor Nonconformance
        Any redo that is less than $5,000
        Running poor samples.
        A breakdown of the Quality System where no product was found to be non-
        conforming (not identifying retains, neglecting to stamp carton label, not initialing
        proof sheet for color/position/copy, etc.).

  Quality Review Board (QRB)
         Management representative(s) responsible for reviewing all Root Cause Analycis
         submitted in response to Non Conformance Reports, and applying accountability
           as applicable when human error is identified as all or part of the cause for the
           Non-Conformance.
           QRB Team will consist of: Operations Mgr, Regional Ops Director (optional),
           Quality Mgr and 2 members of the Management Team.
           •     The 2 members of the Management Team will hold the position for 1 year
                  at which time new members of the Management Team will be chosen.
           •     The Quality Mgr and either Ops Mgr or Regional Ops Director must be in
                 attendance for the QRB review.

                                  Uncontrolled if hard cop_*y
                                                                    U,(2~,c~

                                                                     ~ 9- ' ~
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 101 of 177 PageID #: 106


       Zilo-
      i~




   M~m a,~r~~rs s~tniru:                        Accountability Procedure                                             Rev 1
   Procedure                                         .LB-P-804
                                                                                                                 F'a eLotb
                  •            Minutes of the QRB review will be recorded and filed in the QA Mgr's office
                               for 1 year.
   Responsibility:
          • QRB is responsible for reviewing all NCRs to determine the accountability as
            applicable. -
          •       Planning, Outsourcing, EPP, Pressroom, Bindery, QA, Shipping and Receiving
                  De artments


   '- •.                   .           Main Steps                                               •   am
  MPS                             1. Responsibility       1.1 Points are assigned (major or minor)
  Employees                       Level                      according to the severity of the error in
                                                             quantity/cost and/or missed quality check.
                                                             Employee status (e.g. length of time in role, etc.) and
                                                             complexity of the job will be taken into consideration
                                                             when assigning points.
                                                          1.2 Discipline will be assigned within 30 days after
                                                             the investigation has been completed.

  QRB Team                        2. Review NCRs          2.1 The Quality Review Board (QRB) will review
                                                               the NCRs to evaluate the issue to determine
                                                               the severity of the issue and the reasonable
                                                               action required,
                                                          2.2 T e;Q=_R_B_ resdrues the: righf to' not`h'old' '
                                                               pe~r>sons acc®untable fo_r quality ; .~
                                                               relections/redo's based on ❑ora   ml process';}~
                                                                                                    .`       _
                                                                      •1._.An O   4.. +.   `.            ;



                                                               2 2.1 The QRB reserves the right to assign
                                                                      points rather than a write up for
                                                                      customer complaints based on
                                                                      reasonable action that is determined
                                                                      for the issue.
                                                          2.3 The QRB will take into consideration the time
                                                               frame involved from product shipment to date
                                                               of complaint. (Example: customer has had
                                                               product in warehouse for 11 months and
                                                               complains of product bowing) QRB will
                                                               consider time product was at customer site
                                                               until complaint date to determine if valid.
                                                          2.4 If the QRB Team and Regional Operations
                                                               Director is unable to reach a consensus on
                                                               accountability, the SVP of Manufacturing will


                                             Uncontrolled if hard copy
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 102 of 177 PageID #: 107


     ~.~

                               Accountability Procedure                              Rev 1
   Procedure                        LB-P-804
                                                                                PaQe 3 of 5
   ~- ••    •                  -•                                    •
                                            make the final decision.

  AII MPS         3. Nonconformance     3.1 Quality Review Board reviews NCRs. If the
  Employees                                 QRB decides an employee is accountable,
                                            they assign points as follows:
                                             3.1.1 It is worth 0 to 1 point for a Minor Non-
                                                    Conformance.
                                            3.1.2 If it is Major Non-Conformance the
                                                   QRB will determine the
                                                    recommended point assignment from 1
                                                    to 4 depending on the severity of the
                                                  error in quantity/cost and/or missed
                                                  quality check, the length of time in rofe,
                                                  level of difFiculty and complexity, as
                                                  determined by the team.
                                             3.1.3 If the Non-Conformance is
                                                    considered to be gross
                                                   negligence or causes a loss of
                                                   $5,000 or more, (customer
                                                   complaint, rejection or
                                                   customer complaint as a result
                                                   of not following the
                                                   standard operating procedures,
                                                  appropriate disciplinary action will be
                                                   issued in accordance to MPS'
                                                  Progressive Discipline Policy.

  QA Mgr, HR     4. Issuing letters    4.1 Accountability is assigned. The _QA Mgr will
  and Dept Mgr                            write the employee's name and number of
                                          points being assigned on the copy of the
                                          completed NCR
                                       4.2 The QA Mgr. will provide HR with the
                                           appropriate documentation, employee list with
                                           assessed points.
                                       4.3 Foilowing point assessment by the QRB, HR
                                           will complete the notification letter(s) of points
                                           and status and will distribute to the respective
                                           department manager(s).
                                       4.4 Accountability data is then entered into the
                                           electronic tracking record by HR
                                       4:5 Department Manager presents and reviews
                                           the notification letter with the accountable

                             Uncontrolled if hard copy
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 103 of 177 PageID #: 108



   I`ufrlPeMANS6L9uNs                 Accountability Procedure                              Rev 1
   Procedure                               LB-P-804
                                                                                       Paae 4 of 5
  R- ••~                     Mai n     -•                           Instructio ns
                                                    employee(s) within the week of the next
                                                    scheduled employee(s) work week


  AII Employees         5. Problem-Solving      5.1 In event an employee disagrees with points
                                                   assigned or discipline issued, the employee
                                                   may go before the QRB team to present his
                                                   case.
                                                  5.1.1 When employee requests a meeting
                                                         before the QRB team, the Department
                                                         Manager will sit in on the meeting and
                                                         provide input.
                                                  5.1.2 Personnel pulled from production floor

 AII employees          6. Disciplinary         6.1 Disciplinary action shall be issued as stated in
                        action                     bullet 2.1 when one of the following occurs:
                                                       6.1.1 A employee accumulates 6 points
                                                              in a rolling six calendar month period.
                                                       5.1.2 A employee causes a loss of $5,000
                                                              or more (total cost).
                                                       6.1.3 NC is the result of gross negligence
                                                              as determined by the QRB
                                                       6.1.4 Customer rejection resulting in failure
                                                              to follow standard operating
                                                              procedures

 AII Employees          7. Progressive         7.1 Progressive Discipline steps are issued when
                        Discipline Policy        an employee accumulates 6 point increments,
                                                 or when disciplinary action is determined
                                                 according to step Section 3):

                                                      7.1.1 Step 1: First Written Warning
                                                      7.1.2 Step 2: Final Written Warning
                                                      7.1.3 Step 3: Termination.

                                               7.2 Once an employee has accumulated 6 point
                                                    and receives progressive discipline, the
                                                    accountabili~ points will start over at 0(zero).
                                                    Points do not continue to accumulate after .
                                                    reaching 6 points.
                                                    Example: An employee accumulates 6 points
                                                   and receives a written warnin ; accountabilit

                                     Uncontrolled if hard copy
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 104 of 177 PageID #: 109

      ~~.

   kNN~ElErb IM11ONS                    Accountability Procedure                              Rev I
   Procedure                                     LB-P-804
                                                                                         Paqe 5 of 5
   ~- ••               •                -•                                     •
                                                      points start over at 0. Employee accumulates
                                                      another 6 points and receives a 2nd written
                                                      warning; accountability points start over at 0.

                                                  NOTE: If you reach step 2(final written warning)
                                                  be aware that a nonconformance deemed gross
                                                  negligence or causes a loss of $5,000 or more
                                                  (within the same year as the first two write ups will
                                                  result in termination.


  Department               8. Completing          8.1 Counsel employee according to company
  Manager - HR             disciplinary action        policy and return a completed disciplinary
                                                     action form and supporting documentation to
                                                     Human Resources. Disciplinary action
                                                     write up will remain active for 12 months.

                                                  8.0 Three (3) disciplinary actions within a year
                                                       will result in termination


 AII Employees             9. Point removal       9.1 Points will be active for 180 calendar days
                                                     at which time they will be removed/drop off
                                                     the accountability report.

                                                 NOTE: 180 days includes days you are NOT
                                                 scheduled to work and weekends.

 AII Employees ' 10. Catch &                     10.1 Employees are eligible to be rewarded for
                           Reinforcement              catching mistakes or potential problems or
                           Program                    for going above and beyond the scope on
                                                      their job (reinforcement) responsibilities,
                                                      quality checks and processes. See
                                                      procedure LB-P-805 Catch and
                                                      Reinforcement.




                                      Uncontrolled if hard copy
                            Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 105 of 177 PageID #: 110
1v1Y5 Louisville (002)                                      Internai Non-Conformity Report               Print llate: 6%26/2017 '1'ime: 1:06,:19PM

Report Number: 201702006                                                                                   Report Date:              6/26/2017

           Customer: 304561 - Warner Home Video                                                            QA Complete Date:
                                                                                                          Cost Complete Date:
        Department: L086PL                        Planning
            Origin: IC                            Intemal Complaint / Customer                              Customer Return: No
               Type: PL004                        Layout Incorrect                                           Claim 7ustlfied: No
              Status:                                                                                       Customer Claim: No
         Cost Status:                                                                                            Total Score: I
    Claim Reference:
           Severity: Not Classified
                                                                                                                 Totai Costs: 0,00
   User Reporting Problem: rspears                                                                             Total Quantity: 0
      User To Take Action:
                  Problem: 1ol~;;6.76~
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 106 of 177 PageID #: 111


Beth McShane

From:                             Rick Spears
Sent:                             Monday, June 26, 20171:11 PM
To:                               Beth McShane
Cc:                               Jackie Robinson; Terry Hesketh
Subject:                          NCR 201702006
Attachments:                      201706261304.pdf




8 PG. gate fold wrong size on the layout 7.3125 job ticket and sample off last run is at 7.25 no rework needed just lost
time for the bindery
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 107 of 177 PageID #: 112



Mary Leenerts

From:                            Deborah Croghan
Sent:                            Monday, July 24, 201711:36 PM
To:                              Martin Sils; LO Press Leads
Cc:                              LO EPP; LO Estimators and Planners
Subject:                         RE: JOB 683663 ON HOLD: WHV 3000074645 VEEP S6




FIXED                                                          _
From: Martin Sils
Sent: Monday, July 24, 2017 8:21 PM
To: LO Press Leads
Cc: LO EPP; LO Estimators and Planners
Subject: JOB 683663 ON HOLD: WHV 3000074645 VEEP S6

JOB 683663 on hold: WHV 3000074645 VEEP S6 lot A, ticket and sales order are for size 10.531x5.859. The file is
10.75x7.1875. sent back to be re-planned.

 Marty




                                      7b-I
                                      1


                                      (1 1al (. 31Z~
                                          ~l ~r /r.J 2; zi V m              EPP
                                      Tdt(o )1;~b prn


               1kniP ~t!l~~'G'f                                                            0a4Gv-*-


                                                                                              L~-Y7lw )m



                                                          1
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 108 of 177 PageID #: 113


Mary Leenerts

From:                               Justin Popp
Sent:                               Thursday, July 27, 2017 8:26 AM
To:                                 Kendall Sharp; LO Press Leads; LO Estimators and Planners; Tiffani Adams; LO EPP; LO
                                   -QA Group
Subject:                            RE: Job 684618 On Hold Lot C EA 3729905001 JMS# 982789 Item may serialize



Item has been to added serialization


From: Kendall Sharp
Sent: Thursday, July 27, 2017 5:40 AM
To:'LO Press Leads; Justin Popp; LO Estimators and Planners; Tiffani Adams; LO EPP; LO QA Group
Subject: Job 684618 On Hold Lot C EA 3729905001 JMS# 982789 Item may serialize

SO# 1126586       -
Electronic Arts 3729905001 PCWIN BF 1 Revolution Legal Pamphlet
JMS# 982789

This~ item has a box on the front cover (please see attachment) that may be a serialization box. Sales order does not
indicate this item serializes. Please advise.

If item does serialize, it may need to be re-planned

Job 684618 is on hold. The earliest ready date is 7/28/17 with in-plant 8/1/17 in Memphis

Kendell
         Case
;4235 - ON    3:18-cv-00765-DJH-CHL
           HOLD. WHV Size con . Back to planningDocument 1-2 Filed  11/16/18 Page 109 of 177 PageID #: 114
                                                                https://mail.us2.multipkg.com/owa/?ae=Item&t=IPM.Note&id=...



       684235 - ON HOLD. WHV Size corr. Back to planning
       Robert Mcgee
       Sent:Wednesday, July 26, 2017 05:14
       To: James Danehy; Shannan Long; Justin Popp; LO Orders; LO EPP; LO Estimators and Planners; LO Press Leads; Mike Marzian;
             Steve Wolfe; Doug Johnson; Mike Ellingsworth



       4000062650 - Lethal Weapon DVD Serialized IN
       S/0 1126371
       JMS 981034

      S/0, ticket & layout have this as 4.5 x 5.75

      Actual file size & size in JMS is 4.6875 x 7.25

      Job will need go back to planning


      Robert McGee
      3rd Shift Prepress Lead
      1703 South Brook St.
      Louisville KY 40208
      502-636-8557
      Robert.Mcgee@Westrock-MPS.com




1                                                                                                                           7/26/17,5:14 AM
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 110 of 177 PageID #: 115


Nancy Whitlock

From:                               Dave Thonen
Sent:                               Wednesday, July 26, 2017 12:33 PM
To:                                 Freida Spall; LO Estimators and Planners; LO Orders; LO EPP
Subject:                            TICKET # 684217 - OUTSOURCE - ITEM A- Spec change



D224290 FL01— NELSON - SO # 1126197 —1MS # 982605
Please update Flat size to be 14.1875 x 9.4375, folding to 4.75 x 4.71875
1 have updated specs in JMS. Please update pecas.
Ticket and layout will need to go back to planning before going to Printing Partners.

Dave Thonen
Pre-Press Department
MPS Brook Street - Louisville, KY




                                                            ~~~~~




                                                            ~ 1 0WA-14
                Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 111 of 177 686869
                                                                                       PageID #:Page
                                                                                                 116I of 3
 8/14/201 7
     I:37:51PM
                                       II II~I~III~I~I~I~I~IIII~~ ~II
                                                                                                             JOB INSTRUCTIONS
                                       686869                                                                     MPS Louisville (002)

      Job:                             686869 - PS4 NBA 2K18 PRESS OK rev1 ship to chg                                                                                                 Estimate:.                               _54009/001
      Customer•                        TakeTwo                                                                                                                                         Require ::                       (
      WI atus:                         WIP                                                                                                                                              Planne .                        ` t~               roghan
-1tem Code / Da                                         Item Description                                               Quantity                                     Key Data                                  Ship Address

                                                        ALREADY PRINTED MATERIAL                                                                      S/O#: 1'129464                                         Sony DADC - TH
       47907-3                                                                                                                                                                                               Dock Doors 122-126
                                                        ON THE FLOOR CHECK BEFORE                                                                     PO#: 3"06935
       TakeTwo                                                                    Order: 1,200,000                                                                                                           1800 N. FruitridgeAvenue
                                                        PRINTING                                                                                     Ready: 8/10/2017                                        Terre Haute, IN 47804
       Final Siz 0.7190 x 6.3280                                                  MAX: 1,260,000
                                                                                                                                                                                                             B4DL 055450-870
                                                        PS4 NBA 2K18 COVERSHEET   SR #: 1401347                                                                               In-Plant:
                                                        10.719 X 6.328
          rawing #: G4935~                              #80 GLOSS TEXT                                                                                               $/11/2017
                                                        4CP/0                                                        CSR: jpopp                                          ti
      Graphics ID '47907-3 .
                                                        TRIM AND BOX
         ~f -                                           EPP# 983781                                                                                                            -                        -.
~+       arcode:710425479076

                                                        ALREADY PRINTED MATERIAL                                                                      S/O#: 1129464                                     ' Sony DADC - TH
      47907-3~                                                                                                                                                                                             Dock Doors 122-126
                                                        ON THE FLOOR CHECK BEFORE                                                                     PO#: 306935
      TakeTwo .                                                                   Order: 279,600                                                                                                        - 1800 N. Fruitridge Avenue
             ~                                          PRINTING                                                                                     Ready: 8710/2017                                      Terre Haute, IN 47804
      Final•Size: 10.7190 x 6.3280                                                MAX:     293,580
                                                                                                                                                                                                           B4DL 055450-870
                                                        PS4 NBA 2K18 COVERSHEET   SR #: 1408039                                                                               n=Plant:
       ew
                                                        10.719 X 6.328
      Drawing #: G4935A1                                                                                                                                            g/11/2 17
                                                        #80 GLOSS TEXT                                                                                     -
                                                        4CP/0                                                        CSR: jpo
      Graphics ID: 47907-3
                                                        TRIM AND BOX
                                                        EPP# 983781                                                                   /~ •                                            ^,~
     Barcode: 710425479076

                                                        X13 1 NBA2K18 COVERSHEET                                                      S/O#: 1129554                                                        Technicolor-Holmes
     49908-3                                                                                                                                                                                               4155 East Holmes Road
                                                        4 CP/0                                                    Order: 700 ~ 000 . PO#: 306949
     TakeTwo                                                                                                                                                                                             : Memphis, TN 38118
                                                        #80 GLOSS TEXT                                                     735,000 Reaciy: 8/,10/2017
     Final Size: 10.5510 x 5.8270                       CUT TO SIZE, CARTON PACK                                  MAX:                                                                                 ,.
                                                        E PP#983782                                               SR #: 1401455                I n-Plant:
     New
     Drawing #: G4939A1                                                                                                                                             $f 11/2017
                                                                                                                    CSR: jpopp
     Graphics ID: 49908-3
     B arcode: 710425499081
                                                        XB1 NBA2K18 COVERSHEET                                                      S/O#: 1129554                                                            Technicolor-Holmes
     49908-3                                                                                                                                                                                                 4155 East Holmes Road
                                                        4 CP/0                                                    Order: 325,600    PO#: 306949
                                                                                                                                           •..                                                               Memphis, TN. 38118
     TakeTwo                                            #80 GLOSS TEXT                                                                    8/10/2017
     Final Size: 10.5510 x 5.8270                       CUT TO SIZE, CARTON PACK                                  MAX:     341880
                                                                                                                              ,   Ready:
                                                        EP P#983782                                                                            I n-P la nt:
     New                                                                                                          SR #: 1408103
     Drawing #: G4939A1                                                                                                                                             8%11/201~
                                                                                                                    CSR: jpopp                                      a.
 Graphics ID: 49908-3
 Barcode:710425499081                    ~

 •t      .aa.~.'; ,t~s-w_.... •,:.,~,_ —•a: _..V .                 .i-•;                         s r-                                                                                                                                       r-,::~
            epress.fNarratiue
           —vn_.z-w.
                  `r.. ^-xi-.~r,. t. -.~s..f:: ~.
                                                                       : et•".=
                                                        .~4C~.~.~~~1'+Sc):' 1«1ta«..~fw    -.4,.• xt..;~e.. r."
                                                                                                                        ~T
                                                                                                                   ..v.. - P,t.
                                                                                                                                                  ~,!',•
                                                                                                                                      . .4Ftdin~4r'1 .
                                                                                                                                                               ;' S
                                                                                                                                                               y~        k.i    $.a
                                                                                                                                                                                        ;!       '~
                                                                                                                                                                                        fn': k-.a'I:
                                                                                                                                                                                                               r .~
                                                                                                                                                                                                               u              .iv.a a..,; b,.F '°~+.~
                                                                                                                                                                                                                                                 .
        'NEW ITE'M - LOOKA LIKE
         SEE MATCHING COMPONENT LIST

         PICK UP PROOF FROM PREP INSTRUCTION BAG                                                                                  `

         FORM 1 IS A PRESS CHECK FOR BOTH ITEM' S 5 UP EACH                                                                                                                                                                    ~
          FRIDAY 9 A.M. PRESS OK
     ~.:."k.     L,C1        "C'„~ s      .c.t,v "k`3                 -    e          if   , ' 9`,4" .'~ .              'Y             :r -                         ry          a            _                     - /.1..   ,•pyy     .        . k.


JobLine# ItemCodem                                                              Job Qty                              JobLine# ItemCode                                                                             Job Qty
   1     47907-3                                                               1,260,000                                 2     49908-3                                                                              735,000

                                                                                                                                                                    ~                                  ._.
             Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 112 of 177 686869
                                                                                    PageID #:Page
                                                                                               1172 of 3



     F-1 PRESS OK
     10 x F-I PRESS OK DVD-W
                                                                         Substrate                                Sheet Size                           Cut to Size
                                                                       PAPGTX80NATURE                           23.13 x 38.00                         23.13 x 38.00
                                                             ----------------------------------------------     --------------------------------------------
                                                                                                                                                               -----------

     F-2 XB1
     12 x F-2 XB I DVD-W
                                                                         Substrate                               Sheet.S ize                           Cut to Size
                                                                         PAPGTX80NATURE                         23.13 x"38.00                         23.13 x 38.00
 ------ ---------------------- --                                       -------------------------------------                  ---------------      ----------------------

     F-3 PS4
     10 x F-3 PS4 DVD-W
                                                                         Substrate                               Sheet Size                            Cut to Size
                                                                         PAPGTX80NATURE                         23.13 x 38.00                         23.13 x 38.00



,i-f          t)AR!
                  "lok
                  , RM,J
F-1 PRESS OK                                                      Size: 23.1250 x 38.0000                       '80# Nature Gloss Text
ilqaterial:         PAPGTX80NATURE                             Method: Sheetwise
     Front          INK-4CP-CV-NO                        LO-Heidelberg 640H w/ AQ "A"                                                                      Sheets

                                                                                                                                                   Input: 1,063
                                                                                                                                                   Output: 500




F-2 XB1                                                           Size: 23.1250 x 38.0000                       80# Nature Gloss Text
                   PAPGTX80NAtURE                              Method: Sheetwise
     Front          INK-4CP-CV-NO                        LO-Heidelberg 640H w/ AQ "A"                                                                      Sheets

                                                                                                                  Front                           'Input: 63,391
                                                                                                                                                 Output: 61,608




F-3 PS4                                                           Size: 23.1250 x 38.0000                       80# Nature Gloss Text
                   PAPGTX80NATURE                              Method: Sheetwise
     Front          fNK-4CP-CV-NO                        LO-Heidelberg 640H w/ AQ "A"                                                                      Sheets

                                                                                                                  Front                     Iiiput: 129,139
                                                                                                                                           Output: 126,684




                                                         -1 " N A-C-1


[.                                                   ~                      m
                                        -        i

 49908-3
                products per outer          2,600
                    outers per pallet       52                            Qty               Material         Description -
                                                                           283              CORDVDWRAPBOX 4.4.75 x 11 x 5.375
                                                                           6                PAL01            48" x 40" Grade-'-B Pallet

 47907-3
                produ6ts per outer          2,600
                   outers per pallet        52                            Qty               Material                  Description
               Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 113 of 177686869
                                                                                      PageID #:Page
                                                                                                 1183 of 3
                                                                                              485                    CORDVDWRAPBOX 14.75 x 11 x 5.375
                                                                                              10                     PAL01         4$" x 40" Grade .B Pallet

                                                                                                                                                                 •~,                                        t;
     .Labor Steps
     Component                                       Step         Descrigtion                                         W/C                                  Inout                    Scrao                        Output                      Time
     Pre-press Total                                 1130 LO-Mac Imposition                                           L0101MP0                                                                                                                1.00
     Pre-press Total                                 1230 LO-Mac Rip                                                  L010MACR                                                                                                                 0.90
     F-1 PRESS OK                                    2130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                                                                           0.26
     F-1 PRESS OK                                    2230 LO-Heidelberg 640H w/ AQ "A"                                L0206CAQ                               525                      525                                                      1.25
     F-1 PRESS OK                                    2250 LO-Heidelberg 640H w/ AQ "A"                                L0206CAQ                               538                         38                          500                       0.16
     F-2 XB1                                         3130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                                                                           0.26
     F-2 XB1                                         3230 LO-Heidelberg 640H w/ AQ "A"                                L0206CAQ                               525                     525                                                       1.25
     F-2 XB1                                         3250 LO-Heidelberg 640H w/AQ "A"                                 L0206CAQ                             :62.;866                  1,258 ; I 61,608                                          6.28
                                                                                                                                                              ~..
     F-2 XB1                                         3330 LO-Polar Cutter 1                                           L030CTP1                                50                         50             `                                     0.50
     F-2 XB1                                         3350 LO-Polar Cutter 1                                           L030CTP1                             61 `558                   308 -:                      61,250                        9.91
     F-3 PS4                                         4130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                                                                          0.26
     F-3 PS4                                         4230 LO-Heideiberg 640H w/ AQ "A"                                L0206CAQ                               525                     525                                                      1.25
     F-3 PS4                                         4250 LO-Heidelberg 640H w/ AQ "A"                                L0206CAQ                            128;614                   1,930                        126,684                     12.86
     F-3 PS4                                         4330 LO-Polar Cutter 1                                           L030CTP1                               50                       50                                                      0.50
     F-3 PS4                                         4350 LO-Polar Cutter 1                                           L030CTP1                            126,634                    634                         126,000                     20.41
     F-2 XB1                                         5130 LO-Misc Handwork                                            L030HAND                                                                                                                0.16
    F-2 XB1                                          5150 LO-Misc Handwork                                            L030HAND                            735;000                                                735,000                      7.35
    F-3 PS4                                          6130 LO-Misc Handwork                                           L030HAND                                                                                                                 0.16
    F-3 PS4                                          6150 LO-Misc Handwork                                           L030HAND                             1,260,000                                          1,260,000                       12.60
           C "0.W '   }". ...             ~   Y ..       4. i   ,-.                     .?'             .      r       12   .   ..   ~ . ,j1 T!,•.' T :                   . Y '              t,                      ~.       9          ;
                                  l '                                                                                                                        -
      Sample~
          p:s'hs
               cV~Y .G d. .ar .
                        1         .nl..         _.i. YY. - .t
                                                                              Y
                                                                                  ..Ya _., 5.. . t _   .Y•,. F s.-      ut.~,w .a3 ~+ . t~i.   saS;,.:           Y     . r....i .    Y            ... tk'        u        ~1..`+r.}...

         47907-3                                                          PS4 NBA 2K18 COVERSHEET
       Samples Needed: 2                                                  New

         49908-3                                                          XB1 NBA 2K18 COVERSHEET                                                                _
       Samples Needed: 2                                                  New                                                                                ~

       Total New Samples Needed: 4




     Additional'Sample
       ... . ._.: _ ~ ~.<. .. . s                                                                                                              r . . ;~..::..~           ..              .              . .          __...        .. .       ..a... .
    Sales Order                      Item                                                     Short Description
   1129464
    Line: 1                          47907-3                                                  PS4 NBA 2K18 COVERSHEET
       Special Sample Qty                                             2
   1129554                                                                                                                               y
    Lirie: 1                         49908-3                                                  X131 NBA2K18 COVERSHEET
       Special Sample Qty                                             2                                                                                      °




I )bTicket (3/16)
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 114 of 177 PageID
                                                                              687003 #: Page
                                                                                        1191 of 5
8/14%2017
1:38:48PM
                           ~III~~~I~IIII~~III~~~IIII~I~
                                                                         JOB INSTRUCTIONS
                           687003                                          MPS Louisville (002)
 Job:                      687003 - DVD COMBO 172-1`3 NBA REV2 ship to chg                                         Estimate:      L54209/001
 Customer:                 COMBO                                                                                   Requ'     ~
 WI Status:                WIP                                                                                      Pl er: ~~~~t~ n hitlock
 Item Code / Data                         Item Description                    Quantity                  Key Data                         ress

                                          Bram Stokers Dracula BD Wrap                           S/O#: 1130016              Sony DADC - TH
 UDMS 012070-840
                                          Stock: 80# Kenton White Gloss    Order:     30,000     PO#: TI-i640132381003.. Dock Doors 122-126
 Sony DADC                                                                                                                1800 N. Fruitridge Avenue
                                         Text                                                   Ready: 8/8/2017           Terre Hau4e, IN 47804
 Final Size: 10.5310 x 5.8590            4CP+PMS 199 /0                     MAX:      30,900
                                                                                                                          49915LIT
                                         JMS:983284                        SR #: 1402071                .' In-Plant:
 New
 Drawing #: BD.Wrap                                                                                      '8/9/2017
                                                                             CSR: pswisher
 Graphics ID: 49915LIT
 B arcode: 043396499157

                                         Sniper Ultimate Kill BD Wrap                            S/O#: 1130027              Sony DADC - TH
 BVDL1346080-840                                                                                                            Dock Doors 122-126
                                         Stock: 80# White Gloss Text -     Order:    30,000      PO#: TH640132381006
 Sony DADC                                                                                                                  1800 N. Fruitridge Avenue
                                         4CP/0                                                  Ready: 818/2017             Terre Haute, IN 47804
 Final Size: 10.5310 x 5.8590            JMS:983601                        MAX:      30,900                                 50981 LIT
                                                                           SR #: 1402084                  ~In-Plant:
 New
 Drawing #: BD.Wrap                                                                                      8/9/2017
                                                                             CSR: pswisher
GraphicsID: 50981LIT
B arcode: 043396509818

                                         X360 NBA 2K18 COVERSHEET                                S/O#: 1129514            ~ Technicolor -Holmes
49905-3                                                                                                                  -= 4155 East Holmes Road
                                         4 CP/0                            Order:    100,000     PO#: 3'06952               Memphis, TN 38118
TakeTwo                                  #80 GLOSS TEXT                                         Ready: 8/10/2017
 Final Size: 10.7500 x 7.1870            CUT TO SIZE, CARTON PACK          MAX:      105,000
                                         EPP#982397                        SR #: 1401366                  In-Plant:
New
Drawing #: )P6`OAVRAP                                                                                   8/11/2017
                                                                             CSR: jpopp
                                                                                                    ;    ,i
                                                                                                         t'
64rcode:710425499050k                i
                                                                                                        +"
                                                                                                 S/O#: 1r129464           3 SonyDADC - TH
47907-3                                  ALREADY PRINTED MATERIAL
                                                                                                                         "'~ Dock Doors 122-126
                                         ON THE FLOOR CHECK BEFOREOrder: 1,200,000               PO#: 306935
TakeTw-`                                                                                                                    1800 N. Fruitridge Avenue
                                         PRINTING                                               Ready: 8j10/2017            Terre Haute, IN 47804
Fi'"J 'Size: 10.7190 x 6.3280                                              MAX:     1,260,000
                                                                                                                            B4DL 055450-870
                                         PS4 NBA 2K18 COVERSHEET                                                    t'
                                                                                                          I n -Pla n.
New                                                                        SR #: 1401347
                                         10.719 X 6.328
Drawing #: G4935A1                       #80 GLOSS TEXT                                                 8711/2017
                                         4CP/0                              CSR: jpopp
Gra hics ID:       07-
                                         TRIM AND BOX
    ~I                                   EPP# 983781
 arcode: 7 1 04254790 76

                                         ALREADY PRINTED MATERIAL                                S/O#: 1129464             Quily vr,vk. - i n
47907-3                                                                                                                    Dock Doors 122-126
                                         ON THE FLOOR CHECK BEFORE Order: 279,600                PO#: 306935               1800 N. Fruitridge Avenue
TakeTwo k >                              PRINTING                                               Ready: 8/10/2017           Terre Haute, IN 47804
 inal,Sii ' 0.7190 x 6.3280                                        MAX:     293,580                                        134DL 055450-870
                                         PS4 NBA 2K18 COVERSHEET   SR #: 1408039                        ;;.i ln-Plant:
                                         10.719 X 6.328
  rawing #: G4935A1                      #80 GLOSS TEXT
                                                                                                        011/2017
                                         4CP/0                              CSR: jpopp
Graphics ID:. 47907-3
                                         TRIM AND BOX
                                         EPP# 983781                                                                                                    i
Barcode: 710425479076
                                                                     ,~ .. 115 of 177 PageID #: 120
             Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page          "'. 687003 Page 2 of 5
                                                       r       ; ~ ;~'.. • ., .           ~ r ~ r: ,~~ s,`~
                                                                                     ti
                                                                                                                     t:.'.    .....s!_.}. s~..•s..o,. ~.r....-tx -r.-.iw..'A:
JobLine# ItemCode                                                                 Job Qty                           JobLine# ItemCode                                                             "          Job Qty
   1     UDMS 012070-840                                                            31,150                              2     BVDL1346080-840                                                                   31,150
   3     49905-3                                                                   105,840                              4     47907-3                                                                        1,265,040
                                                                     ~~-.~.•::.. ,          ~#.,,,;;.~a r,,.                           •r.
                                                 !rintrSheetg°                                     z                94'^.~`'.•,":i.                  j~Y{:        'i:,';~{, ';~.,     ~, 3i>,'':
                                                      _ .. ;~~~•__. . _. .-           . .. ,.,..,~.:e.~ ::                                                                             .::.ir .. .

 F1
 6 x A Bram Stokers Dracula BD Wra PS3-W                                                             6 x B Sniper Ultimate Kill BD Wrap `; PS3-W
                                                                                              Substrate                            Sheet Size                                                          Cut to Size
                                                                                              PAPGTX80NATURE                                           23.13 x;38.00                                  23.13 x 38.00
                                                                                                                                                            .
--------------------------------------------•------------------------------------•---------- ----------------------------------=-------~'--s----------------•tt. ---------•----------------------•--..
 F2                                                                                                                                                               ,:..h                       ;
10 x C XB1 NBA2K18 COVERSHEET                               DVD-W
                                                                                              Substrate                                                  Sheet Size                                    Cut to Size
                                                                                              PAPGTX80NATURE                                           23.13 x.'38.00                                 23.13 x 38.00
------------- --------------------------------•--------------- ------------------------ ------------------ -----------------------------------------------------------------------------------------
F3                                                                                                                                                                                           :
9 x D PS4 NBA 2K18 COVERSHEET PS3-W
                          Roll Width                                                          Substrate                                                  Sheet Size                                    Cut to Size .
                                            35.0000                                           PAPRGTX80NATUREWEB                                      35.00 x 22.25                               : 35.00 x 22.25

••r --v^
       a^^-•~"z~..a-r.^.n.¢^   W:~~^-   :a::• •:r'.                  s                    ,pt ]'"        s!- >>        , ~ -.                   ' v :.         r ~          A .:,. *o,••.~. 1 W7 r •r ,w ~} r 71.~ ,., ~..:~. ~x' . -'
    Produ_ction~Narratiu_e:                                                                         ~,
                                                                                                     .. ~:~. ~ ~~ •~                                         ,            f .,~.,. •
'.fi~~;.+.+:ew:.s. _ ..~-.:x.wiu+. _ _ ,."r1.:•r!a_r4~...                                          rt
                                                                                                                  .s>,
                                                                    .ac::J.....r.r_.w•:r:imri~ti:«l.t,iyNk'=sa.fXt .•rrta~ .t~:a~a"E,~:::!;ii•t^_...1•a.~..+.£~:i1tif.5..•~t~:v[vr:.Y ~.tt'K~.tr".~JR~>sr3~'~'~,.dr~.:~,:k~~,.~..-. .:V.`.•:
     F1 - PRINTAND FINISH AT BROOK
     5/0 4/C + PMS 199                                                                                                                                            +

     LOT A
     SPHE new release
     COLOR CRITICAL MATCH PROOFS                                                                                                                                  ;
     INTERNAL MATCHING COMPONENT.
     SHARE SHEET WITH MPS CANADA

     LOT B
     SPHE new release
     COLOR CRITICAL MATCH PROOFS                                                                                                                                  „
     INTERNAL MATCHING COMPONENT.

     F2 - POSSIBLE OUTSIDE PRINTAND FINISH
     INTERNAL MATCHING

     F3 - POSSIBLE OUTSIDE PRINTAND FINISH
     INTERNAL MATCHING

Press3-r `Forfindiuiduai
          ,.t t~
                         to'rm
                          .•
                                lauout . Mer>t®
                              .mie-Ir.Yi                                                                                                                                                              ..u,      ::;gi               ..a-

=1                                                                                       Size: • 23.1250 x 38.0000                                     80# Nature G/oss Text
                    PAPGTX80NATURE                                                    Method: Sheetwise
Front                INK-4CP-CV-NO                                       LO-Heidelberg 640H w/ AQ "A" ,                                                                                                      Sheets
Front                INK-PMS-CV-AQ                                       LO-Heidelberg 640H w/ AQ "A"
                                                                                                                                                          Front                               Input: 6,061
                                                                                                                                                                                            ,Output: 5,269

                                                                                                                                                                                           . .:


:2                                                                                       Size: 23.1250 x 38.0000                                       80# Nature G/oss Text
';                  PAPGTX80NATURE                                                    Method: SheefiNlse


                                                                                                                                                                 ~~
           Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 116 of 177 PageID
                                                                                  687003 #:Page
                                                                                            1213 of 5
  Front                   INK-4CP-CV-NO                                                 LO-Heidelberg 640H w/ AQ "A"                                                                                                      Sheets

                                                                                                                                                                  Front                                 I'Input:11,437
                                                                                                                                                                                                        Qutput: 10,584




F3                                                                                                       Size: 35.0000 x 22.2500                             80# Nature Web Gloss Text Ro/l
~.'~ateria9:            PAPRGTX80NATUREWEB                                                             Method: Sheetwise
 Front                   INK-4CP-CV-NO                                                  LO-Heidelberg 640H w/ AQ "A"                                                                                                     Sheets

                                                                                                                                                                 Frout                              Iiiput:143,226
                                                                                                                                                                                                   Output: 140,560




            ,                 .,       ...r3.:. "..;=.;a'r_.x..,.rt'1.'`::<.'                                                                 -T..        ..S".:.e                                             ~.('.7 .~,':  \."-. ;r.-as,r.;      '
      ...+X`.~."..iitT
 h: .9-'+".   r'3ia..L~'t :il`+-.Ti?-_
                                 a.~"~                                                   -      _         x.•.:Y'^
                                                                                                                t a:`,.r1-~r^t „
                                                                                                                          .( 4'',i%                     .(„           ~'T~',`e ,   '.i;
                                                                                                                                                                                            .Y:`::r:..o'
                                                                                                                                                                                            '          :f •                      'V.       ..~~~i'. "::,~;:._.
                                                                                                                                                                                                                                                          ,
  P-a cKn
        i Detaii'Na"rratiue:,
                        I
                       94                                                     id ,r.iiii,V..`."c!6:.
                                                                                                                  -
                                                                                                          ~ 7 4'~ar.
                                                                                                         Wd•.
                                                                                                                         i'
                                                                                                                                 :.5.':   _.n..`   ~~
                                                                                                                                                                  •.1f.
                                                                                                                                                                        ,:   k•                 .a.•
                                                                                                                                                                                                               • ~,,:
                                                                                                                                                                                                              l ~1.,»,{• ni{ •                          /
                                                                                                                                                                                                                                                      _ ~:

UDMS 012070-840                                                                                                                                                          "
                    products per outer                           2,600
                         outers per pallet                       50                                       Qty                 Material                                  Description
                                                                  "                                         12                CORPS3USMANBOX 14.75 x 9.625 x 6
                                                                                                            1                 PAL04         42" x 42" GradeI; B Flush Pal
BVDL1346080-840
                    products per outer                           2,600
                      outers per pallet                          50                                      Qty                  Material                                  Description
                                                                                                           12                 CORPS3USMANBOX 14.75 x 9.625 xf
                                                                                                           1                  PAL04         42" x 42" Grade~;B Flush Pal
49905-3
                   products per outer                           2,600
                         outers per pallet                      50                                       Qty                  Material                                 Description
                                                                                                           41                 CORPS3USMANBOX 14.75 x 9.625 x 6
                                                                                                           1                  PAL04         42" x 42" Grade B Flush Pal
47907-3
                                                                                                                                                                  •                                    ~:.
                   products per outer                           2,600                                                                                                   =                              "
                        outers per pallet                       50                                       Qty                  Material                                 Description
                                                                                                           487                CORP33USMANBOX 1,4.75 x 9.625 x 6
                                                                                                           10                 PAL04                                    42" x 42" Grade-:B Flush Pal


Labor Steps
Component                                                       Step Description                                                W/C                               Input                   Scrap               Output                         Time
Pre-press Total                                                 1130 LO-Mac Imposition                                          L0101MP0                                                                                                       1.00
Pre-press Total                                                   1230 LO-Mac Rip                                               L010MACR                                                                                                       0.90
F1                                                                2130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                      i                                                                       0.33
                                                                                                                                                                       ,
F1                                                                2230 LO-Heidelberg 640H w/ AQ "A"                             L0206CAQ                              600                   600                                                1.50
F1                                                                2250 LO-Heidelberg 640H w/ AQ "A"                             L0206CAQ                            5,461                   192 .               5,269                          0.55
F1                                                               2330 LO-Polar Cutter 1                                         L030CTP1                               50                   50                                                 0.50
F1                                                               2350 LO-Polar Cutter 1                                         L030CTP1                            5919'.                  27 .. .             5,192                          0.83
F2                                                               3130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                    `" '                                       0.26
F2                                                               3230 LO-Heidelberg 640H w/ AQ "A"      L0206CAQ                                                   525                     525                                                 1.25
F2                                                               3250 LO-Heidelberg 640H w/AQ "A"       L0206CAQ                                                  10;912                   328 ':" 10,584                                      1.08
F2                                                               3350 O/W OW PRINT DUMMY                O/W                                                       10,584                                       10,584                          0.00
F3                                                               4130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                                                                               0.26
F3                                                               4230 LO-Heidelberg 640H w/ AQ "A"                              L0206CAQ                              525                  525                                                1.25
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 117 of 177 687003
                                                                              PageID #:Page
                                                                                        1224 of 5
       .
 F3                                  4250 LO-Heidelberg 640H w/AQ "A"   L0206CAQ               142;701          2,141 .    140,560        14.26
 F3                                  4350 O/W OW PRINT PREFERRED        O/W                    140;560                _. 140,560           0.00
 A Bram Stokers Dracula BD Wra       5130 LO-Misc Handwork              L030HAND                 '                                         0.16
 A Bram Stokers Dracula BD Wra       5150 LO-Misc Handwork              L030HAND               31j.150               ' b 31,150            0.31
 B Sniper Ultimate Kill BD Wrap      6130 LO-Misc Handwork              L030HAND                                     1                     0.16
 B Sniper Ultimate Kill BD Wrap      6150 LO-Misc Handwork              L030HAND               31,150                       31,150         0.31
 C XB1 NBA 2K18 COVERSHEET          7130 LO-Misc Handwork               L030HAND                                                           0.16
 C XB1 NBA 2K18 COVERSHEET          7150 LO-Misc Handwork               L030HAND            105;840                        105,840         1.06
 C XB1 NBA 2K18 COVERSHEET          7250 O/W OW TO FINISH               O/W                " 105,840                       105,840         0.00
 D PS4 NBA 2K18 COVERSHEET          8130 LO-Misc Handwork               L030HAND                                                           0.16
 D PS4 NBA 2K18 COVERSHEET          8150 LO-Misc Handwork               L030HAND            1,265,040                     1,265,040       12.65
 D PS4 NBA 2K18 COVERSHEET          8250 ON1l OW TO FINISH.             O/W                 1,265,040                     1,265,040        0.00



 Component

                             •                                                                   ;;
F2
                      SteD    Description                       WIC                Step Type           Input              SCrap         Output

                      3350 O/W OW PRINT DUMMY                    O/W                 RUN              10,584                            10,584
      Outwork: OW PRINT DUMMY                                                                    v
                Supplier: MPS Kentucky

                                                                                                T.
                   Text: DUMMY FOR PRINT
F3
                     Step     Description                       WIC                StepTvpe ~.         Input              Scrap        Output


                      4350    0/W OW PRINT PREFERRED            0/W                  RUN-             140,560                          140,560
                                                                                                                     t:
      Outwork:     OW PRINT PREFERRED
                   Supplier: Preferred Marketing Solutions


                   Text: PRINT AT PREFERRED
C XB1 NBA 2K18 COVERSHEET
                     Step    Description                        W/C                Step Type           Input              Scrap        Output


                     7250    O/W OW TO FINISH                   O/W                  RUN              105,840                         105,840
      Outwork:     OW TO FINISH
                   Supplier: MPS Kentucky


                   Text: DUMMY TO FINISH
D PS4 NBA 2K18 COVERSHEET
                 Step Description                               W/C                Step Type           Input              Scrap        Output


                     8250    O/W OW TO FINISH                   O/W                  RUN          1,265,040                           1,265,040

      Outwork:     OW TO FINISH
                   Supplier: MPS Kentucky


                   Text: DUMMY TO FINISH
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 118 of 177 PageID #: 123


     47907'3                          PS4NBA2N18COVERGHEET
   SampleoNaadod:2                    New
     49905'3                          X360NBA2N18COVERGHEET
   Gomp|ooNoodod:2                    Nmw       `




SeleoOrdor             bom                    ShortOoachpUon
1139464                                                                  ~    ~
 L"=. 1                -..~.'.                ,"4..~"2.`18^",E.^,..EE.   _    -^
   Gpooia|Sample Qty              2                                      ~'
1129514
                                                                         ,    --
 Une:1                 48805'3                X300NBA2K18COVERSHEET
   8peoia|8omple0ty               2
1130016

  Spooia|Sample Qty              80
                                                                              -
1130027
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 119 of 177 PageID #: 124


 Mary Leenerts

 From:                                       Beth McShane
 Sent:                                       Tuesday, August 15, 2017 2:55 PM
 To:                                         Mary Leenerts
 Subject:                                    RE: missed orders



687238
687250
687256
687281


From: Mary Leenerts
Sent: Tuesday, August 15, 2017 2:09 PM
To: Beth McShane
Subject: RE: missed orders

I don't recall this at all. [3o you have paperwork to back up this up?
Job #'s & sales orders etc? I'd be happy to take a look at it & see if it was me who actually comboed these or if someone
else may have done it



From: Beth McShane
Sent: Tuesday, August 15, 2017 2:04 PM
To: Mary Leenerts
Subject: missed orders

A week ago or so we had several missed orders on the same stock but different sizes and they were comboed on
different forms / jobs. If they are the same stock try to plan them on the same form even if it creates extra cuts.




Beth McShane
Production Planning Manager                                                     ~,'
Office: 502-636-8562                                                            ~ ~' {J
                                                                                     ~ ~~/1
                                                                                        ~
Cel1:812-987-6422                                                               v~/~w r l
Address: 1703 S Brook St, Louisville, KY 40208

Please note; IUIy new emaif address is beth.mcshane@westrock-mps.com




                                                                                      ~

                                                                                                ,~
            Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 120 of 177687281
                                                                                   PageID #: 125
                                                                                          Page 1 of 2
 815/2017
 3/00:46PM                           IIIIIIIIIIIIIIIIIIIIIIIIIIII                         JOB INSTRUCTIONS
                                     687281                                                   MPS Louisville (002)
                                                                                                                                                            A -'
  Job:                               687281 - HOTI Missed order - PS4 wrap combo                                                                   \—Etimate:                                     254
                                                                                                                                                                                                    47072
                                                                                                                                                                                                        \
  Customer:                          COMBO                                                                                                           Required:
  WI Status:                         COMPL                                                                                                            Planner: ~                            f '    dwyatt
  Item Code / Data                                 Item Description                              Quantity                            Key Data                                 Ship A4~~ress            /
                                                   CALL OF CUTY ADVANCED                                                       S/O#: 1129937                             Sony DADC
  87359206US                                                                                                                                                             Dock Doors 122-126
                                                   WARFARE PS4 WRAP                           Order:                           PO#: 181398
  Activision                                                                                                  44,000                                                     1800 N. FruitridgeAvenue
                                                   CSS #325511-1                                                          Ready: 8/7/2017                                Terre Haute, IN 47804
  Final Size: 10.7180 x 6.3280                     EPP #                                      MAX:            46,200
                                                                                                                                                                         B4DL 004970-870
                                                   80# GLOSS TEXT                             SR #: 1401949                                  In-Plant: _
  Repeat NO Change
                                                   4CP / K
  Drawing #: PS4.W                                                                                                                           8/8/2017
                                                                                                CSR: sjackso
  Graphics ID: 87359206US


                                                   PSVR VR Demo Disc LatAm PS4                                                S/O#: 1132016                             Sony DADC - TH
  B4DL 054400-870                                                                                                                                                       Dock Doors 122-126
                                                                                  Order:                      30,600          PO#: TH640132477701                       1800 N. Fruitridge Avenue
  SonyDADC                                         Wrap
                                                   STOCK: 80# Kenton Gloss Text -                                         Ready: 8/8/2017                               Terre Haute, IN 47804
  Final Size: 10.7180 x 6.3280                     4CP/Black                                  MAX:            31,518
                                                                                                                                                                        3002353-AC
                                                   JMS: 984313                                SR #: 1404532                                  In-Plant:
  New
  Drawing #: SL.PS4.W                              AII PS4 Cases must have 2" PS4                                                            8/9/2017
                                                   Sticker                                     CSR: pswisher
 Graphics ID: 3002353-AC
 Barcode: NBC

        r   s.-   -   . a     ra-z   er              +,   _           r                   ,            .} r               .'            ,.~ ,c..            ,••.. _.f , ;: ^    n'*
   Prepress Narratn►e:                                                          _ jr y`                                                i:                          t'.2 ~•rir}41 ~'
                                                                                                                                                            .b-L +Li.'a.:i            7


  ~ No sample available for some items. Pull lasers, run to standard density
                                                          ,~                                                           k ..         - ~,'`           - Yf                 -           ^Y•

 P.roduct~on aQuan_tit~esr                                            ., '                                                               F . ~. ; ~~~.~:r:. ' ; ~ . •
JobLine# ItemCode                                                    Job Qty                    JobLine# ItemCode                                                                Job Qty
   1     87359206US                                                    46,200                       2     134DL 054400-870                                                         31,518

       n; ,Mater~al an d`Print Sheets
~Layd`ow
F.I - Combo 23.125x38-3WS
6 x A PS4.W-87359206US                                                                4 x B SL.PS4.W-B4DL 054400-870
                                                                               Substrate                                        Sheet Size                                     Cut to Size
                                                                               PAPGTX80NATURE                                  23.13 x 38.00                              23.13 x 38.00


 Produ~ct~on~Narratiu~:
   Files samples are required for the following lots:


   Call of Duty Advanced Warfare #87359206US


 . }. ..t,..4:
                  ~or ind~u~tlual form layout refe'r
                      ..t*'...-e.i"' _          ..4.0.-. . t.

F1 - Combo 23.125x38-3WS                                                        Size: 23.1250 x 38.0000                        80# Nature G/oss Text
1*illaterial: PAPGTX80NATURE                                                 Method: Perfector
 Front                INK-4CP-CV-NO                                 LO-Heidelberg 840A Perf                                                                                       Sheets
 Front                INK-PRO-K-CONV                                LO-Heidelberg 840A Perf
                                                                                                                                 Front                              Input: 8,860
                                                                                                                                                                   Output: 7,970
        Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 121 of 177 687250
                                                                                PageID #:Page
                                                                                           1261 of 3

2 59 lO1PM                II IIIIIIIIIIIIIIIIIIIIIII III    JOB INSTRUCTIONS
                          687250                             MPS Louisville (002)
                                                                                                                  ~<
 Job:                     687250 - HOT! Missed order - DVD Wrap combo                          Estimate:      jv H8640 0\
Customer:                 COMBO                                                                Required:
WI Status:                COMPL                                                                 Planner:                    dwyatt
 Item Code / Data                        Item Description       Quantity               Key Data             Ship AddreU __,-

                              GR12: DRAGON BALLSUPER                             S/O#: 1128597             Technicolor-Holmes
 2079561                                                                                                   4155 East Holmes Road
                              PART 2 DVD Wrap                                    PO#: 2700327061
 Universal Home Video (DVD) EPP #981661                      Order:   30,200                               Memphis, TN 38118
                                                                                Ready: 8/7/2017            FN03796WR
 Final Size: 10.7500 x 7.1880 4CP / 4CP                      MAX:     33,220
 New                          80# GLOSS TXT 4 1LO            SR #: 1400190               In-Plant:

 Drawing #: DVD.W                                                                        8/8/2017
                                                VD             CSR: nrobinson
 Graphics ID: WP-03796
Barcode: 704400037962

                             DVD S5 MAGNUM, P.I                                  S/O#: 1131141             Technicolor HES
 2028432                                                                                                   461 Rood Rd, SuiteA
                             DVD Straight Corner Insert      Order:              PO#: 2700327902
Universal Home Video (DVD) Flat: 10.7343 x 7.1875                      5,000                               Calexico, CA 92231
                                                                                Ready: 8/9/2017            UN12028432
Final Size: 10.7500 x 7.1875 80# 10% PCW                     MAX:      5,500
                             4CP / 4CP                       SR #: 1403360               In-Plant:
Repeat NO Change
                             JMS892643
Drawing #: DVD.W                                                                        8/14/2017
                                                               CSR: kstone7
Graphics ID: 2028432
B arco de: 025192196614

                             DVD S1 MAGNUM P.I.                                  S/O#: 1131142             Technicolor HES
2021078                                                                                                    461 Rood Rd, SuiteA
                             DVD Straight Corner Insert      Order:              PO#: 2700327902
Universal Home Video (DVD) Flat: 10.75 x 7.1875                        5,000                               Calexico, CA 92231
                                                                                Ready: 8/9/2017            UN12021078
Final Size: 10.7500 x 7.1875 80# C2S TEXT                    MAX:     5,500
                             4CP / 4CP                       SR #: 1403361               In-Plant:
Repeat NO Change
                             JMS: 896416
Drawing #: DVD.W                                                                       8/14/2017
                                                               CSR: kstone7
Graphics ID: 2021078
B arco de: 025192115134

                             DVD S4 MURDER, SHE WROTE                            S/O#: 1131144             Technicolor HES
2028678                                                                                                    461 Rood Rd, SuiteA
                             DVD Straight Cornerwrap  order:                     PO#: 2700327902
Universal Home Video (DVD) g0# GLOSS TEXT                       5,000                                      Calexico, CA 92231
                                                                                Ready: 8/9/2017            UN12028678
Final Size: 10.7500 x 7.1870 4CP / 4CP                MAX:      5,500
                             JMS# 957938              SR #: 1403363                      In-Plant:
Repeat NO Change
Drawing #: DVD.W                                                                  1    8/14/2017
                                                              CSR: kstone7
Graphics ID: 2028678
B arcode: 025192208515
                             RODNEY CARRINGTON LIVE AT                           S/O#: 1123325             SONY DADC
447759A WR01                                                                                               DOCK DOORS 121-127
                             THE MAJESTIC               Order:    1,500          PO#: 1034098
Universal Music Entertainmei DVD Straight Corner Insert                                                    1800 N FRUITRIDGEAVE
                                                                                Ready: 8/10/2017           TERRE HAUTE, IN 47804
Final Size: 10.7500 x 7.1875 80# C2S TEXT               MAX:      1,545
                                                                                                           Dvss 922460-326
                             4CP / 4CP                  SR #: 1394067                    In-Plant:
Repeat NO Change
                             JMS# 984365
Drawing #: ID.1.SC                                                                     8/11/2017
                                        RUN TO STDS           CSR: fspall
Graphics ID: 724354477591
Barcode: NBC



  No sample available for some items. Pull lasers, run to standard density
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 122 of 177 687256
                                                                              PageID #:Page
                                                                                        127 1 of 3

            M             YIIII~I~nVYIIVIIIInI                         JOB INSTRUCTIONS
                                                                           MPS Louisville (002)
                          687256
 rob:                     687256 - HOT! Missed order Blu Ray wrap combo                                                Estimate:    '~ 4                       1 82
 Customer:                COMBO                                                                                        Required:                               ~
 WI Status:               COMPL                                                                                         Planner: ~~                           wyatt
 Item Code / Data                            Item Description                 Quantity                   Key Data                              i Addres

                                             GR12: DRAGON BALLSUPER                                 S/O#: 1128595                       Technicolor-Holmes
 2079565                                                                                                                                4155 East Holmes Road
                              PART 2 BD Wra p                                                    PO#: 2700327061
 Universal Home Video (DVDJ EPP #981668                                    Order:    43,000                                             Mem          38118
                                                                                                Ready: 8/7/2017                         FN0379'7WR
 Final Size: 10.5310 x 5.8590 4CP / 4CP                                     MAX:    47,300
                                             80# GLOSS TEXT                SR #: 1400188                        In-Plant:
 New
 Drawing #: BD.W                                                       ~                                   8/8/2017
                                                                             CSR: nrobinson
 Gra hics ID: WP-03797
 Barcode:704400037979         ~
                              BD WATER WATERS THE WALL                                          S/O#: 1131145                          Technicolor-Holmes
 2052890                                                                                                                               4155 East Holmes Road
                              Strai ht Corner Wra                                               PO#: 2700327902
 Universal Home Video (DVDJ Flat: g10.5312 x 5.8593
                                                  p    Order:    5 000                                                                 Mem his, TN 38118
                                                                  ~                            Ready: 8/9/2017                         UNI2o52890
 Final Size: 10.5312 x 5.8593 80# Gloss Text           MAX:      5,500
                              4CP / 4CP                SR #: 1403364                                            In-Plant:
 Repeat NO Change
 Drawing #: BD.W                         BD'W#892373
                                         JMS                                                              8/10/2017
                                                                             CSR: kstone7
Graphics ID: 2052890
Barcode:025192329098

                           DANTE'S PEAK                                                             S/0#: 1131343                      Technicolor -Holmes
2017172                                                                                                                                4155 East Holmes Road
                           Bluray Straight Corner wrap                     Order:                   PO#: 2700327895
Universal Home Video (DVD) 80# Gloss Text                                            5,000                                             Memphis, TN 38118
                                                                                               Ready: 8/9/2017                         UNI
Final Size: 10.5310 x 5.8590             4CP / 0_                          MAX:      5,500
                                         JMS: -984361                      SR #: 1403626                    In-Plant:
Repeat NO Change
                                         Run to standard
Drawing #: BD.W                                                                                          8/10/2017
                                                                             CSR: kstone7
Graphics ID: 2017172
B arco de: 025192072949

                                         Dante's Peak & Daylight                                S/O#: 1131358                          Technicolor -Holmes
2027276                                                                                                                                4155 East Holmes Road
                           Biuray Straight Corner wrap                     order:    5,000          PO#: 2700327895
Universal Home Video (DVD) 80# Gloss Text                                                                                              Memphis, TN 38118
                                                                                               Ready: 8/9/2017                         U N 12027276
Final Size: 10.5310 x 5.8590             4CP / 0                           MAX:      5,500
                                         JMS: 984364                       SR #: 1403641
                                                                                                            In-Plant:
Repeat NO Change
                                         Run to standard
Drawing #: BD.W                                                                                          8/10/2017
                                                                             CSR: kstone7
Graphics ID: 2027276
B arcode: 025192193033

                                         GR12: SPACE PATROL LULUCO                              S/O#: 1131519                         Technicolor -Holmes
2078071                                                                                                                               4155 East Holmes Road
                                         COMPLETE SERIES COMBO BD order:            5,000       PO#: 2700327357
Universal Home Video (DVDJ WRAP                                                                                                       Memphis, TN 38118
                                                                                               Ready: 8/9/2017                        FN01405WR
Final Size: 10.5310 x 5.8590             80# 10% PCW                       MAX:     5,500
                                         4CP / 4CP                         SR #: 1403813                    In-Plant:
New
                                         JMS #981238
Drawing #: BD_W                                                                                          8/10/2017
                                         PROOF PROVIDED
                                                                            CSR: nrobinson
Graphics ID: WP-01405
B arcode: 704400014055

       +.       _   .r    a   .,+. s ;   ,       .                 _   •                   ~           =•,• ~       ~,- .r-r_. .,.~r.,v.....              .    .
Prepress Narratiue:                                                                            :.      :; .~..:,._~:~:.;:~E: ~~;:~;.:
  No sample available for some items. Pull lasers, run to standard density
          Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 123 of 177 687238
                                                                                 PageID #:Page
                                                                                           1281 of 2

 2 830PM
                                IIIIIIIIIIIIIIIIIIIIIIIIIIII                                JOB INSTRUCTIONS
                                687238                                                             MPS Louisville (002)                                                                          ~

  Job:                          687238 - HOTI Missed order XOne and Blu Ray                                                                                      Estimate:
  Customer:                     COMBO                                                                                                                            Required:
  WI Status:                    COMPL                                                                                                                             Planner:                          dwyatt
   Item Code / Data                           Item Description                                            Quantity                              Key Data                     Ship A          ress

                                              COD ADVANCED WARFARE                                                                    S/O#: 1129938                          Technicolor Home
   87363207US                                                                                                                                                                Entertainment Services
                                              XBOXONE- USATODAY                                                                       PO#: 181398
   Activision                                                                                          Order:       . 38,000                                                 437 Sanford Rd
                                              CSS #329137-1                                                                          Ready: 8/10/2017                        LaVergne, TN 37086
   Final Size: 10.5470 x 5.8280               EPP #                                                    MAX:            39,900
                                              80# GLOSS TEXT                                                                                         In-Plant:
   Repeat NO Change                                                                                    SR #: 1401950
  Drawing #: XOne.W                           4CP / °                                                                                               8/11/2017
                                                                                                         CSR: sjackso
  Granhics ID: 87363207US ~


                               ** KING KONG — ULTIMATE                                                                                S/O#: 1131137                          Technicolor HES
  2069592                                                                                                                                                                    461 Rood Rd, SuiteA
                               EDITION                                                                                                PO#: 2700327902
  Universal Home Video (DVD) Bluray Straight Corner wrap                                           Order:              10,000                                                Calexico, CA 92231
                                                                                                                                     Ready: 8/9/2017                         UN12069592
  Final Size: 10.5310 x 5.8590 80# Gloss Text                                                          M:
                                                                                                       ~               11,000
                               4CP / 0        r                                                                                                      In-Plant:
  Repeat NO Change                                                                                SR : i403356
                               JMS: 954379                                                       ~
  Drawing #: BD.W                                                                                                                                8/14/2017
                               Proof supplied     ~
                                                                       ~                                C: kstone7
  Graphics ID: 2069592
  B arcode: 191329002926


 ,,.tis_~.~..., ...~,<.m t.~.r._ .,.r..<,~ _'_ ., : . , . . .. . . -~. . .. .. ..~. . ~.,._. . ,        ,~., .... . .. ,.:~...                           ,,,'•
      No sample available for some items. Pull lasers, run to standard density
     is , s ' '       r •r',.       :            ~       t;    ..                          , .     .                                                             .                                   .
~Production~ Quantities_? , ,
JobLine# ItemCode                                                    Job Qty                             JobLine# ItemCode                                                          Job Qty
      1          87363207US                                             39,900                                     2             2069592                                                11,000

                           ~    _          ~_rrr.        .r~`~~_           . .     ... ,     ~               • .        .           . . •      -.          .         .         .,   ,
 LUyuuwn; IrliliuIliil iliitl t'rliii bIICClS

F1 =- Combo
9 x A Xone. W-87363207US                                                                   3 x B BD. W-2069592
                                                                                 Substrate                                                  Sheet Size                        Cut to Size
                                                                                 PAPGTX80NATURE                                        23.13 x 38.00                         23.13 x 38.00


  Production Narrafiue:
    Files samples are required for the following iots:

    Call of Duty Warfare #87363207US


Press For indiuidual form layout -s refor to l
F1 - Combo                                                                        Size: 23.1250 x 38.0000                              80# Nature G/oss Text
Materia#: PAPGTX80NATURE                                                    Method: Sheetwise
 Front            INK-4CP-CV-NO                                     LO-Heidelberg 640H w/ AQ "A"                                                                                    Sheets

                                                                                                                                            Front                         Input: 5,245
                                                                                                                                                                         Output: 4,507
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 124 of 177 PageID #: 129


 Mary Leenerts

From:                                        Mary Leenerts
Sent:                                        Saturday, August 19, 2017 12:08 PM
To:                                          Beth McShane; Freida Spall; Shawn Bridwell
Cc:                                          Patty Bitzer; LO EPP; LO Press Leads
Subject:                                     RE: Universal SO 1136845 job 691604 on hold for stock question



 Previous jobs has always run 100# throughout Beth


From: Beth McShane
Sent: Saturday, August 19, 2017 11:02 AM
To: Freida Spall; Shawn Bridwell
Cc: Patty Bitzer; Mary Leenerts; LO EPP; LO Press Leads
Subject: Universal SO 1136845 job 691604 on hold for stock question

HI Freida and Shawn,

Repeat SO 1136845 job 691604 for 3145499742BK01 Abba B32 1,545 shippng to Olyphant fed in with 100#
throughout. When I looked in the system there shows only 1 tray. I believe this will mic .0736. Max for standard jewel
case is .059. Should the text stock be changed to 60# C2S? Ship date of 8/22. Job will be on hold until we hear back.

Thanks,

Beth
                                                                                      qm                        JCt
Beth McShane
Production Planning Manager
OfFce:502-636-8562
Cell: 812-987-6422
                                                                                                                    .
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new email address is beth.mcshane@westrock-mps.com


                                                                                                                 aoi J  4-'




                                                                                            asnai~c^uPe ~~7~



                                                                                                              EXHIBIT
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 125 of 177 PageID #: 130


 Beth McShane

From:                                       Beth McShane
Sent:                                       Saturday, August 19, 2017 11:02 AM
To:                                         Freida Spall; Shawn Bridwell
Cc:                                         Patty Bitzer; Mary Leenerts; LO EPP; LO Press Leads
Subject:                                    Universal SO 1136845 job 691604 on hold for stock question



HI Freida and Shawn,

Repeat S01136845 job 691604 for 3145499742BK01 Abba B32 1,545 shippng to Olyphant fed in with 100#
throughout. When I looked in the system there shows only 1 tray. I believe this will mic .0736. Max for standard jewel
case is .059. Should the text stock be changed to 60# C2S? Ship date of 8/22. Job will be on hold until we hear back.

Thanks,

Beth




Beth McShane
                                                                                                 qias
Production Planning Manager
Office: 502-636-8562                                                                                                     l~
Cell: 812-987-6422
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new email address is beth.mcshane(awestrock-mps.com
      .                                                ~
            Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 126 of 177 PageID #: 131
                                                                                                                                                                         691604         Page 1 of 3
                                IIII~IIIIIIIIIIIIIIIIIIIIIII                                     JOB INSTRUCTIONS
                                691604                                                               MPS Louisville (002)
   Job:              691604 - CD BOOKS rev1 date                                                                                                 Estimate:         L60060/001
   Customer:         Universal Music Entertainment-W                                                                                            Required:
   WI Status:        CLOSED                                                                                                                       Planner:          mleenerts
    Item Code I Data         Item Description                                                           Quantity                          Key Data         Ship Address
                                 ABBA DEFINITVE COLLECTION                                                                          S/O#: 1136845                     Technicolor Home
    3145499742BK01                                                                                                                                                    Ente rtainment
                                 CD 32 Page Booklet                                                                                 PO#: 1036212
    Universal Music Entertainmei Flaf: 9.5 x 4.7187        Order:                                                   1,500                                             1400 East Lackawanna
                                                                                                                                    Cust                              Avenue
   F.inal Size: 4.7500 x 4.7187                   Finished: 4.75 x 4.7187                             MAX:          1,545           Order: 8/15/2017
                                                                                                                                                                      Olyphant, PA 18448
                                                  4Pg Cover 90# C2S TEXT 4CP /                       SR #: 1409650                 Ready: 8/24/2017                   A9.4.3145499742.Z
    Repeat NO Change
    Drawing #: BC.032.0                                                                                                                            In-Plant:
                                                  28Pg Text 90# C2S TEXT 4CP /
                                                                                                     CSR: fspall
   Gra~hics ID: 3145499742_BK 4CP                                                                                                              8/28/201 7
                                                  JMS# 942095

                                                  BOOK IS OK TO RUN ALL ON
                                                  #100 .
   Barcode: NBC
                                             1
                                THE BEST OF RACHMANINOFF                                                                            S/0#: 1138201                     Technicolor Home
   4383832 BK01                                                                                                                                                       Entertainment
                                CD 8 Page Booklet              Order:                                               1,000           PO#: 1036472
   Universal Music Entertainmei Flat: 9.5 x 4.7187 / Finished:                                                                                                        1400 East Lackawanna
                                                                                                                                    Cust                              Avenue
   Final Size: 4.7500 x 4.7187                    4.75 x 4.7187                                       MAX:          1,030           Order: 8/17/2017
                                                                                                                                                                      Olyphant, PA 18448
                                                  4Pg Cover 90# C2S TEXT 4CP SR #: 1411616                                         Ready: 8/24/2017                   A9.4.4383832.Z
   Repeat NO Change
   Drawing #: BC.008.0                            /4Pg
                                                   K Text 60# C2S TEXT K/ K                                                                      In-Plant:
                                                  JMS# 909187                                        CSR: fspall                               8/2812017
   Gra~hics ID: 4383832
                                                  RUN TO STANDARD
   Barcode: NBC               -~
                                                                                                                                    S/O#: 1138198                     Technicolor Home
   4337022 BK02                 SHOTAKOVICH / JAZZ MUSIC
                                                                                                                                                                      EnterEainment
                                CHAILLY                                                              Order:         1,700           PO#: 1036471                      1400 East Lackawanna
   Universal Music Entertainmei CD 8 Page Booklet                                                                                   Cust                              Avenue
   Final Size: 4.7500 x 4.7187                    Flat: 4.718 x 4.75 4Pg Cover                       MAX:           1,751           Order: 8/17/2017
                                                                                                                                                                      Olyphant, PA 18448
                                                  90# C2S TEXT                                                                     Ready: 8/24/2017                   A9.4.43370222
   Repeat NO Change                                                            SR#:1411613
                                                  4CP / 4CP
   Drawing #: BC.008.0                            4Pg Text <> 90# C2S TEXT 4CP                                                                   In-Plant:
                                                  / 4CP                                              CSR: fspall                               8/2812017
  Grauhics ID: 4337022
                                                  JMS#986700

                                                  RUN TO STDS
  Barcode: NBC




JobLine# ItemCode                                                     Job Qty                           JobLine# ItemCode                                                  Job Qty
       1        3145499742BK01                                             1,545                                2         4383832 BK01                                          1,030
       3        4337022 BK02                                               1,751
                       -'"'+wi.=~tie
                    •--ca                .a+-3~                •i-'~;Cz-c.:n-~-'~i       ~Y+     ~    -~ - -.        ..:.t —   .          '<       -              -Fr   -3.•- r. 1-tM';
                                    l and~Pr~n Sh~pepy                 ~Ct«t
                                                                                        ~T-~ }                        ~        p
                                                                                                                                       ,,~~?~~d ~~~~
                             ~.a                   ~   W           4~~~                   ~"`~r'~                    ~                   ;~ > .        ...`;s~- ,Ss


FORM 1
2 x A- 1 ST 8P 8 PAGE SIG                                                                      2 x A- 2ND 8P 8 PAGE SIG
2 x A- 3RD 8P 8 PAGE SIG
                                                                                     Substrate                                        Sheet Size                         Cut to Size
                                                                                     PAPGTX100NATURE                                21.00 x 31.50                       21.00 x 31.50
------------------------------------------------------------------ ---- -------------------------------------------- --------------------------------------------------------------------------------
FORM 2
2 x A- 4TH 8PG 8 PAGE SIG                                                                      2 x B- 8PG 8 PAGE SIG
2 x C- 8PG 8 PAGE SIG
                                                                                     Substrate                                        Sheet Size                         Cut to Size
           Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 127 of 177 PageID #: 132
                                                                                                               691604           Page 2 of 3
   ;                                                    PAPGTX100NATURE              21.00 x 31.50              21.00 x 31.50




       •      pull 25 file room• -



FORM 1                                                  Size: 21.0000 x 31.5000      100# Nature G/oss Text
1Vlaterial: PAPGTX100NATURE                         Method: Perfector
 Front      1NK-4CP-CV-NO                      LO-Heidelberg 8C X1,105                                              Sheets
 Front      INK-4CP-CV-NO                      LO-Heidelberg 8C XL105
                                                                                       Front                  Input: 1;982
                                                                                                             Output: 1,285




FORM 2                                                  Size: 21.0000 x 31.5000      100# Nature Gloss Text
Material: PAPGTX100NATURE                           Method: Perfector
 Front    INK-4CP-CV-NO                        LO-Heidelberg 8C XL105                                               Sheets
 Front    INK-4CP-CV-NO                        LO-Heidelberg 8C XL105
                                                                                       Front                  Input: 2,102
                                                                                                             Output: 1,396




3145499742BK01
             products per outer    850
               outers per pallet   35                       Qty       Material             Description
                                                             2        C0R6CELLB5X          Six Cell Liner Box
                                                             2        PAL04                42" x 42" Grade B Flush Pal
4383832 BK01
             products per outer    850
               outers per pallet   35                       Qty       Material            Description
                                                             2        COR6CELLB6X         Six Cell Liner Box
                                                             2        PAL04               42" x 42" Grade B Flush Pal
4337022 BK02
             products per outer    850
               outers per pallet   35                       Qty       Material            Description
                                                             3        COR6CELLB5X         Six Cell Liner Box
                                                             3        PAL04               42" x 42" Grade B Flush Pal


Labor Steps
Component                          Step   Description                  W/C              Input        Scrap    Output             Time
Pre-press Total                    1130 LO-Mac Imposition               L0101MP0                                                  1.00
Pre-press Total                    1230 LO-Mac Rip                      L010MACR                                                  1.70

FORM 1                             2130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                0.53

FORM 1                             2230 LO-Heidelberg 8C XL105          L0208XL1          600          600                        0.50

FORM 1                             2250 LO-Heidelberg 8C XL105          L0208XL1         1,382         97      1,285              0.50
FORM 1                             2330 LO-Polar Cutter 1               L030CTP1          50           50                         0.33
FORM 1                             2350 LO-Polar Cutter 1               L030CTP1         1,235          7      1,228              0.25

FORM 2                             3130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                0.53

FORM 2                             3230 LO-Heidelberg 8C XL105            L0208XL1        600          600                        0.50

FORM 2                             3250 LO-Heidelberg 8C XL105          L0208XL1         1,502         106     1,396              0.50
        Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 128 of 177 PageID #: 133
                                                                                     691604   Page 3 of 3
  FC=RM 2                  3330 LO-Polar Cutter 1           L030CTP1    50     50                0.33
  FORM 2                   3350 LO-Polar Cutter 1           L030CTP1   1,346    7    1,339       0.25
  A-1ST 8P                 4130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  A- 1ST 8P                4150 LO-MBO 30" Folder 1         L030FDM1   2,056   62    1,994       0.33
  A- 2ND 8P                5130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  A- 2ND 8P                5150 LO-MBO 30" Folder 1         L030FDM1   2,056   62    1,994       0.33
  A- 3RD 8P                6130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  A- 3RD 8P                6150 LO-MBO 30" Folder 1         L030FDM1   2,056   62    1,994       0.33
  B- 8PG                   7130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  B- 8PG                   7150 LO-MBO 30" Folder 1         L030FDM1   1,508   46    1,462       0.33
  C- 8PG                   8130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  C- 8PG                   8150 LO-MBO 30" Folder 1         L030FDM1   2,278   70    2,208       0.33
  A- 4TH 8PG               9130 LO-MBO 30" Folder 1         L030FDM1   400     400               0.33
  A- 4TH 8PG               9150 LO-MBO 30" Folder 1         L030FDM1   2,056   62    1,994       0.33
  a- book                 10130 LO-Muller Stitcher Bravo+   L030SSBA   200     200               1.10
  a- book                 10150 LO-Muller Stitcher Bravo+   L030SSBA   797     24     773        0.16
  b- book                 11130 LO-Muller Stitcher Bravo+   L030SSBA   200     200               0.50
  b- book                 11150 LO-Muller Stitcher Bravo+   L030SSBA   531     16     515        0.11
  c- book                 12130 LO-Muller Stitcher Bravo+   L030SSBA   200     200               0.50
  c- book                 12150 LO-Muller Stitcher Bravo+   L030SSBA   904     28     876        0.18




JobTicket (3/16)
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 129 of 177 PageID #: 134


 Mary Leenerts

From:                                        Mary Leenerts
Sent:                                        Thursday, August 24, 201712:07 PM
To:                                          Beth McShane
Cc:                                          Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; Nancy
                                             Whitlock; Pam Herman; Patty Bitzer; Tim Graham; Bob Gilland
Subject:                                     RE: plan work for Lansing to print this weekend

                                                                                               c,ri.o dq.o
Could you be more specific please?
What kind of work?
                                                                                                      1nf4vj'lx'     -/o


What ship dates?
What Sheet size? I assume they will supply their own stock from their own Whs.
When will sheets be back?

Thanks


From: Beth McShane                                                                                     v
Sent: Thursday, August 24, 2017 12:03 PM
To: Mary Leenerts
Cc: Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; Mary Leenerts; Nancy Whitlock; Pam
Herman; Patty Bitzer; Tim Graham; Bob Gilland
Subject: plan work for Lansing to print this weekend

Mary,

We need you to plan 15 — 20 hours of 6/c work for Lansing to print this weekend. Bob suggests 4/0, 5/0, 6/0 forms.

Thanks,

Beth

Beth McShane
Production Planning Manager
Office:502-636-8562
Cell: 812-987-6422
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new email address is beth.mcshaneCc@westrock-mps.com




                                                                       1
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 130 of 177 PageID #: 135


 Mary Leenerts

From:                                        Mary Leenerts
Sent:                                        Tuesday, August 29, 2017 5:39 PM
To:                                          Beth McShane
Subject:                                     RE: 694699 and 694706 on plating hold



Beth,
The planner will essentially have to recreate the wheel on these combos if they were entered in Phoenix to get them to
run as std layouts.

You might consider letting these run as is. I'm pretty sure we will have plenty more jobs to farm out besides these two
totaling 5 hours.

Behind the scenes in pecas is a nightmare


From: Beth McShane
Sent: Tuesday, August 29, 2017 5:28 PM
To: LO EPP
Cc: LO Estimators and Planners; LO Press Leads; Benita Wilson; Bob Gilland
Subject: 694699 and 694706 on plating hold


0
Please place 694699 and 694706 on plating hold. They may go to an outside vendor.

Thanks,

Beth


Beth McShane
Production Planning Manager
Office:502-636-8562
Cell: 812-987-6422
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new emaii address is .beth.mcsl)ane@westrock-mps.com




                                                                       1
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 131 of 177 PageID #: 136


 Mary Leenerts

From:                                       Beth McShane
Sent:                                       Wednesday, August 30, 2017 12:43 PM
To:                                         LO EPP
Cc:                                         LO Estimators and Planners; LO Press Leads; Benita Wilson; Bob Gilland
Subject:                                    RE: 694699 and 694706 on plating hold



Please take both jobs off printing hold. Neitherjob will be outsourced.


From: Beth McShane
Sent: Tuesday, August 29, 2017 5:28 PM
To: LO EPP
Cc: LO Estimators and Planners; LO Press Leads; Benita Wilson; Bob Gillcind
Subject: 694699 and 694706 on plating hold

m

Please place 694699 and 694706 on plating hold. They may go to an outside vendor.

Thanks,
                                                                                                             "vtk'--T
Beth


Beth McShane
Production Planning Manager
OfFice: 502-636-8562
Cell: 812-987-6422
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new emaiE address is beth.mcshane@westrock-mps.com




                                                                     1
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 132 of 177 PageID #: 137


 Mary Leenerts

To:                               Dave Wyatt
Subject:                          FW: 710169 -Sony Item B size. Need revised layout
                                                                                                       a_~'         ~
The Bo was in her office when she floated in late today. She had this size revision waiting for her to wor
                                                                                                        vk o& was
finished @ 5:05pm. Has not yet picked up a combo to work as of yet @ 5:12pm.
Nice work ifyou can get it.                                                          A'_I I

From: Pam Herman
Sent: Wednesday, October 11, 201 5:05 PM
To: Robert Mcgee; Pat Swisher; Jus ' Popp• annan Long; LO Orders; LO EPP; LO Estimators and Planners; LO Press
Leads; Mike Marzian; Steve Wolfe; Doug Johnson; Mike Ellingsworth
Subject: RE: 710169 -Sony Item B size. Need revised layout

Layout has been corrected for Lot B size. Ready to go back to EPP.




From: Robert Mcgee
Sent: Wednesday, October 11, 2017 4:45 AM ~
To: Pat Swisher; Justin Popp; Shannan Long; LO Orders; 1-0 EPP; LO Estimators and Planners; LO Press Leads; Mike
Marzian; Steve Wolfe; Doug Johnson; Mike Ellingsworth
Subject: 710169 -Sony Item B size. Need revised layout

DVSS7287680-327 - Human Nature 8 pg BK
S/0 1167899
JMS 993974

On the ticket, Under the Item Description it has the size as 4.75x7.3125 which matches the files.
Under the item code/data, it has the size as 4.875x7.3125. S/0 has both sizes also. Layout was made
to 4.875x7.3125. It will need to be corrected to the correct size for item B.

Job on hold in EPP            :
                              ,

Robert McGee
3rd Shift Prepress Lead
1703 South Brook St.
Louisville KY 40208
502-636-8557
Robert.Mcgee@Westrock-MPS.com




                                                                                                   EXHIBIT '
                                                                                                        //
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 133 of 177 PageID #: 138
                                                             o~ ~rx n
 Mary Leenerts

 From:                              Patty Bitzer
 Sent:                              Thursday, October 12, 2017 11:30 AM
 To:                                Mary Leenerts
 Subject:                           RE. EA job - do NOT plan for Serial 3
                                                                                 UV
 Per Rick: we will try to save some of this job but this will be a big rework please         all n   t     now t      ~..
     _     _      __        -- ---- ---- --           -- -- - ----- - —                _~~\~               ,n
 From: Mary Leenerts
 Sent: Thursday, October 12, 2017 11:26 AM
 To: Patty Bitzer
 Subject: RE: EA job - do NOT plan for Serial 3                                        ~                      ~
                                                                                                                J~
 I must have seen the qty & not the customer & just went into Automatic SERIAL 3 mode. Planner should haVe caught
 me. DAMN IT!
 Will they be able to salvage or will there be a rework?
                                                                          ,.~_ _ __;
                                                                                  ,    ~ _               ~~.__.._•..-,~.
From: Patty Bitzer
Sent: Thursday, October 12, 2017 10:09 AM
To: Dave Wyatt; LO Estimators and Planners
Subject: RE: EA job - do NOT plari for Serial 3            ~
                                                           Z3
                                                           ~~~Q      ~ ~UJ-
One got through. Therefore, worth the reminder.            `"~                                                       ~L/
                                                                     r                   L

Thank you


From: Dave Wyatt
Sent: Thursday, October 12, 2017 10:08 AM                                                                 V
To: Patty Bitzer; LO Estimators and Planners
Subject: RE: EA job - do NOT plan for Serial 3

AII planners_were made aware of this rule and instructed to change the job plan prior to planning self-combo
items/orders

From: Patty Bitzer
Sent: Thursday, October 12, 2017 10:03 AM
To: LO Estimators and Planners
Subject: FW: EA job - do NOT plan for Serial 3

H i,
Just a reminder that EA cannot be pla-nned for Serial 3

Thank you,
Patty


From: Rick Spears
Sent: Thursday, October 12, 2017 9:59 AM
To: Beth McShane; Patty Bitzer
Cc: Jackie Robinson; Terry Hesketh; Bob Gilland                                                          EXHIBIT
Subject: E A job "
                                                              i                                           /
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 134 of 177 PageID #: 139


We have a E A job for 354,000 pc. That was layout 18 up we cannot serial E A on 18up we will try to save some of this job
but this will be a big rework please get with all and let them know this.

Note as of 6/12/17 my email wili be: Rick.Spears@westrock-mps.com


Rick Spears
Bindery Manager

Phone:               502-636-8521
Mobi le:             502-741-8144
Address:             1703 South Brook Street Louisville, KY 40208
www.multipkg.com



                     tv~            ~
                                     ~ ~r,     ~a..
          ~..+~                 f`~        ~~ ~_
    . ~, `,,•:       ~"   !C,.r'~a,~ ~'~:~_:..   ~

 7i;:; •      ,.;.
           •4::
                     Soluti-ons                              .


                     5oAW" tihat protect anu+ prarmote Me wvrld's 4rreat brands
               Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 135 of 177 709754
                                                                                      PageID #:Page
                                                                                                 1401 of 2
  10/12/2017
  9 50.39AM                     II IIIIIIIIIIIIIIIIIIIIIIIIII                         JOB INSTRUCTIONS
                                709754                                                    MPS Louisville (002)

    Job:                        709754 - PS4 SWBF II TROOPER DLC                                                                        Estimate:                        L8205 001.
    Customer:                   Electronic Arts                                                                                         Required:
  . WI Status:                  WIP                                                                                                      Planner: .                       dcroghan
  :.Item Code / Data:                         Item Description                               Quantity                       Key Data                      S h i p Addr

                                               PS4 SWBF 11 TROOPER DLC                                           S/O#: 1167242                           Sony DADC - TH
    3723101701 '                                                                                                                                         Dock Doors 122-126
                                               4.625 x 5.75                                                      PO#: 1100121108
   ;E/ectronicArts                                                                        Order:    354,000                                              1800 N. FruitridgeAvenue
                                               100# Gloss Text - 4cp / BLACK                                    Ready: 10/12/2017                        Terre Haute, IN 47804
      Firial Size: 4.6250 x 5.7500            SERIALIZES                                  MAX:      354,000
                                                                                                                                                         Eo5s-so2-o3s
 ;, New                                       COSTED CODES RECOVEREY                      SR #: 1447470
                                                                                                                                  In-Plant:
                                              REQUIRED
  ' Drawing #: insert                         Look Alike          JMS xxx                                                   10/16/2017
                                                                                            CSR: jpopp
      Graphics ID: 3723101701
 ~ Barcode: nbc


 (~' ,Prepress Narratiue:                                                 °                                     •                                                                           );
         'NEW ITEM
      t "RUN TO STANDARD DENSITY

      :'~ ~.MUST STAY HERE
          E.A. ITEM
      ,,x ,:, ...,, ~ z   ~s~-~. ,                      .                                                 . ,         •                       .                      .
~ ~Production''Quantities
JobLine# ItemCode                                                  Job Qty                  JobLine# ItemCode                                                Job Qty
           1       3723101701                                       354,000
  ,


  ~aydown;~Material aiid Print'Sneets   A'.




'F-1 3WS                                                                                                                                                                                J;
 T'$ z:F-1 3WSDVD-F2                                                                                                                                            "
                                                                              Substrate                              Sheet Size                            Cuf to Size
                                                                              PAPGTX100NATURE                       20.00 x 31.50                        20.00 x 31.50                  -
r..,...


~.;~P~ess - For indiuidual torm layout - refer to I                                                                                                                                     : ,f
~-1 3WS                                                                        Size: 20.0000 x 31.5000              100# Nature Gloss Text
;;7L,,;1R;yi;li;   PAPGTX100NATURE                                        Method:

  Front             INK-4CP-CV-NO                                LO-Heidelberg 8C XL105                                                                   Sheets                            _
; Front             INK-PRO-K-CONV                               LO-Heidelberg 8C XL105                                                                     --                              l
i.                                                                                                                    Front                        Input: 21,077                            {
~                                                                                                                                                 Output:20,067
z;
•Y,.;-,~                                                                                                                                           ..,                                  . i.
.. ..                       .          ;                                                                                                           ...           .           .     ..
                                                                                                                                                             +



4Labor Steps
'Zorimponent                                     Step       Description                       W/C                         Input         Scrap            Output            Time
 Pre-press Total                                  1130 LO-Mac Imposition                      L0101MP0                                                                      1.00
: Pre-press Total                                 1230 LO-Mac Rip                             L010MACR                                                                      1.10
 F-1 3WS                                          2130 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                           0.33
 F-1 3WS                                          2230 LO-Heidelberg 8C XL105                 L0208XL1                     600            600                               0.50
% F-1 3WS                                         2250 LO-Heidelberg 8C XL105                 L0208XL1                    20,477          410            20,067             1.58            I
!•,F-1 3WS                                        2330 LO-Serialization 3(sheet)              L030SER3                      50            50                                1.00 .11.
 F-1- 3WS                                         2350 LO-Serialization 3(sheet)              L030SER3                    20,017          201            19,816             4.50
j~-4-1• 3WS                                       2430 LO-Polar Cutter 1                      L030CTP1                      50            50                                0.50         "
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 136 of 177 PageID #: 141




       ~~                                         (~~/.~
       ~
    ~                             35~f P~ a



                                             ~
                                             ~
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 137 of 177 PageID #: 142
   ,---------~,`
                                                     ~~~p,~~
                                      ~ ~                      (~~/~             ®~ 1
   m Graham                                            ~ v' "
Frort~:-------                        Pat Swisher
Sent:                                 Wednesday, November 01, 2017.10:03 AM
To:                                   Vickie Bradley
Cc:                                   Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject:                              RE: Wrong Item Info_# 848280_Sony DADC



 Item size updated. Please reprint s/o 1178478, job 717436

-----Original Message-----
From: Vickie Bradley
Sent: Tuesday, October 31, 2017 7:05 PM
To: Pat Swisher
Cc: Shannan Long; Justin Popp; LO EPP
Subject: Wrong Item Info_# 848280^Sony DADC

Please update the flat size for the 8pg cover in Pecas for the following:

DIDP 144991-001 OUTKAST            BIG-...B01
                            , ... ------- _ .. - - DRE
                                                   ..._.. .._...PRESENTS
                                                                 ----    Graphics: 73008-26093-2 Barcode: NBC JMS# 848280.
Cover Flat size= 18.875 x 4.71875

BROOK Error - entered incorrectly in JM



'rhanks,
Vickie


                                                                                                    ~




                                                                                                    1,ja1 ~'e~,


                                                                I
        Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 138 of 177 PageID
                                                                                717436
                                                                                       #: 143
                                                                                          Page 1 of 6
10/31/2017
4:30:57PM                  JIIII'I'll+'llllllllllll'lll                       JOB INSTRUCTIONS
                                                                                MPS Louisv_ille (002)
                               71743 6
 Job:                         717436 - CD COMBO SERIAL INSERT                                                               Estimate:                    L91235/001
 Customer:                    COMBO                                                                                         Required:
 WI Status:                   WIP                                                                                            Planner:                        leene''
                                                                                                                                                                 rts
  Item Code / Data                       Item Description                          Quantity                     Key Data                  Ship Addre

                                         Outkast Big Boi & Dre Presents                                   S/O#. 1178478                  Sony DADC-TH
  DIDP 144991-001                                                                                                                        Dock Doors 122-126
                                         CD 20 Pag Boo let 8 Pag COver           rd r:      2,500         PO#: TH640133701001
  Sony DADC                                                               ~                                                              1800 N. Fruitridge Avenue
                                         Gate Fold                                                       Ready: 11/2/2017                Terre Haute, IN 47804
  Final Size: 4.7500 x 4.7180            Flat: 18.625 x 4.718 Finished:         MAX:        2,575
                                                                                                                                         7300826093281
                                         4.75 x 4.718                          SR P. 1461199                       In-Plant:
  Repeat NO Change
                                             Cover 100# C2S TEXT 4CP /
  Drawing #: BC.020.4G                                                                                           11/3/2017
                                         4CP
                                         12 Pg Text 60# C2S TEXT 4CP /           CSR: pswisher
 Graphics ID: 73008-26093-2
                                         4CP
                                         JMS : 848280
 Barcode: NBC

                                  Damian Marley -- 48pg CD Book                                          S/O#: 1173756                  ssis
 B002717802BK01                                                                                                                         145 Cane Creek Industrial
                                  Flat: 9.5 x 4.718 Finished: 4.75 x           Order:       3,000        PO#: 1041179
 Universal Music Entertainment -! 4 718                                                                                                 Park Rd.
                                                                                                        Ready: 11/2/2017                Suite 375
 Final Size: 4.7500 x 4.7180            4CP/4CP                                MAX:         3,090
                                                                                                                                        Fletcher, NC 28732
                                        Cover: 100# Gloss Text                 SR#:1455556                         In-Plant:
 New
                                        Body: 70# Gloss Text
 Drawing #: BK.CD.48                    JMS:#996254
                                                                                                                 11/6/2017
                                        Files Came in 10/19                      CSR: fspall
 Graohics ID: B002717802 BK
                                        Wamnet#80702-64557 Proofs sent
                                        for color and copy'
                                        This ships to Hendersonville Plant
                                        for fulfillment
 Barcode: NBC
                                                                                                                                        United Record Pressing
 8887501599111                          SHE & HIM -1 panel 2 pg CD                                       S/O#: 1178155
                                                                                                                                        LLC
                                        Serialized Insert                                                PO#: 6200241368
 Sony Music                                                                   Order,~       3,300                                       453 Allied Drive
                                        3.5 x 3.5                                                        Ready: 11/2/2017               Nashville, TN 37211
 Final Size: 3.5000 x 3.5000            100 # GIOSS TeXt - Cyan & BIaCk        MAX:         3,399
                                                                                                                                        8887501599111
                                        1/Side                                 SR #: 1460857
                                                                                                                  In-Plant:
 New
                                        GETS SERIALIZED
 Drawing #: CD.F2                       JMS 878956
                                                                                                                 11/3/2017
                                                                                CSR:     bcharleswood
 GraphicsID: 88875015991_I1
                                        run to sid if no proof provided
 Barcode: NBC
                                                                                                                                        Sony DADC - TH
 DIDX1069504-003                        Audioslave CD Tray Card                                          S/O#: 1178543
                                                                                                                                        Dock Doors 122-126
                                        100# GIOss TeXt - 4CP/4CP                                        PO#: TH640133714701
 Sony DADC                                                                    Order:       2,500                                        1800 N. Fruitridge Avenue
                                        JMS: 819742                                                     Ready: 11/2/2017                Terre Haute, IN 47804
 Final Size: 5.9060 x 4.6250                                                   MAX:        2,575
                                                                                                                                        888750364721-1
                                                                                                                  I n-Plant:
 Repeat NO Change                                                             SR #: 1461277
Drawing #: CD.TC.44                                                                                       1     11/3/2017
                                                                                CSR:     pswisher
Graphics ID: EK86968

B arcode: 888750364722
                                                                                                                                        Sony DADC - TH
DIDX 253792-003                        Sun's GH CD'7raycard                                              S/O#: 1178541
                                                                                                                                        Dock Doors 122-126
                                       100# C2S TEXT                                                     PO#: TH640133713801
SonyDADC                                                                      Order:       3,000                                        1800 N. FruitridgeAvenue
                                       YCK / 0                                                          Ready: 11/2/2017                Terre Haute, IN 47804
11na7 Size: 5.9060 x 4.6250            JMS# 877649                             MAX:        3,090
                                                                                                                                        88697502812L1
                                                                                                                  In-Plant:
Repeat NO Change                                                              SR#: 1461275
Drawing #: TC.1.0                                                                                               11/3/2017
                                                                                CSR: pswisher
GraphicsID: 07863660592

Barcode:886975058122
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 139 of 177 PageID #: 144
                                                                                                                                      Printed on:          I1/1/17 10:06:30AM
                  muld                                    Order Acknowledgement                                                                                 Page I of 2
                   a c- a gi r-i g                                                                                                                    N
                                                                                                                                                       .            304490
                  §o1utions                                                                                                                                [1640133701001
                                                                                                             tyrs'~.IW14~ P"Ve"If"!       'J~                     1178478
            MPS Kentucky (6704)
              1703 S. Brook St
            Louisville, KY 40208                                                                                                                                  10/27/17

                                                                                                                                                                    11/3/17

                                                                                                             Mmav~


  Sold To:                                                                                                        Deliver To:
  Sony DADC                                                                                                      Sony DADC - TH
  Attn: Accounts Payable                                                                                         Dock Doors 122-126
  1800 N Fruitridge Ave                                                                                          1800 N. Fruitridge Avenue
  Terre Haute, IN 47804                                                                                          Terre Haute, IN 47804


  Your Contact: COLLIER                                                                                          Our Contact:
                                                                                                      M.,
~r."I'VA   ~
           . Vv
                        Q
                        11TEPA D '
                                 q
                                 crip                                              j
                                                                                                     Mui,'                -m,,-'Phqe/Per~j
                                                                                                                                        7- V'l
                                                                                                                                            "~Ittwj.

Outstanding Qty           DIDP*144991-001                                                                                       0.49250 EACH                    1,231.25
   2,500 EACH
                                           .1111                              11111111
                            Graphics#                                Outkast Big Boi & Dre Presents
                            73008-26093-2                            CD 20 Page Booklet 8 Page Cover Gate Fold
                                                                     Flat: 18.875 x 4.718 Finished: 4.75 x 4.718
 SO Line#: I                Bareode:                                 8Pg Cover 100# C2S TEXT 4CP 4CP
                           NBC                                       12 Pg Text 60# C2S TEXT 4CP 4CP
                                                                     JMS: 848280

                                                                                                                                                N
                         Size:        4.7500 x 4.7180 x 0.0000
                                                                                                                                                v
                                     III IIIIIIIIIIIIIIIIII III I III x
                         Minor Prod:
                                                                                                                                                r—W
                                                                                                                                                  A
                         Item Type:           REN                                                                                               U\

                          CoatingslInks
                         Side      CoEiting Code                    PMS           Coating Colour        Film Ref


                                INK-4CP-CV-NO
                          2 fNK-4CP-CV-NO

                           Shipping Information
                           Ship Qty      Ship Display Address                            Ship Date   Est Arrival Date
                                 2,500 Sony DADC - TH                                   11/2/17             11/3/1 7
                                          Dock Doors 122-126
                                          1800 N. Fruitridge Avenue
                                          Terre Haute, IN 47804
                          Delivery Tenns                  Pre-Paid
                         --------------------------------------------------------------------------------------------------
                         Customer Item Ref.                 73008260932BI
                         Comments             PRC(.4925) UOM[EACH]
                         New/Repeat:          Repeat NO Change
                         Draw Number: BC.020AG
                         Over %: 3(2,575)             Under %: 0(2,500)               Unplanned Qty:                        0

                            Customer Samples Needed:


                         Estimate Code:
                         Wind Direction:           F- 0                   /B- 0
                         Master Estimate                        Material
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 140 of 177 PageID #: 145


 Mary Leenerts                                                                            ~

 From:                              Dave Wyatt
                                                                                        NO,
 Sent:                              Wednesday, November Ol, 20171:46 PM
 To:                                Pat Swisher; Steve Wolfe; Mary Leenerts; Vickie Bradley; LO Press Leads; Beth McShane;
                                    Doug Johnson
 Cc:                                Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
 Subject:                           RE: Wrong Item Info_# 848280_Sony DADC



 This is an old CSS item. The file is not built to the correct template for an 8 page gatefold cover Sample indicates that the
 covers were folded on the color break (for a standard gatefold folder) and the text was extended 1/32" to miss cutting
 off the panels

 I will get with Mark Collins and have them follow the sample from the CSS file

 OK to proceed
                                                                                                    1
                                                                                                     ,i
                                                                                                                   03
-----Original Message-----                                                     .~, Q✓~        ~
From: Dave Wyatt
Sent: Wednesday, November 01, 2017 1:18 PM
To: Pat Swisher; Steve Wolfe; Mary Leenerts; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long;-Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info # 848280_Sony DADC

If may interject, the file size should have been set to 18.5625 x 4.71875

This would have put the cover 1/32" smaller than the book and allow for the gatefold pages to be folded in to the spine

Panel sizes would be:

            BC          FC
4.5625 / 4.71875 / 4.71875 / 4.5625

We probably need to take a look at either a laser (if not printed) to adjust the folds to or the press sheet (if printed) to
see if the bindery can salvage the covers



-----Original Message-----
From: Pat Swisher
Sent: Wednesday, November 01, 2017 1:10 PM
To: Steve Wolfe; Mary Leenerts; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC

That is what is on the item.

-----Original Message-----
From: Steve Wolfe
Sent: Wednesday, November 01, 2017 1:07 PM
To: Pat Swisher; Mary Leenerts; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 141 of 177 PageID #: 146

 Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
 Subject: RE: Wrong Item Info_# 848280_Sony DADC

 The Cover File is 18.875 X 4.718




 Steve Wolfe
 Regional Prepress Manager

Address:
11703 South Brook St. I Louisville I Kentucky 140208 T+1 502 636 8534 1 M+1 502 500 6598

steve.wolfe@westrock-mps.com

www.westrock-mps.com




-----Original Message-----
From: Pat Swisher
Sent: Wednesday, November 01, 201712:51 PM
To: Mary Leenerts; Steve Wolfe; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC
Importance: High

Please let me know the correct size for the cover and I will update. Thanks

-----Original Message-----
From: Mary Leenerts
Sent: Wednesday, November 01, 2017 12:48 PM
To: Steve Wolfe; Pat Swisher; Vickie Bradfey; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC

Forms 2, 3& 4 were not the issue today. They are ok to print. Form 1 is the issue & Pat needs to resolve the size issue.
Should not have been changed to the wrong size last night. Huh?

-----Original Message-----
From: Steve Wolfe
Sent: Wednesday, November 01, 201712:44 PM
To: Mary Leenerts; Pat Swisher; Vickie Bradley; LO Press Leads; Beth McShane; Doug Joh on
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC

Well it might be because of the email you sent out, huh.
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 142 of 177 PageID #: 147

 So the job is alright to print again now?




 Steve Wolfe
 Regional Prepress Manager

 Address:
 1 1703 South Brook St.   I   Louisville   I Kentucky 140208 T+1 502 636 8534 1   M+1 502 500 6598

 steve.wolfe@westrock-mps.com

 www.westrock-mps.com




-----Original Message-----
From: Mary Leenerts
Sent: Wednesday, November 01, 2017 12:41 PM
To: Steve Wolfe; Pat Swisher; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC

Not sure why 2,3 & 4 are on holii for. Their sizes should all be fine.

If form one was printed at the 18.875 size, need to get with Bindery to see if they can cut the covers to.18.625 to make
them work as Gate fold covers.

It doesn't appear that the layouts were changed to the 18.875 size. The text forms were chg'ed a bit last night Fms 3& 4
to allow shingling but the text forms should all be ok now

-----Original Message-----
From: Steve Wolfe
Sent: Wednesday, November 01, 2017 12:37 PM
To: Mary Leenerts; Pat Swisher; Vickie Bradley; LO Press Leads; Beth McShane; Doug Johnson
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280_Sony DADC

Form 1 is staged.
Forms 2,3,and 4 are on print hold.
Press leads need to know what we are doing, they have been copied in.

Please advise as soon as possible.



Steve Wolfe
Regional Prepress Manager
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 143 of 177 PageID #: 148


 Address:
 11703 South Brook St. I Louisville I Kentucky 140208 T+1 502 636 8534 1 M+1 502 500 6598

 steve.wolfe@westrock-mps.com

 www.westrock-mps.com




-----Original Message-----
From: Mary Leenerts
Sent: Wednesday, November 01, 2017 12:26 PM
To: Pat Swisher; Vickie Bradley
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom R~
Subject: RE: Wrong Item Info_# 848280 Sony DADC
                                                                               ~
 Disregard, the layout is correct. Need to be this size for a gatefold cover

-----Original Message-----
From: Mary Leenerts
Sent: Wednesday, November 01, 201711:09 AM
To: Pat Swisher; Vickie Bradley
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton;
Subject: RE: Wrong Item Info^# 848280_Sony DADC

Will correct the layout & get this back into EPP shortly

-----Original Message-----
From: Pat Swisher                                                           T~ ~
Sent: Wednesday, November 01, 2017 10:03 AM
To: Vickie Bradley                                                         ~     ~\
Cc: Shannan Long; Justin Popp; LO EPP; Jennifer A. Hamilton; LO Orders; Tom Ross
Subject: RE: Wrong Item Info_# 848280`    Sony DADC

Item size updated. Please reprint s/o 1178478, job 717436

-----Original Message-----
From: Vickie Bradley
Sent: Tuesday, October 31, 2017 7:05 PM
To: Pat Swisher
Cc: Shannan Long; Justin Popp; LO EPP
Sub'ect:
    1     Wron g Item Info —# 848280—SonYDADC              v~ ~
                                                                               ~•{✓

Please update the flat size for the 8pg cover in Pecas for the following:




                                                              4
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 144 of 177 PageID #: 149

DIDP 144991-001 OUTKAST BIG BOI DRE PRESENTS Graphics: 73008-26093-2 Barcode: NBC JMS# 848280
Cover Flat size= 18.875 x 4.71875

BROOK Error - entered incorrectly in JMS



Thanks,
Vickie
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 145 of 177 PageID #: 150


Mary Leenerts

From:                                           Patty Bitzer
Sent:                                           Thursday, November 02, 20171:33 PM
To:                                             Mary Leenerts; Beth McShane
Cc:                                             Bob Gilland; Terry Hesketh; Justin Popp; Steve Wolfe
Subject:.                                       RE: 718416



Preferred ran this in March of this year. Bob said okay to send again.


From: Mary Leenerts
Sent: Thursday, November 02, 2017 12:53 PM
To: Patty Bitzer; Beth McShane
Cc: Bob Gilland; Terry Hesketh; ]ustin Popp; Steve Wolfe
Subject: 718416

Hey Guys, Beth brought back up combo 718416 & said Item B Form 2 Cannot be outsourced to Preferred because the
job has "plate curves & according to EPP "we need to plate here due to curves."
The combo must be revised to run form 2 here.

Patty had thisjob 157,500 PS3 poster map printing 1 up at Preferred where it has printed several times before & has
also printed @ Master Graphics.
This job has run 24 total times, this being the 25th time. I see no reason for this NOT to run at Preferred at this time.

Terry / Bob — Please advise if you would like to print these Maps here or proceed with Patty's original plans to have
Preferred print.




Mary Leenerts
Planning Communications Coordinator

 ~.C
                             ®
       ISM70- ~~~ ~1
~,`;'~ •~ ", ~'~.                   :
       ..;                --~
                  ~~~ i~s~`.:~:~, ~ ~ ~~~ ~~s
   = ~~'.:
       ,
                Soltitions
Address: 1703 S. Brook St. Louisville KY 40208
T +502-636-8535                                                                                        i ~• _
Mary.leenerts@westrock-m ps.co m                                             ~     ~~
                                                                                                                    ~ ~
www.westrock-mps.com                                                                                            ~' ►
                                                                                                                ~

                                                                                                                ~
                                                                                           ~•                        ~

                                                                                                   ! *                      op

                                                                                                        ~           •~



                                                   EXHIBIT .                                ~

                                                            /
          Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 146 of 177 PageID #: 151

      ,                                                                                                     ~

      Mary Leenerts
                                                                                                    PLt4WMA-)U `'I —
     From:                               Beth McShane
     Sent:                               Friday, November 10, 2017 1:04 PM
     To:                                 Mary Leenerts                                                     ~
     Subject: •                          RE: 719967

                                                                                                                             ,
     Well it was on hold this morning after plating but before printing so there was a concern from several managers and a
     couple of asked me about it since. I checked the SOs and there was nothing mentioned. You might want to ask Nancy
     for your combo instruction sheet to see if there was a note.
.f
     From: Mary Leenerts
     Sent: Friday, November 10, 2017 12:43 PM
     To: Beth McShane
     Subject: RE: 719967

     Ok per poug lohnson if this is the one I'm thinking of. Should have been written on the sales order or the yellow
     planning sheet.
     Who is it this time complaining? QA? Bindery?


     From: Beth McShane
     Sent: Friday, November 10, 2017 12:19 PM
     To: Mary Leenerts
     Subject: FW: 719967

     Do you remember getting approval to change Lot A to matte AQ? No NCR (yet!) and no notes on the ticket or office
     order. It's resolved nowjust checking into it. I hope everyone knows there's a diff,erence in satin apd matte AQ.,

                                                                                                                          v
     From: Beth McShane
     Sent: Friday, November 10, 2017 11:27 AM
     To: Nancy Whitlock
     Subject: 719967

     HI Nancy,

     No NCR (yet anyway).

     On 719967 Lot A called for satin AQ and Lot B called for matte AQ. These are different coatings but they were comboed
     together. I didn't see any notes on the SO that CSR had approved Lot A to run on matte. Pressroom had this on hold
     when we came in this morning but have since proceeded. Who comboed? Try to watch for this in future.               ~

     Thanks,                                                                 ~           ~-~

     Beth                                                                        STg L
                                                                             "              <

     Beth McShane
     Production Planning ManagE
 Office: 502-636-8562
 Cell: 812-987-6422
 Address: 1703 S Brook St, Louisville,                                       -~
                                                                             ~
                                                                                 ~
                                                                                           Pw
                                                                                         ,,~ ~ ~
                                                                                 ~Ju       o,
                                          1..~~ V
                  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 147 of 177 719967
                                                                                         PageID #:Page
                                                                                                   1521 of 3
     11~6PM
       020                                     ~Illfllllrll~lllll~llllll~fl                                                     JOB INSTRUCTIONS
     I
                                                                                                                                       MPS Louisville (002)
                                              719967
          Job:                                  71.9967 - CD COMBO                                                                                                                                                     Estimate:                                             L94288/001
          Customer:                             COMBO                                                                                                                                                                  Required:
          WI Status:                            WIP                                                                                                                                                                     Planner:                                                     nwhitiock
          Item Code / Data                                          Item Description                                                              Quantity                                         Key Data                                        Ship Address

                                     Eagles Hotel California 16pg 4/4                                                                                                                 S/O#: 1183125                                               Technicolor Home
          ZQ-562945--                                                                                                                                                                                                                                ntertainment
                                      D ook                   _. _.-.                                                                  Order:               25~ 000                   PO#;-.,1268131                                              E400 East Lackawan na. ... .._
          Wamer Bros Music Grotip Se Flat: 9.5 x 4.7187 Fin: 4:75 x
                                                                                                                                                                                     Ready: 11/13/2017                                            Avenue
          Final Size 4.7500 x 4.7187                                4.7187                                                              MAX:                26,250                                                                                Olyphant, PA 18448
                                                                                                                                                                                                            In-Plant:
          Repeat with Change                                        Cover:loss          p p+
                                                                             g text 4C /4C                                              SR #: 1466753                                                                                             3.4.562945.Z
                                                                   Overal         AQ
          Drawing #: CD.BK.16                                      Text:R 7ss                                                                                                                      11/14/2017
                                                                           oticr text 4cp/4c +
                                                                    Overall Satin AQ                                                           CSR: dheath
          Granhics ID: R2-562945
                                                                    EPP# 993137
          Barcode: NBC

                                       The Rolling Stones On Air 2 CD--                                                                                                               S/O#: 1183207                                               Technicolor Calexico
          B002771102BK01                                                                                                                                                                                                                          461 Rood Rd
                                       16pg CD Book                                                                                                         25000                     PO#: 1042612
          Universal Music Entertainmei Flat: 9.5 x 4.718 Finished: 4.75 x Order:                                                                              ,                                                                                   Suite A
                                                                                                                                                                                     Ready: 11/14/2017                                            Calexico, CA 92231
          Final Size: 4.7500 x 4.7180                              4.718                                                                MAX:                25,750
                                                                   4CP/4CP                                                              SR #: 1466852                                                    In-Plant:
          Repeat NO Change
                                                                   Cover: 100# Gloss Text
          Drawing #: BK.CD.16                                      Body: 70# Gloss Text
                                                                                                                                                                                                   11/17/2017
                                                                   Matte AQ throughout                                                        CSR: fspall
          Graphics ID: B002771102_BK
                                                                   JMS:#995661
                                                                   Files came in 10/20 Wamnet
                                                                   83102-94977 No Proofs Supplied
                                                                   Color is Critical Share sheets with
                                                                   HND they are running a digipak
                                                                   and there is another book and inlay
                                                                   in LOU
                                                                   Yellow must match Day shift
                                                                   supervsor ok
          Barcode: NBC


     ,Product~on;,-Quantit~es ~                                                 ; •~ r °                                                                        ~                                              ~l
                                                                                                                                                                                                                ~               ;          ~~ }'•~='R~           r         ~~              t

    JobLine# ItemCode                                                                           Job Qty                                          JobLine# ItemCode                                                                                        Job Qty
       1     ZQ-562945--                                                                          26,250                                             2     B002771102BK01                                                                                   25,750
              >   - '        ,                                                              ,                                    .        .                                   -                                      .. ::•       t • ,.                 •; ;F       „•      ,
     .-A,.ti.-    .(        t...1 • -.            .'a          .,,,..'.~._.,cs5.'.~..,.    '.'-'~.-..,. ..~t.l._a         X. Jcei       tn ... ..-.ta/_..-i ~n .L,..~ , . X.                            .      n.ti~          ...i.rva~.. _a.~.n'.N              ._._..t.. ......              . .


    F1
    2 x A Eagles Hotel California 16pg                                   CD-16PA                                               2 x B THE ROLLING STONES CD-16PA
                                                                                                                Substrate                                                               Sheet Size                                                   Cut to Size
                                                                                                                PAPGTX100SONOMA                                                       23.13 x 40.00                                                23.13 x 40.00

.                      ..M..-r.rrr.r~`    ,-..........
                                         :~.                        ... ..
                                                         -.,!.,c ....           .~..:~.c:.:..
                                                                          ..,:r...,:.                                               :.y:•..            ic       s.: rM.                                    ^.et:;...;.,:          ai .•;a:nr.+<•
                                                                                                                                                                                                                                                                     .`:•..: ~~• :
                                     ,                                                                                                                                                             .Cp.p` ~~
    ,.~   ,       u   ctio     n'Na    r tiu_   ra e: ~~~,ir
                  ...~eee,..:ar_~.ST.*.u•..e:.~.z,»:.,~
                                                                                     ,t.
                                                                              .r.~ x.=-t~:-               '~«,3a~.~i:d                 ts:_. :;•.'.s'.=•~.~~:.~ ` :'"i`a.k•..:'~.
                                                                                                                                                  ."y'.
                                                                                                                                                                        <•~~~°-~-,        ,r
                                                                                                                                                                                        ~.A:-r.w            c, r;          :ii.ou          .• U.:i~      ~:.a"' ~r:4.t ~•>:k+'a:.:a..e;-~'.4t:
      h 4/4 + MATTE AQ BOTH SIDES

           LOT A
           NEED 25 RILE SAMPLES
~•r.  :;i.Fr:
i. s.~`_.,               .~
                        '-:,
                                  •_- ~.,:'~=•~           - -~ E`ri
                                      r .,,~_ —~..c`i• ' '3.i_~.x                                --    .~ _        ,:i
                                                                                                                      .r,.:y                  -z., ~....     .l .     ..-
                                                                                                                                                                    7~'r'.~..
                                                                                                                                                                           j'•
                                                                                                                                                                                            e ...>., ,
                                                                                                                                                                                       ~ `, i ~.i• .,i~.
                                                                                                                                                                                                                                ~ ,..
                                                                                                                                                                                                                                             'Pin::
                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                    .. ,
                                                                                                                                                                                                                                                    (,
                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                     S-'        4
                                                                                                                                                                                                                                                                                      t-       _
                       ,n :k.'2.~'                    -                            -~                                                                                                                                         ~~` 1               5
                                                                                                r..^                                          :~:~.~~ ~t                                                                                                                       ~ ~'--~ `av
                                                                                                                                                                                        •


F1                                                                                                             Size: 23.1250 x 40.0000                                                100# Sonoma G/oss Text
Material: PAPGTX100SONOMA                                                                                     Method: Sheetwise
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 148 of 177 PageID
                                                                              719967 #:Page
                                                                                        1532 of 3
 Front         `INK-4CP-CV-AQ                             LO-Heidelberg 640H w/ AQ "A"                                                  Sheets

                                                                                                         Front                 Input: 15,886
                                                                                                                              Output: 14,900




 Reverse INK-4CP-CV-AQ                                    LO-Heidelberg 640H w/ AQ "A"                                                  Sheets

                                                                                                         Reverse               Input:14,900
                                                                                                                              Output: 13,943




         ~               . ~; ~               .t~j'~':f." .,~       ~.        ;-b?; :'.~"1rtY~a:""   `             e         ~ K        ~i F`d~ ;:= - •:i ~.

~ a k n9 Deiail
          _ M ~ Narratiue.
                lb.~...           ~ :5x a:7,Y
                        ... .... ~w,SJ.i. : ' `'`
                                              :: :+'~(.1_"a ff1
ZQ-562945--
            products per outer 720
              outers per pallet 56                                Qty        Material                      Description
                                                                   37        COR6CELLB5X                   Six Cell Liner Box
                                                                   1         PAL01                         48" x 40" Grade B Pallet
B002771102BK01
            products per outer 720
              outers per pallet 56                                Qty        Material                      Description
                                                                   36        COR6CELLBOX                   Six Cell Liner Box
                                                                   1         PAL01                         48" x 40" Grade B Pallet


Labor Steps
Component                              Step       Description                  W/C                       Input     Scrap           Output             Time
Pre-press Total                         1130 LO-Mac Imposition                 L0101MP0                                                                 1.00
Pre-press Total                         1230 LO-Mac Rip                        L010MACR                                                                 0.90
F1                                      2130 LO-Fuji Therm. Platesetter (auto) LO10FPS2                                                                 0.26
F1                                      2230 LO-Heidelberg 640H w/ AQ "A"      L0206CAQ                    525         525                              1.25
F1                                     2250 LO-Heidelberg 640H w/ AQ "A"       L0206CAQ                  15,361        461         14,900               1.53
F1                                      2330 LO-Fuji Therm. Platesetter (auto) L010FPS2                                                                 0.26
F1                                     2430 LO-Heidelberg 640H w/ AQ "A"       L0206CAQ                   525          525                              1.25
F1                                     2450 LO-Heidelberg 640H w/ AQ "A"       L0206CAQ                  14,375        432         13,943               1.43
F1                                     2530 LO-MBO 30" Folder 1                L030FDM1                   225          225                              0.66
F1                                     2550 LO-MBO 30" Folder 1                L030FDM1                  13,718        138         13,580               2.31
A Eagles Hotel California 16pg         3130 LO-Muller Stitcher Bravo+          L030SSBA                   400          400                              0.50
A Eagles Hotel California 16pg         3150 LO-Muller Stitcher Bravo+         L030SSBA                   26,760        510         26,250               1.33
B THE ROLLING STONES                   4130 LO-Muller Stitcher Bravo+          L030SSBA                   400          400                              0.50
B THE ROLLING STONES                   4150 LO-Muller Stitcher Bravo+         L030SSBA                   26,250        500         25,750               1.31
           Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 149 of 177 PageID
                                                                                  719967 #:Page
                                                                                            1543 of 3
   %'.        _        , f~i        1     !4ti`:,¢        J             '_ i A'.         - :.y Li_r':' ,~" c{ .y: ~,.-..                             ,              ., i.; .    a ~•t      tt,A.
              ,r+r~`           b"         .~              ~ sf. .. A,~~                   $~~~'s~~"39~~'e.0 ~g ,.w.                                      r,.,y. H.% ..~1m! k.1it~1',~ 4~.~R' ~~tt ~*~A•'
                                                                                                                                                                                                      ru~t,Sa7., .., i••

           ZQ-562945--                                            Eagles Hotel California 16pg B
         Samples Needed: 0                                        Repeat with Change


         Total Reprint Samples Needed: 0
                                                     qv                              "              ;       '"                 "4,~'#,: a.st;: ; ; ..:         -,     :        ~ ~t~               .,w,~rno. ~:t 1 . Y ;r'~•
    Additionai
             mples
                Sa
    v~e~awnt~aaxnww.a~ + ~~
                          P;y, '~~ ~~
                                    r'ri                                    r.. ~~
                                                                                                                           ~

                                                                                                                     F.?c~.,fti3~..•t..,,.s:~::.-;'::
  Sales Order                           Item                                       Short Description
  1183125
   Line: 2                              ZQ-562945--                                Eagles Hotel California 16pg B
         Special Sample Qty                                   5




JobTicket (3/16)
        Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 150 of 177 PageID #: 155


    Mary Leenerts

   From:                              Mary Leenerts
   Sent:                              Saturday, December 09, 201711:09 AM
   To:                                Terry Hesketh
   Cc:                                Bob Gilland
    ubject:                           RE: FYI ONLY

  ~            ...
   Terry
   I apologize. My "deaf ears" comment was in no way meant for anyone but Beth. The particular issue that caused the
   exp!osion was the continued practice of pulling sales orders in an inefficient manner. I have addressed the prob!ems &
   issue we continue to have over & over & over again with Beth to no avail. The inefficient practice remains the same. The
   other p!anners see it as well. The on!y deaf ears I was referring to in my email was Beth's. It has actually become a joke
   with several of the p!anners about the speed & the venomous behavior we experience. There are more issues at hand
   here & this isn't the time or the p!ace.

   I will be happy to talk to you guys on Tuesday & I'm sure I can "hold my temper" until then. What set me offwas Beth
                                                                      nice & qu' t& eve ~ibod go a!ong & worked so w II
   telling me "The 2 days I was on vacation was wonderful!. It was so ~
                                                                           ~
   together & worked as a team. I am not a team p!ayer"      aL
   Really Terry!? Then why I am in on OT every day & Saturday?


                                                                o

   From: Terry Hesketh
   Sent: Saturday, December 09, 2017 10:49 AM
   To: Mary Leenerts
   Cc: Bob Gilland
   Subject: Re: FYI ONLY

   Ma ry
   The out break was loud and hostiie enough I have already heard about your behavior bo                s Be~th and~t~e~
   temporary.
   Bob and I are both out Monday but will be back Tuesday.
   I suggest you keep your temper in check until then and we will all sit down. ~                         e
   I personally find it upsetting with all the meetings going on right now that you feel your issues ar2 oinh a
   Be prepared to discuss each one on Tuesday.                                                    n




   Terry Hesketh
   Regional Operations Director
   Multi Packaging Solutions
   Louisville, Kentucky

                                                                .

, ~~~

    n Dec 9, 2017, at 10:39 AM, Mary Leenerts <mary.leenerts@westrocl<-mps.com>

           HEY GUYS, Just a heads up on!y. Don't want you to be b!indsided
           Friday evening with Beth.                                     I
                                                            i
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 151 of 177 PageID #: 156

    Perhaps "unhinged" would be a better word.

    Long story short... I regrettably lost my temper in a very impromptu meeting prompted by one very
    upset temporary staff inember.. I threw a few F bombs, took the lords name in vane a couple of times &
    basically told her to "start managing her dept instead of letting others manage it for her & to teach her
   staff how to do their job" all in a loud voice. Not saying I'm real proud of myself for acting like thi,s at
   work. I let my anger get the best of ine & I regret it happened.
   It's just becoming such a hostile work environment. It's hard to constantly walk on egg shells with
   certain individuals. It's even harder to have your voice, opinions, input constantly fall on deaf ears.

   Needless to say, Beth was not supportive of ine (both past & present) & would like to sit down with
   myself & temporary staff inember on Monday to discuss how we can all get along & be better "team
   members:' I'm not too thrilled with the prospect of this meeting & think there's a different direction
   that could be taken. I will leave that up to you guys to decide. I just wanted to make you aware of this
   situation only & that it happened.



   Have a nice weekend. I will see you on Monday



   Mary Leenerts
   Planning Communications Coordinator



   <image002.png>


   Address: 1703 S. Brook St. Louisville KY 40208
   T +502-636-8535
   Mary.leenerts@westrock-mps.com                           <image004.jpg>
   www.westrock-mps.com




       si

       m                                                                yU,~~~~_




                       ~l
   Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 152 of 177 PageID #: 157


Mary Leenerts

From:                                Mary Leenerts
Sent:                                Saturday, December 09, 2017 11:16 AM
To:                                  Terry Hesketh
Cc:      /                           Bob Gilland
Subje,t
      t, :~                          RE: FYI ONLY



Terry,
There are so many issues at hand here & it's Saturday. I am stressed to the max & upset beyond belief.. I'm hurt. I'm
embarrassed. I'm ashamed but mostly I'm mad.
This is not from last iiight alone. This is months in the making.

This is not just me but the mouths of several. This is such a larger issue than you realize.
You DO have good seasoned professionals. Who deserve to be treated with respect & dignity.
You are going to lose these seasoned professionals if things don't change quickly.

This isn't a threat by any stretch of the imagination. This is a warning Terry. You are going to lose some really good
people.
This is just me talking frorri me listening to others. Just me.



from: Terry Hesketh
Sent: Saturday, December 09, 2017 11:08 AM
To: Mary Leenerts
Cc: Bob Gilland .
Subject: Re: FYI ONLY

Mary, in addition to my last email I would like to.know who you feel you have to walk on egg shells around since you
have mentioned that .
The managing of the department part is also disturbing with a crew of seasoned professionals what parts are you talking
about.



Terry Hesketh
Regional Operations Director
Multi Packaging Solutions .
Louisville, Kentucky




On Dec 9, 2017, at 10:39 AM, Mary Leenerts <mary.leenerts@westrocl<-mps.com> wrote:

         HEY GUYS, Just a heads up only. Don't want you to be blindsided or unaware ..... I sort of came unglued
         Friday evening with Beth.
         Perhaps "unhinged" would be a better word.

         Long story short... I regrettably lost my temper in a very impromptu meeting prompted by one very
         upset temporary staff inember.. I threw a few F bombs, took the lords name in vane a couple of times &
         basically told her to "start managing her dept instead of letting others manage it for her & to teach her
         Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 153 of 177 PageID #: 158
     •r,..                                                                         Page 1 of 1
                                                                 / rlj I,'r///
             ~                                          l!   !                   1 _



                  Baptist Health
                  No information on file4:.., .,      `;             Referral#: 2125289
                  Member Information
                   Name:                      Mary Leenerts
                   DOB:                       08/22/1961
                   Address:                   426 WISTERIA AVE
                                              LOUISVILLE KY 40222
         —         Phone -#: —                502=599-5722 (home) 502=636=8535 (work)--
                   Payor:                    •ANTHEM BLUE CROSS
                   Plan (Effective):          ANTHEM BLUE CROSS BLUE SHIELD PPO (01/01/17)
                   Subscriber ID:             QMP10002019C                              .
                    Referred to Informaf
                    Provider:                 Eric Lydori
                                                                                       ~2,o~
                    Department.                                   - vv -
                                                                                                             .-~
                                           ._._.N/A.
                   Address:                                    4010 DUPONT CIR
                                                               STE 300
                                                               LOUISVILLE KY 40207 ...•,fi.
                          Phone #: ..                       -- 502-894-6066
    _..__                                                                                                          ___. ._...__.. _..__ ..
                           Referred by Information _ . .... .... . . . .
                          Provider:..
                         . .:.     .. .... ._._._ . _ .r. Lana_J..Mandzy___
                                                                     . .    .                    7.   .. 7                  --       --
                          Department: s w- -• : BAPTIST HEALTH MEDICAL_GROUP-INTERNAL :        r - . •- •. -- . r .. -• .•._- - .: - :r-
                                                          MEDICINE
                          Address:                        4003 Kresge Way Ste 410
                                                          Louisville Ky 40207-4637
     _.. _: :,.. ..... .. Phone#:......,:--_:... _ ,. ..,502-893-7462 __-                                                        .

         -         Referral Information
                      Start Date:   12/12/2017                   End Date: 12/12/2018
.                     Auth
                     ..     #:                                   Comments: _ -

                     Diagnoses:                              Procedures:
                      F41.8 (ICD-10=CM) - Mixed anxiety       AMB REFERRAL TO PSYCHIATRY
                     depressive disorder                     [REF91]
                   Appointment Information




                 No information on file.




                                                                                                              EXHIBIT ,




                                                       ~ k 10A                           p       +~
                                                                                                 VU          4
                                             Printed by BOWEN, ELIZABETH [5502631 at 12/12/2017 9:32:08 AM
         Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 154 of 177 PageID #: 159

         Leenerts, Mary (MR # 8911424477)                                                                                              • ~ -                     ~                     Encounter Date: 12l12l2017
                                                                                                                                                                 _
                                                                                                                                                                                                       BAPT(ST HEALTH'
                                                      ~l~ `                          I                                        ii                            J.                       ~—~-L-..,, ~— '•ti

                                                                                                                                                                        ~.
    ~      Mary Leenerts ... . . : :                                             :.                                                                                   Provider:: Svitlana J.
"          12l12/2047:8;45 AM Ofi<ce Visit :. ;:.                                                                                                       ,             Mandzy;:MI7
                                              ... .                      . ... ,                                         :.                   ..
                ..
                                                                                                                                                                     . Department: BAPTIST
                                                                                                                                                                        EALTH.MEDICAL .
                                                                                                                                       .~~t Phone: 542-893.7462 .
                                                                                                                                                           ..:: _
                                                                                                                                                           -      . . G  11PlNTERNAL
                                                                                                                                                   `91036257025 :-=MEDI -INi~`;
                                                                                                                                               ,
                                                                                                                              , .: :..             . . .,..,.: ._ ...
         _ -Your Fuflt .C-are Rlan

         Today's .Medi'cation Changes . .._.
             '.~
              ~-
             ~Thes~~changes areaccurate as of: 12J1~2/17 9;32 AM_ : If you^have_anyguestions~ask your~-nurse: or docto~:~~::_~_~~

         New Medication(s)Ordered:
           ALPRAZoIam 0.25 MG tablet
           Commonly known as: xANAx
           Take 1 tab(et bY mouth 2 (Two )Times a Da YAs Needed for AnxietY•::_:_._~._........ .._ ............._.__....                                                                             ....._.._... ._.....   ..
           Started by: .Sv.itlana J._.Mandzy, MQ _....._.._. . _ - -. -- . ._ ...._ .: - - —. _ .... __ ; .......

.... ..__ Stop  taking medication(s)listed here:
              Melatonin 14 MG capsule ...._ ._ ._. ....._ .                                               .........~_ ...... ........,_.:._ ...---..:... ..._,._....,....:.............:...:
              Stopped by: Svitfana J. Maridzy, MD

              Scopolamine 1.5 .MGI3DAYS patch.                                                                                     .
              Commonly known as:....TRANsDERu-scoP {4.~n G). .
              Stopped by: Svitlana J. Mandzy, MD ... _ ..



        : Where to Get Your Medications
        You can get these inedications froi•n any pharmacy
          Bring a paper prescription for each of these medications                                                                                   -                  -                       --      --       -
                ❑        ALPRAZoIam 0.25 MG tab(et



        Your tlpdated Medicativn L:st
                 F                     .._.   .....    , ....._. .....     , . ..r~. . .   .•:-. - -. .   _~ ,.-_.. ,.
           °Th~                                                                                                                                                              .,• .        .      .. . ...:
           ._.. .,..._ li- . .,.....w.............-.
         ...:~.:-.. ......r.._.... _ =asc rate=as.                      f::12/4211
                                                         ...__..__......._.>..
                                   -_a_.• ....................a:... ......_.a.-L:          ......--._.:32
                                                                                  ~-. .....:           ..::.:.AM.    -A.,.._:..Y
                                                                                                              .._..:=,:   inia: s u"
                                                                                                                                   se   "ou   r ..,.m
                                                                                                                                   ._.~:Y,:,......
                                                                                                                                           ~   .   o _ . sf`med_I
                                                                                                                                                         ce ".._.
                                                                                                                                                         ...                     ..:.~.,...:.

             ALPRAZoIam 0.25 MG tablet
—          —Comrrionfy known as: xANAx                                                            -----------------------------__ _----                                                          ------ --------
              Take 4 tatrlet by mouth 2(Two} Ttmes a Day As Needed for Anxiety.
              betamethasone dipropionate 0.05 % cream
             Commonly known as: DIPROLENE
             escitalopram 24 MCr tablet
             Common(y known as: LExAPRO
             famcictovir 250 MG tablet
             Cfl,rntnon{y knowrt as: FAmv+R
             ibuprofen 200 MG tablet
             Commonly known as: ADViL,MOTRIN
             tevothyroxine 150 MCG ta6tet
             Comt7ionly known as: SYNTHROID, LEVOTHROID
             TAKE 1 TABLET BY MOUTH EVERY DAY                                                                                                                                                            ~

                                                                                                                lu- ffloAdtib f
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 155 of 177 PageID #: 160

    Leenerts, Mary (MR # 8911424477)                                                                               Encounter Date: 12/12/2017

    Your Updated Medication List (contin.uEd~
       phentermine 30 MG capsu[e
       Take 1 capsule by mouth Every Morning.
       topiramate 25 MG tablet
       Commonly known as: TOPAnn.vc
       TAKE 3 TABLETS BY iL404JTtf f3AILY

    We Performed the Fatfawing                                 ~-                     --                                 --           ----
      Ambu[atory Referral to Psychiatry
    You Were Diagnosed With
.                       .                                                                                          -
                                                                                                 Codes .                Cammerrts
       Mixed anxiety depressive disorder - Primary                                               ICD-IO-CM: F41.8
                                                                                                 ICD-9-CM: 300.4
       1pfetabo~ic.synd'rome                                                                     1CD-10-CM: E88_81
                : , . .. ...                                                                     ICD-9-CM: 277.7

    1nstructions
    1. Anxiety and depression, exacerbated by the stress of the holidays and toxic situation at work - needs to see.
    therapist ASAP. Will change Topiramate to XR 50 mg a day. Continue Escitalopram 20 mg a day and use
    Xanax as needed. Oiven seript for 2{} pitls ort4y w/Q ref'tNs. Potential stde effects 'tncfttding dependen-ce
    explained: For now as her anxiety is hightened, will stop Phentermine for few days. Refereed to psychiatrist.




       Patient Instructions History

    Upcoming APpointments
                                            Date._...           -   _rime
                                                                      . .. . ......., .:.:::..
       'Vrs~fi~ype.:.. ..:.: ........                                                                          i~epartment
        FOLLOW UP                          12/12/2017               8:45 AM                                    MGK PC MEDEAST
    'MvGf-ia rt Sion-uD
      Baptist Health MyChart allows you to send messages to your doctor, view your test results, renerr your
      prescriptions, schedule appointments, and more. To sign up, go to mychart.baptisthealth.com and click on
      the Sigri Up Now I+niE irt the New tJser? box. Enter yottr MyChart Act'ivaticrn Code exactty as it, appears
      below along with the last four digits of your Social Security Number and your Date of Birth (DOB) to
      compfiete the sign-up process. if you do not sign up before the expiration date, you must request a new
      code.

                                Aetivatian- Eode: H30M5-6P€3TT77T828
                 Expires: 1/11/2018 9:31 AM
      -.~~_~~__._._._...---.---_._~~..-.-,------.-,---___
      i# yc~u have questions, you can emai4 BaptistPi-#Rquestiorts@t}hsi.com of eaN 5f32.263.4S2f3- tt~ tafk t~r ot~r
      MyChart staff. Remember, MyChart is NOT to be used for urgent needs. For medical emergencies, dial 911.



     Other Info from Your Visit

Reason for Visit
      metabotic s-m                                fotfow u
      Anxiety

Vital
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 156 of 177 PageID #: 161

Leenerts, Mary (MR # 8911424477)                                                     Encounter Date: 12/12/2017
Vital Signs (continued)
                                                   Respiration                         Body Mass Smoking
  Bfood Pressure                                   s           Heighf     1Neight      Index     Status .
  122/80 (BP Location: Left arm, Patient Position: 14          177.8 cm   81.6 kg (180 25.83      Former
  Sitting, Cuff Size: Adult)                                   (70")      fb)          kg/m2     Smoker
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 157 of 177 PageID #: 162
[History and Physical] [Mary Leenerts] [62743]                   [Date Printed:l/8/2018] Page 2 of 4
Medication List
   Name                                                          Date Started      Instructions
   desonide 0.05 % topical ointment                                                apply sparingly and rub gently into the afPected area(s) by
                                                                                   topical route 2 times per day

   escitalopram oxalate 20 mg oral tablet                                          take 1 tablet (20 mg) by oral route once daily

   levothyroxine 150 mcg oral tablet                                               take 1 tablet (150 mcg) by oral route once daily



-Allergy List
  Allergen Name                                     Date              Reaction        Notes
  Codeine Phosphate                                 --                severe         --
                                                                      nausea/vomiting
  Codeine Sulfate                                   --                severe         --
                                                                      nausea/vomiting
  No Egg Allergy
  NO LATEX ALLERGY
  NO PEANUT ALLERGY
  Seasonal Allergies



Family Medical History
  Disease Name                                                 Relative/Age Notes
  Breast Cancer                                                /            Maternal x 2
                                                              Aunt/
  Colon Cancer                                                 /            --
                                                               Grandmother
                                                              (paternal)/



Renroductive History
  Menstrual
  Age Menarche: 13                           Last Menstrual Period: 09/01/2015

  Pregnancy Summary
  Total Pregnancies: 2                       Full Term: 0                                                          Premature: 0
  Ab Induced: 2                              Ab Spontaneous: 0                                                     Ectopics: 0
  Multiples: 0                               Living: 0



Social Histor
  Finding             Status           Start/Stop Quantity                  Notes
  Alcohol             Light               --/--    <lper day                --
  Emergency           --                  --/--    --                       John Leenerts - Brother 502-548-5854
  Contact
  Living Will- No     --                    --/--        --                 --
  Occupation          --                    --/--        --                 Multi Packing solutions - Production
                                                                            Coordinator Planner 502-599-5722 cell ok to
                                                                            leave message 12/17
  Single              --                    --/--        --                 --
  Tobacco _           Never                 --/--        --                 --



Review of Systems
     Constitutional
        o Denies : body aches, night sweats, loss of appetite
     Eyes
        o Denies : discharge from eye, impaired vision
     HENT

                                                                                                            [Digital Signature Validated]
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 158 of 177 PageID #: 163
[History and Physical] [Mary Leenerts] [62743]                   [Date Printed:l/8/2018] Page 3 of 4
             o Denies : headaches, neck stiffness
        Breasts
            o Denies : lumps, tenderness, swelling, nipple discharge
        Cardiovascular
            o Denies : chest pain, syncope, dyspnea on exertion
        Respiratory
            o Denies : shortness of breath, cough
        Gastrointestinal
            o Denies : nausea, vomiting, diarrhea, constipation, blood in stools
        Genitourinary
            o Denies : urgency, frequency, dysuria, incontinence
        Integument
            o Denies : rash, new skin lesions
        Endocrine
            o nenies : polyuria, polydipsia, cold intolerance, heat intolerance
        Heme-Lymph
            o Denies : easy bleeding, easy bruising, lymph node enlargement or tenderness

Vitals
                                                                                                         BMI
Rate        Time     BP      Position Site    L\R   CufP Size HR      RR TEMP (F) WT            HT       kg/m2 BSA m2 02 Sat I


12/12/2017 01:24 PM 118/80   Sitting                                                 1811bs 6oz 5' 9"   26.78   2



P_hysical Examination
       Constitutional
           o Appearance : well-nourished, well developed, alert, oriented, in no acute distress
       Neck
           o Inspection/Palpation : normal appearance, no masses or tenderness
           o Lymph Nodes : no lymphadenopathy present
           o Thyroid : gland size normal, nontender, no nodules or masses present on palpation
       Chest
           o Respiratory Effort : breathing unlabored
           o Auscultation : normal breath sounds, no rales, no rhonchi
       Cardiovascular
           o Heart :
                 ■ Auscultation : regular rate, normal rhythm, no murmurs present
       Breasts
           o Inspection of Breasts : breasts symmetrical, no skin changes, no discharge present
          o Palpation of Breasts and Axillae : no masses present on palpation, no breast tenderness
          o Axillary Lymph Nodes : no lymphadenopathy present
       Gastrointestinal
          o Abdominal Examination : soft, nontender, without palpable mass
          o Liver and spleen : no hepatomegaly present, liver nontender to palpation
          o Hernias : no hernias present
       Genitourinary
          o External Genitalia : normal appearance for age, no tenderness present, no inflammatory lesions present - SKIN
           . TAG on perineum - could be removed if pt desires
          o Vagina : normal vaginal vault with no mucosal lesion, normal discharge present, no inflammatory lesions present,
             no masses present
          o Bladder : nontender to palpation
          o Urethra :
                ■ Urethral Meatus : no erythema or lesions present
          o Adnexa : no adnexal tenderness present, no adnexal masses present
          o Perineum : perineum within normal limits
          o Anus : anus within normal limits, no hemorrhoids present
          o Rectal : normal sphincter tone, no hemorrhoids present, no rectal masses present


                                                                                               [Digital Signature Validated]
     Case 3:18-cv-00765-DJH-CHL
             ,                           Document 1-2 Filed 11/16/18 Page 159 of 177 PageID #: 164
[History and Physical] [Mary Leenerts] [62743]                            [Date Printed: 1/8/2018] Page 4 of 4
           o stool : normal appearing stool present on glove, Hemoccult test negative
           o inguinal Lymph Nodes : no lymphadenopathy present
       Skin
           o General inspection : no rashes present, no lesions present, no areas of discoloration
       Neu ro log ic/ Psych iatric
           o Mental Status : alert and oriented x 3, grossly intact


Assessment

    . Encntr for gyn exam (general) (routine) w/o abn flndings V72.31/Z01.419
    . Screening for cancer of the rectum V76.41/Z12.12


Plan
       Orders
          o COLORECTAL CANCER SCREENING; FECAL OCCULT BLOOD TEST, IMMUNOASSA (G0328) - V76.41/Z12.12 -
             O1/05/2018
       Instructions
           o Continue self examinations of breasts
           o RTC 1 year and prn
           o routine diet and nutritional counseling
           o counseled on safe sex
           o Denied domestic violence
           o Routine labs through PCP
           o Mammo with AE next yr




Electronically Signed by: LISA A. CRAWFORD, MD -Author on January 5, 2018 02:28:03 PM




                                                              ALL WOMEN OB/GYN P.S.C.
                                LISA A. CRAWFORD, M.D.                    AMY DEELEY, M.D.                    ELENA SALERNO, M.D.
                             KY. Lic# 28745-DEA #BR 3271979        KY. Lic# 33789-DEA #BD 5837705         KY. Lic# 34988-DEA #BS 6390429
                                    AIMEE PAUL, M.D.                   TANIKA R. TAYLOR, M.D.                SHAKIRA POWELL, M.D.
                             KY. Lic# 38369-DEA #BP 8673647        KY. Lic# 41813-DEA #FT 0931128         KY. Lic# 50453-DEA #FP 6842137
                                                                       RACHEL THOMPSON, APRN
                                                                  KY- Lic# 3004111-DEA #MT 1514529

                              4010 DUPONT CIRCLE STE L-07                    Phone (502) 895-6559              Louisville, KY 40207


                             Name     t                 "                  C 1' "           PQB      ~' ~'a~~ ~ l,0 I


                            Address                                                 ~     4..




                                                                           ,..~~~
                                                                              5~          ..,...t.
                                                s'DLAI'~,               ~y~t~i~ti'~,  ~:~=E-f                                   ~
                                                                               ~. . : ~;    ;


                                     60J)5t(r'~
                                      S ~''~c    c
                            Refill   ~    -fimesin            Months
                            ART JACOB PRESCRIPTION SHOPPE                                            •~ ~" Y t.~.
                             3924 Dupont Square South - Suite D                                           •'
                                 Louisville, Kentucky 40207
                                   Phone (502) 897-6591                                                                   C~      M.D.




                                                                                                                               [Digital Signature Validated]
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 160 of 177 PageID #: 165
  Unum                                                                                                                               -~D   1


 The BeneLts Cenfer
 PO Boot 100158
 Columbla, SC 29202-3158
                                                                                           unum°                          ,~ ~~ ~~
 Pfione: 1-800-858-6843
 Fa%: 1-8o0147-2488
 www.unum.com
                                                                                                             \~                      r


  MARY P k.EENERTS
  426 WISTERIA AVE
  LOUISVfLLE, !CY 40222




 RE:       Leenerts, Mary F
           Claim Number:
           Foucy tqturlber:
           Unum Life Insurr,



 Dear Ms. Leenerts: ~

 We are wrfing about the
 additionaf information to make a decision. You have my personal commitment to provide you
                                                                                                      LVII
>'vith responsive and courteous service.
 Below is the Informatfon that is Outstanding

. Copies of your mediccal reowds related to your disability dated December 11, 2017 forward.

 lf we do not receive the additioriaf information by Febnfaryi 18, 2018; ive wilt naake a decisiorr
based on the information availabfe to us at that time.

How To Contact Us Or View Information About Your Claim

AAs. Leenerts, tve hope thisletter has bee.n clear and helpfut ta you- lf you have any quesrions
or would like to follow the status of your clalm, you can do so convenientiy through your secure
onGne account at viWw.unum.Com.

Through your account you have the option to:

      Go papertess and receive aN correspondeaee •electtnnieally;
      View the current status of your ciaim including outstanding lnformation: and
      Upload documentation or provide new information to help us evaluate your cleim and retum
      to work efforts.

You may also manage your leave with the Unum Customer App. The Unum Customer App is
available for Apple and Android.

After rviewing your online account, if you should have addi6onal questions, please call me at 1-
800-858-6843, 45607. If I am unavailable to answer your call dire tly, our expe 'en d~ ~ i
                                                                                         i
                                                                                                             OWL&(115) ~
                                                                                                                       Itjlvl'y
                                                                                                                  `
I2•11-03   UNUN
                                                                                    1
                  NEGLStE0.EpTG\o@WRKM'OHAF - NG9k%•k0 UNL G0.011P1.kD1T5IN5UR[NGSU951p
                                                                   /
                                                                                                             W~J-
I

                  ~-
              rb ~-~~aq                                                                                                              ~


                                                                                                                      U~~
                                            ~~
                         ~ ~~~~ ~~x► ~e ~, M ~~ ~-
                         ,9 ~                                                           H eL   50M                          ~
                                                                                                                      ,
l
                                 ,
                  .._. ~ 01 K W)v* Mad UY;U
                                                                                                             ~                 ZZ
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 161 of 177 PageID #: 166
  1/1/2018                                                     Print
                  .                            ..               ,. ... . . .                                      ,
     Subject: Suspension update
                        .            .
     From:            Mary Leenrts
                               e (maryleenerts@att.net)                                          `
                            .   ..
     To:              dawn.cope@mps-westrock.com;

     Cc:              dana.howard@westrock.com;

     Date:            Wednesday, December 13, 2017 6:44 PM



    I was expecting to hear something today about the status of my suspension.
    Since I haven't been contacted yet, I'm not sure if I'm supposed to show up for work at my regular time
    tomorrow or not. Please advise the next step of this process.
    Thank you

    Sent from my iPhone




                                                                                       i{




                                                                      i~'4l~ ~
              ,                                              ✓ ~~OVD~




                                                                                            -
                                                                                                              ~
about:blank                                                                                          ~ ~      1 1/1
  Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 162 of 177 PageID #: 167



From: ~'~~ ~~ (                      Terry_ Hesketh ~                DMIUMIT -CX) F/"A1TE:K0E4,
Sent:                                Friday, December 15, 2017 10:58 AM
To:                                  Beth McShane; Dave Wyatt; Keith Carter; Larry J Linton; Deborah Croghan; Pam Herman;
                                     Nancy Whitlock; Tim Graham; Patty Bitzer; Karen A Hall
Subject:                             Planning communication

                                                                                 w4s            _____   =--- VJzW
Please read lhrough some thoughts I put together below from our meetings yesterday.
During Marys exit interview the conversation mentioned some strong words that everyone needs to reflect
on in how they communicate in the department in,emails and talking with one ar.other. ~WA -5

l. hos•tile                                                                                                ` N~ V~
                                                                                                                /I~ /,~p I
   ' hastl, ' ha stil/                                                                                             v      9r
    adjective                                                                                               ~ ~~ d,
unfriendly; antagonistic.
"a hostile audience"
synonyms: unfriendly, unkind, bitter, unsyrnpathetic, nialicious, vicious, raneorous, venoinous,




       2. hostile work environment is created by a boss or coworker whose actions, commtuiication or
       behavior make doing_your job impossible. This means that the behavior altered the terms,
       conditions, and/or reasonable expectations of a comfortable   work environment for employees.

                Many words have been tossed around in the last few days and months between co
                workers in planning.
                Some of these are concerning ,and everyone needs to self reflect and see if there
                is anything in those first two bullet points that could be labeled 1. or 2. from what has been
                said to one another.



                Questions to ask yourself in this exercise,



                a. If my email is audited after some recent accusations, have I answered or started or
                ended conversations with respect and dignity for my fellow workers?

                b. Is There anything in my einails that could be mistaken for creating number 1.? (
                unfriendly , unkind , unsympathetic , malicious , vicious , venomous ?).

            c. Is There anything in my communications or attitude towards one another that could be mistaken
for creating number 1.? ( unfriendly , unkind , unsympathetic , malicious , vicious , venomous
?).
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 163 of 177 PageID #: 168

        and dignity. ,

        A quote read recently ,"We're a system. This is a we and not a he or she. In this system we
        each effect the other the same as any other system. Something I do or say or don't do or say
        is going to effect the other person."

        Our recent losses are not to be taken lightly in the arena of respect and dignity.

        As suggested please.continue the conversation , I would like to buy a lunch for the
        group so you can continue the process over a bite and try to mend some scars.



  Beth , you and I can discuss the whats and where's of a lunch next week.
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 164 of 177 PageID #: 169

         As we I talked about yesterday,, everyone of you has a talent , some very different than
         others. Everyone of you is appreciated and a valued member of the planning dept.
         . Everyone of you is needed and Everyone of you needs to treat each other with respect
         and dignity.

         A quote read recently ,"We're a system. This is a we and not a he or she. In this system we
         each effect the other the same as any other system. Something I do or say or don't do or say
         is going to effect the other person."

         Our recent losses are not to be taken lightly in the arena of respect and dignity.

         As suggested please continue the conversation , I would like to buy a lunch for the
         group so you can continue the process over a bite and try to mend some scars.



   Beth , you and I can discuss the whats and where's of a lunch next week.
          Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 165 of 177 PageID #: 170
                                                                                                                                                            D21
     ©® ~          SHORT TERM DISABILITY CLAIM FORM
 u n u m The Benefits Center
                   P.O. Box 100158
   ,               Columbia, SC 29202-3158
                   www.unum.com
                   Toll-free:1-800-858-6843 Fax:1-800-447-2498
                   Call toll-free Monday through Friday, 8 a.m. to 8 p.m. (Eastern Time)
 ATTENDING PHYSICIAN STATEMENT (PLEASE PRINT)
 TO BE COMPLETED BY PHYSICIAN OR TREATING PROVIDER
 Name of Patient (Last Name, Suffix, First Name, MI)                                                                       Social Security Number
  L- (a v- c a ~ m
 Date of Birth (mm/dd/yy)                 Patient Telephone Number
 ® g ® ~ 9 ~ ® ~ ~" q q ~' `~• '~ 2
 Employer Name




A. Complete this section for pregnancy, then go to Section C
Expected Delivery Date (mm/dd/yy): Actual Delivery Date (mmlddlyy):           Delivery Type: Date of first visit for this pregnancy     Date Hospitalized (mm/dd/yy):
                                                                              ❑ Vaginal      (mm/dd/yy):
                                                                              ❑ C-Section
Diagnosis:                            ICD Code:                          Did you advise your patient to stop working? ❑ Yes If yes, on what date (mm/dd/yy)?
                                                                                                                        ❑ No

Were there-any complications causing your: patient to stop working prior to her expected delivery date? ❑ Yes ~ ❑ No
If yes, please explain:



6_ Comnlete this section for all ronditions arr.ant nrPnnanrv_ fhan nn fn Sprtinn r
Date of first visit for this current condition(s) Date of last office visit (mm/dd/yy): Date of next office visit (mm/dd/yy): Did you advise your patient to stop working?
(mm/dd/yy):                                                                                  g                                ❑ Yes If yes, on what date (mm/dd/yy)?
     e~       !   S" ~" t{~•                                                          ~ 1 ~6 8 P8
Has the patient been treated for the same/similar condition in the past? ❑ Yes QrYRo           ❑ Unknown

If yes, ptease provide treatment dates (mm/dd/ ): From                                           Through
Is the patient's condition work related? 11"?es ❑ No ❑ Unknown                          PatienCs Height:                         Patient's Weight

                                                                                                                                      10
                                                                                                                                       00 C)
Primary Diagnosis:                                                                                                                    Primary ICD Code:


3econdary Diagnosis•                              C~ ~               p                                                                Secondary ICD Code:
                                                                         ~
   d~a                                                sF~
                                         m~~ 4A s ~c~~"                                                                               ~ ~i~•~'~'
          ~                                                                                                                                         ~~•~
-las the patient been hospitalized?    ❑ Yes        o If yes, date hospitalized (mm/dd/yy):                           through (mm/dd/yy):



Nas surgery performed?      ❑ Yes         o If yes, what procedure was performed?               CPT Code:                       Date Surgery Performed (mm/dd/yy):


Nhat is your treatment plan? Please include all medications.

 d. ~®t~.~~l'                         ~c Q                  E ~~ -T~~
                                                           IL                                 ~~3[ ,ZB~
                                                                              ~                       ®
?.
~ . Q~4v4- L,~ R                                                                      b~~mc ?f A-5 1/
;• ~~' ~ ~ ~~~ .c~, ~~.~ ~~ ~ lc~~ ~ ~, ~ ~x~' ~.~ ~~ -Q'® r1. f (~,Av%, B CoA Grc%


                                                                                                                                                    0"M
                                                                                         ~~e6z                                                               LL
          Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 166 of 177 PageID #: 171

    00  ®    SHORT TERM DISABILITY CLAIM FORM
 unum® The Benefits Center                                                                                                                                           n
                                                                                                                                                                    I~
             P.O. Box 100158                                                        ~t                                                                             ©
  ,          Columbia, SC 29202-3158                     UA~
                                                                           ~I~ ~GtU.rG l                                         V          ~1.~~f
             vvww.unum.com
             Toll-free:1-800-858-6843 Fax:1-800-447-2498
             Call toll-free Monday through Friday, 8 a.m. to 8 p.m. (Eastern Time)
  ATTENDING PHYSICIAN STATEMENT (Continued)
 Patient Name (Last Name, First Name, MI, Suffix)                                                                                  Date of Birth (mm/dd/yy)

 L- C
    - C
      -A C
         - 0- -1- -S 4 4 0-                                                                                                        ® N 6y ~e fC `

Other- Providers: Are.you.aware of or have you referred your patient to other treating providers_?•If yes;please.provide compleEe name, contact information and
speciatty of any other treating physicians.                                                                             I .
Name                                       i           Specialty                     Address                                                   Phone #


          ga, ba PeAkBp% V-SW                                          4-caf-M       q®lO vu ®a' Ceo %e                                               9%           ~

                                                                                                               .V
                                                                                                                -1 4ozo 1
Have you advised the patient to retum to work? ❑ Yes               o   Expected retum to work date (mm/dd/yy : ❑ Full Time ❑ Part Time

~ tl8~• /4 dL4 -+CAS Wt4%                                                                                      Part-time hours per day

C. Functional Capacity
If your patient does nof have physical and/or behavioral health RESTRICTIONS (activities patient should not do) and/or LIMITATIONS
(activities patient cannot do), please initial here                 and go to SECTION D.
Please`ribte: When-considerind'a standard 8 hour workday with breaks (appi-ozimately'every two'fiours)' please quantify terms that may riot be
uniformly understood such as "prolonged", 'repetitive", "light-duty", "heavy lifting", or "stressful situations". In addition, never means not at all,
occasional means more than never but less than 33% of the time; frequent means 34-66% of the time, and constant means 67-100% of the time.


Restrictions and/or Limitations
If your patient has CURRENT RESTRICTIONS (activities patient should not do) and/or LIMITATIONS (activities patient cannot do) list below.
Please be specific and understand that a reply of "no work" or "totally disabled" will not enable us to evaluate your patient's claim for benefits and
:nay result in us having to contact you for clarification.




'lease provide the duration of these restrictions and limitations. From (mm/dd/yy):                              To (mm/dd/yy.):


=RAUD NOTICE: Any person who knowingly files'a statement of claim containing false or misleading
nformation is subject to criminal and civil penalties. This includes Attending Physician portions. of the claim
-orm.

). Signature of Attending Physician
Fhe above statements are true and Comptete to the best of my knowledge and belief.
'hysician Name (Last Name, First Name, MI, Suffix) Please Print                                                 Degree/Specialty

 ~~~ ~Avs
\ddress
y ®~~ ~-Pv e,~A- Cs ae-( G
;ityo                                                                                                  State       Zip

               al                           ~                                                          Ky
elephone Number                           Fax Number           '            Physician Tax ID Number:             Are you related to this patient? ❑ Yes       No
~® ~ ~~~ ~ ~3~                       ~® ~ TQ~ ~® 95 (of                                                          If yes, what is the relationship?

>ignature of Ph sician                                                                                                           Date
                                                                                                                                T21-
;L-1104 (08l17)                       t                                          1
                                                                                                                     p~
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 167 of 177 PageID #: 172
                                                                                    tl ( Iaq (g c ' Z
                                                        NOTICE OF DETERMINATION ' rw

       SSN: XXX-XX-3401                                   Commonwealth of Kentucky                                         BYE: 12/08/2018
       Clairriant Ref #: 2-ZOIPAD                Education and Workforce Development Cabinet                               Claim: UI
       Effective Date: 12/10/2017                    Division of Unemployment Insurance                                    Local Office: 56
       Issue: Discharge                                                                                                    Date Mailed: 01/19/2018
                                                          275 East Main Street - 2EC
       Detection Date: 12/14/2017                                                                                          VVTDI3J5
                                                          Frankfort, Kentucky 40621
                                                               www.oet.ky.gov


                                                                INTERESTED PARTIES

               MARY P LEENERTS                                                              MPS - WESTROCK
               426 WISTERIA AVE                                                             ATTN: HUMAN RESOURCES
               LOUISVILLE, KY 40222                                                         1703 S BROOK STREET
                                                                                            LOUISVILLE, KY 40208



                                                                   DETERMINATION
       Date(s): 12/08/2017

       In accordance with Kentucky Unemployment Insurance law, the Division has determined the claimant is qualified
       (payable) to receive unemployment insurance benefits in regard to the above listed issue.
       Statutory Reference(s) which apply to the above issue(s): KRS 341.370 (1) (b) (6); KRS 341.530 (3)


                                                                         FINDINGS
       The claimant was discharged due to an alleged violation of the employers rule or policy. The findings of fact establish tHe
       claimant did not knowingly violate a reasonable and uniformly enforced rule of the employer. The discharge was for
       reasons other than misconduct connected with the work.




                                                         EMPLOYER CHARGEABILITY
      The Division has determined the employer is chargeable. The claimant's separation occurred under non-disqualifying
      circumstances, however, the employer's protest was untimely filed. Any benefits paid on the claim will be charged to the
      employer's reserve account. This employer chargeability ruling is for chargeability purposes only and does not affect the
      beiiefit rights of the imant.
                                                   f                        ~




                                                                                  •~'                                            ~    ~


                                                  1




                                                                   ~                    .                            ~
                                                                                                                      ~
                                                                                                                       q
                                                                                                                       \



                                                                                                          ~




                    1IMPORTANTE! Este documento(s) contiene informacion importante sobre sus derechos, obligaciones y/o benefid
                    de compensaci6n por desempleo. Es muy importante que usted entienda la informacion contenida en este document
                    INMEDIATAMENTE: Si necesario, por favor de ir a la oficina de Kentucky Career Center, si necesita asistencia
                    para traducir y entender la infonnaci6n contenida en el documento(s) que recibi6, puede encontrar su oficina local e
                    www.kentuckycareercenter.com                                                                                           Page 1 of 2
2-2225086287
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 168 of 177 PageID #: 173




                                                             APPEAL RIGHTS
                                       Any party who disagrees with this determination should:

           a.   Submit, in writing, the reason you disagree with this deteiznination.
           b.   The document must include claimant's name, social security number, and your contact information.
           c.   The written appeal must be received or postmarked by 02/03/2018.
           d.   Private postage meters shall not be used to determine postmark date.

           If the due date of the appeal falls on a day that the office or post office is closed, the next day the office or post office
           is open shall be considered the due date. KRS 341.420(2), 787 KAR 1:110 Section 1(1), and 787 KAR 1:230

                       UT Apveals Branch -275 East Main Street, 2EB, Frankfort, KY 40621, FAX 502-564-7850

        ATTENTION CLAIMANT: CONTINUE TO CLAIM BENEFITS WHILE YOUR CLAIM IS UNDER APPEAL.
        IF THE DECISION IS IN YOUR FAVOR, BENEFITS MAY BE PAID ONLY FOR THE WEEKS PROPERLY
                                              CLAIMED.




2-2225086287                                                                                                               Page 2 of 2
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 169 of 177 PageID #: 174
    Unum                                                                                                            0 t •
    The Benefrts Center
    PO Box 104158                                                                                              unum*
    Cofumbia, sC 29202-3158
    Phone: 1-800-858-6843
    Fax: 1-880-447-2498
    www.unum.com
                                                                                                              February 22, 2018



    MARY P LEENERTS
    426 V1ltSTERIA AVE
    LQUISVILLE, KY 40222




    RE:     Leenerts, Mary P
            Claim Number:       14300436
            Poiicy iVumber:     403211
            Unum Life Insurance Company of America



    Dear Ms. Leenerts:

   We have compfeted our review of your Short- Term flisability claim and we are unable to
   approve your benefits.

   In our discussion on January 15; 2018, you advised there was not a doctor placing you out of
   work, but you wer.e placed out of vuork by your employer when they placed you on suspension.
   You aiso arlvised there were many work related components to your condition and that it is a
   "hostile and toxic work environment?'. You called bacic that aftemoon advising you ttad been
   treated for PTSE? since your husband had passed away and your condition is made worse
   because bf work issues and that you had only been seeing your primary care physician for a
   couple years for treatment.

   Qn Febn.rary 20, 2018, we had a telephone call discussion with Dr. Albert Perkins. He gave
   specific incidents related to your work that you reported to.have caused you significant stress to
   include harassment, sexual misconduct rumors, denied pay raises and bullying. We had
   questioned Dr. Perkins in regard to if you have a history of your condition arid he advised he is
   unaware of any history of inentai iliness that may have contributed to your condition and he
   denied any report form you of any personal stressors outside work that may be contributing to
   your mental condition. He f-urther advised that your condition is solely related to a hostile work
   environment.

   Based on the documentation, it has been deten-nined your condition is work related and as
   such, we are uriable to approve your claim as your condition would not be covered under the
   short-term disability pfan.

   If you have any new or additionat information you would like us to review, please fax it to my
   attenfion at 1-877-851-7624 or upioad it to your secure oniine account at
   www.unum.comlclaimant for reconsideration. You may also upload the new or additional
  -information using. the Unum Customer App on your smarfphone. The Unum. Customer App is
   available for Apple and Android


  1242-63   UNUM IS A REGISiERED TRADEMARK AND MARKETING BRAND OF UNUH GROUP AND ITS INSURING SU65IDIARIES.


                                                                                                                      N/V
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 170 of 177 PageID #: 175

    Ctaimant Name: Leenerts, A4ary P                                                  February 22, 2018
    Ciaim Number. 14300436                                                                    Page 3 nf 4


   would like considered. This information may include written comments, documents, or ather
   information in support of your appeal.

    What information is avaitabte to you?

   Upon your written request, we wili provide you with alt documents, records and other information
   reievant to your cfaim for beneftts.                                    :

    How much time do you have to request ar# Appeai?

   You have 180 days from the date you receive this tetter.

   !f we do not receive your wriiten appeat within 180 days of the date you receive this tetter, our
   ctaim determinafion wilt be finaf.

   Where do you mai[ or fax your written request for an Appea!?

   The Benefits Center
   Appea(s Unit
   P.0. Box 954$
   Portland, ME 041 04-5058
   Fax 1Uumber: 1-207-575-2354

   Our Appea(s Unit will send you a(etter acknow(edging receipt of your appeal including your
   Appeals Speciafist's contact information.

   How does the Appea[ process work?

   An Appeats Specialist witt review your entire c(aim, including any new information you submifted
   and rnay consult medical and vocationai experts or oth€:r resources. The Appeais Speciaiist will
   make an independent decision on your claim.

   How much time does the Appeat review take?

   We are committed to making an appeal decision within 45 days aifer we receive your written
   appeaf. There may be special circumstances in which the review can taice tonger. We witi
   notify you if more time is needed.

   What if you continue to disagree with the deterrt><ination after the appeal is decided?

   You will have the right to have a court review the appeal determination by bringing a civil action
   under section 502(a} of the Empioyee Retirement tncome Security Act (ERISA).

   How To Contact Us

  We hope this tetter has been clear and helpful to you. If you have any questions or woufd fike to
  fotlow the status of your claim, you can do so convenientfy through yourr secure on(ine account
  at www.urtum.comlclaimanE.

  Through your accaunt you have the option to:
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 171 of 177 PageID #: 176

  EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         IVOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
  To:     Mary Leenerts                                                                From: Louisville Area Office
          426 Wisteria Ave                                                                    600 Dr Martin Luther King Jr PI
          Louisville, KY 40222                                                                Suite 268
                                                                                              Louisville, KY 40202




        F -1      On behalf of person(s) aggrieved whose identity is
                  CONF/DENTIAL (29 CFR §1601.7(a))

  EEOC Charge No.                                        EEOC Repre§entative                                            Telephone No.
                                                         Eric M. Baez,
  474-2018-00598                                         Investigator                                                   (502) 582-5823
                                                                                    (See also the additional information enclosed with this form.)
 NOTICE TO THE PERSON AGGRIEVED:

 Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        F—I More than 180 days have passed since the filing of this charge.
      I A I       Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.

        ®        The EEOC is terminating its processing of this charge.

        F—I      The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

      F_~        The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


      F—I        The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suif in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                         On behalf of the Commission

                                                                                                                             JUL 2 6 2018
                                                                               ~-~-~--
Enclosures(s)                                                          Richar4T. Burga ~I~ ~                                 (Date Mailed)
                                                                       Area Office Dire r

cc:           Lindsay Wilson                                                          Timothy Denison
              WestRock                                                                2235 South Fifth Street
              1000 Abernathy Rd NE                                                    Third Floor
              Atlanta, GA 30328                                                       Louisvifie, KY 40202
                                                                                                                              EXHIBIT
                                                                                                                                                     ;
                                                                                                                                     ~~~
 Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 172 of 177 PageID #: 177
 Enclosure with EEOC
 Form 161-B (11/16)
                                        INFORMATION RELATED TO FILING SUIT
                                      UNDER THE LAWS ENFORCED BY THE EEOC

                       (This information re/ates to filing suit in Federal or State court under Federal law.
              If you a/so plan to sue claiming violations of State law, p/ease be aware that time limits and other
                  . provisions of State law may be shorter or more limited than those described below.)

 PRIVATE SUIT RIGHTS __ Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                        Discrimination in Lmployment Act (ADEA):

  In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
  90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
 •day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
  consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
  him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
 manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
 indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a"complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought whera relevant ernpioyment:records drt; kept, where ihe empioyment wouid have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

 EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years {3 years) before you file suit may not be collectible. For
.example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION             --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be preppred to explein in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- AII Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU F/LE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFF/CE.
       Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 173 of 177 PageID #: 178


  Mary Leenerts

 From:                             Mike Mullins
 Sent:                             Tuesday, October 18, 201611:13 AM
 To:                               Mary Leenerts
 Subject:                          RE:1" trim outs on trays

                                                                                                         h
 .Ok. Thanks


 From:.Mary Leenerts                                                                                    ~
 Sent: Tuesday, October 18, 2016 11:12 AM                              , P/.
 To: Mike Mullins                                                                                 ~
 Subject: RE: 1" trim outs on trays
                                                                                            61


 Mike, The Layout I used was under Allmond MASTER layouts.r    Aisnes~ ALMHCD-6 & it does show the 1" in between.
 That is where I found the layout. Unfortunately I don't put combos in enough to have caught this, nor you when
 checking the combo on Saturday.
                                                         ~ ~~
                                                            ~
 From: Mike Mullins
 Sent: Tuesday, October 18, 2016 10:47 AM
 To: Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; a       enerts; ancy Whitlock; Pam„ ~
 Herman; Patty Bitzer; Tim Graham
 Cc: Brian D Spaulding; Beth McShane; Steve Stinnette
 Subject: FW: 1" trim outs on trays                                     yY]n 6~
                                                                      [J~ [                                               1
 Do NOT use old Allmond layouts. This causes a MAJOR loss of tme. If you have pick up ayouts, CHECK THEM! If you
 have layouts on your desktop, DUMP THEM!


From: Brian D Spaulding
Sent: Tuesday, October 18, 2016 10:23 AM
To: Mike Mullins
Cc: Beth McShane; Steve Stinnette
Subject: 1" trim outs on trays

Hey Mike,

We have come across another form of tray cards that have a 1" trim out between the trays. This is a major issue for us!
We lost about 5 hours on the last tray like that had 1" trim outs.

Where are these old layouts coming from?



Thanks.

Brian Spaulding
Bindery Manager
Phone: +1 502 368-7777 ext. 7260
Mobile: +1 502 297-2317
Address: .    4501 Allmond Ave. Louisville, KY 40209
www.multipkg.com
      Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 174 of 177 PageID #: 179
WMARM                      Job #             617024               Form #                  i A        Press:                   840               Date: 10/18/16

         ~ I-P             Customer:

         ~                 Description: 6 TRAY'S- 5 6 PAGE FOLDERS

                                                                                                                 x-jr i f
                                                                                 ~add~~
                                        4.71875                   4.71875                  4.71875               4.71875
  0.40625
                 4.71875        0.25                   0.5                        0.25                    0.25                     0.5               0.25                       0.75
  0.75
                                                                                                                                                                                0.65625

  4.75                                                                                                                                                                         5.90625
                           LL                     LL                             LL                  LL                       LL         o                   m



                                                                                                                                                                                   1
                    00                  0~                         U                        U                       U
 4.75
                           U                      U                              U                   U                        U
                           m                      m                              m                   oo                       co
                                                                                                                                                                               5.90625
                                                                                                                                         m                   m



                                                                                                                                                                                 1
4.6875

0.5625
                                                                                                                                         -rt                 -n                5.90625

4.75               Q       U            Q         U               Q          U             Q         U             Q          U
                           LL                     U-                         LL                      LL                       LL
0.75                                                                                                                                                                             0.625

 0.40625 4.71875                       4.71875                   4.71875                  4.71875                4.71875                   4.625             4.625             0.75




TEMPLATE             ALMHCD-6                                                                   Plate bend                                     Gripper

Line screens                                                                                    Flat size         ; 4.71875          5.906: Folded size           4.75 x 4.71875

Imposition          Perfects                                                                    Head trim                                      Foot trim

Sheet size                      21            X                         36                      Face trim                                      Lap

Stock

Stock

Ink                 Process                                                                     Gross sheets                                   Press use

Ink                                                                                             To Bindery                                     Bindery use

Plates              4                              (         4      /        4        )         Vendor use                                     Net sheets              1,718
     Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 175 of 177 PageID #: 180


  Mary Leenerts

 To:                                  Dave Wyatt
 Cc:                                  Bob Gilland
 Subject:                             RE: NEW GUIDELINE: SAME TITLES, SIMILAR GRAPHICS ID MUST BE APPROVED ON
                                      SAME FORM                                                             -



 This is how the bindery dept relinquishes responsibility for their actions & pushes it onto the Planning dept. Hence, from
 now on the Planning will get the point if this one incident occurs again.

 I questions if this is retaliatory for the serialization bleeder bars issues we had previously with the bindery

 There are several documented issues that have come up recently that have led me to this conclusion.
 This does nothing but facilitate a hostile work environment between departments & management.

 I'm not sure any of our concerns will be met or answered. Seems to be falling on deaf ears Dave.



From: Dave Wyatt
Sent: Wednesday, August 09, 2017 7:20 AM
To: Mary Leenerts; Beth McShane; Deborah Croghan; Keith Carter; Nancy Whitlock; Pam Herman; Patty Bitzer
Cc: Bob Gilland
Subject: RE: NEW GUIDELINE: SAME TITLES, SIMILAR GRAPHICS ID MUST BE APPROVED ON SAME FORM

In order to assure that we DO NOT have to waste time in getting approval, why don't we go back the CSR's and have
them update the items with correct title information, not just the artist name (as examples stated below). Let's push
some accountability back to other departments and notjust dump everything on planning every time something gets
screwed up.

Speaking for myself, this is absolutefy ridiculous! Enough is enough already. We cannot possible idiot-proof every
order/job that goes through this plant.



From: Mary Leenerts
Sent: Tuesday, August 08, 2017 6:27 PM
To: Beth McShane; Dave Wyatt; Deborah Croghan; Keith Carter; Nancy Whitlock; Pam Herman; Patty Bitzer
Cc: Bob Gilland
Subject: RE: NEW GUIDELINE: SAME TITLES, SIMILAR GRAPHICS ID MUST BE APPROVED ON SAME FORM

Please clarify if this new policy is only for NEW orders or is it for all orders that have similar titles /& ID #'s?

This could have a fairly (arge impact & major planning delays waiting on this new approval process. The end result
being substantial slowdown in work flow causing a trickledown effect in manufacturing.
Are we sure we can't address this issue differently? Perhaps directly at the source?

According to Jim Danehy the WHV Dump is about to hit with over180 / 200 orders per day with a 24 hour turn. If we
implement this new policy with all the same named titles we will need a supervisor in planning on staff to approve as we
plan.
The interruptions will be countless.

A few titles that are the same but carry difft graphics For Example:
    Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 176 of 177 PageID #: 181

-Wonder Woman
-Home Alone
-N BA
-King Kong      '
-4 Fav films
-GR12
-Fast & Furious
-Hee Haw
-Carol Burnett
-ER




From: Beth McShane
Sent: Tuesday, August 08, 2017 5:44 PM
To: Dave Wyatt; Deborah Croghan; Karen A Hall; Keith Carter; Larry J Linton; Mary Leenerts; Nancy Whitlock; Pam
Herman; Patty Bitzer; Tim Graham
Cc: Bob Gilland
Subject: NEW GUIDELINE: SAME TITLES, SIMILAR GRAPHICS ID MUST BE APPROVED ON SAME FORM

MR

Effective immediately, we must start following a new planning guideline. Any items with the same titles and similar
graphics ID must be approved to be on the same form. You can contact Terry, Bob, Doug, Greg, Mike E, Rick or
Reid. Please indicate on the job ticket who approved the form. The new guideline stems from a customer complaint for
wrong labels on an A-B combo with the same title and similar graphics ID that were labeled wrong. The items did not
look-a-like.

See me with any questions.

Thanks,

Beth

Beth McShane
Production Planning Manager
Office: 502-636-8562
Cel I: 812-987-6422
Address: 1703 S Brook St, Louisville, KY 40208

Please note: My new email address is heth.mcshane@westrock-mps.com




                                                                     2
Case 3:18-cv-00765-DJH-CHL Document 1-2 Filed 11/16/18 Page 177 of 177 PageID #: 182
             ~•,                 CIRCWTCOURTCLERK'SOFFICE
                                 JUDtCIA1. CEhTER
             ~ r ; •;            700 WESTJEFFERSONSTREET
                                 LOUiSVtLLE, KY 40202
                                                                                                                                                                                    ~.
                        ~                                                                                1    ~



                                                                                                                                                                                         ~•


                            ..                                       ~                Il l l l l l l l l l l l l l l l l l
                                                                                    7017 3040 [lDOE 1387 0673
         ~
         I
                                    ~.--'~--• .                 --\. —                             . .
                                                                                                                                                                 U S.FQSTAGc)jP~TNE~' 60WE5   .

                                                                                                                  .          _         .               .F n'.
         ~          .                                            ,       .   _              . .•
                                                            ,                                                                                                      ,
     ,                                                                                               .                                                                 Wco~o~
                                                                                                                                                                     ar~
                                                                                                                                                                        ,
                                                                                                                                                                  Zl'~ PW     $ 18.55° .
                                                                                                                                                                              0
                                                                                                                                                                ~ 00003s9aazocT ~9 2oie
     1         .

     i
     ,
                                                                                 CSC•LAWYERS (NCORPORATING
                                                                                 SERVICE COMPANY
                                                                                 421 W..MAINSTFiEEf .
                                                                                 FFi.'.NKFORT, KY 40801




               i
               i.
               i            .                                                                                                                                                   •


                                                                                                                                                                       ~


 (
 f

 1

                                                                                                                                                                                ~




                                                                         .                               -
;.,                 •                    .                                                                                       ....,.w, , ...-,.   .,,~;,~
,                           ~
